Exhibit 10(o)

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

among

 

LENNAR CORPORATION

 

and

 

the Lenders Party Hereto

 

and

 

BANK ONE, NA,

as Administrative Agent,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Syndication Agent,

 

BANK OF AMERICA, N.A.,

as Documentation Agent,

 

CREDIT LYONNAIS NEW YORK BRANCH,

as Documentation Agent,

 

WACHOVIA BANK, N.A.,

as Documentation Agent,

 

COMERICA BANK,

as Managing Agent,

 

GUARANTY BANK,

as Managing Agent,

 

SUNTRUST BANK,

as Managing Agent,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Co-Agent

 

with

 

BANC ONE CAPITAL MARKETS, INC.

 

and

 

DEUTSCHE BANK SECURITIES, INC.,

as Joint Lead Arrangers and Joint Book Runners

 

Dated: May 24, 2002

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I    CERTAIN DEFINED TERMS

  

1

SECTION 1.01. Certain Defined Terms

  

1

SECTION 1.02. Computation of Time Periods

  

29

SECTION 1.03. Accounting Terms

  

29

ARTICLE II    THE CREDITS

  

30

SECTION 2.01. Facility A Commitment

  

30

SECTION 2.02. Facility B Commitment

  

31

SECTION 2.03. Facility C Advances

  

31

SECTION 2.04. Swing Line Loans

  

31

SECTION 2.05. Types of Advances

  

33

SECTION 2.06. Principal Payments

  

33

SECTION 2.07. Commitment Fees; Reductions of Commitments

  

35

SECTION 2.08. Method of Borrowing

  

36

SECTION 2.09. Method of Selecting Types and Interest Periods for Advances

  

36

SECTION 2.10. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances

  

37

SECTION 2.11. Minimum Amount of Each Advance

  

38

SECTION 2.12. Rate after Maturity

  

38

SECTION 2.13. Method of Payment

  

38

SECTION 2.14. Notes; Telephonic Notices

  

38

SECTION 2.15. Interest Payment Dates; Interest and Fee Basis

  

39

SECTION 2.16. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions

  

40

SECTION 2.17. Lending Installations

  

40

SECTION 2.18. Increase in Facilities

  

40

SECTION 2.19. Extension of Facility B Termination Date

  

43

SECTION 2.20. Facility B Term-Out

  

45

SECTION 2.21. Facility Letters of Credit

  

46

SECTION 2.22. Non-Receipt of Funds by the Administrative Agent

  

53

SECTION 2.23. Withholding Tax Exemption

  

53

SECTION 2.24. Unconditional Obligation to Make Payment

  

54

SECTION 2.25. Compensating Balances

  

54

SECTION 2.26. Extension of Facility A Termination Date

  

54

SECTION 2.27. Replacement of Certain Lenders

  

55

SECTION 2.28. Obligations Under Original Credit Agreement

  

55

ARTICLE III    CHANGE IN CIRCUMSTANCES

  

56

SECTION 3.01. Yield-Protection

  

56

SECTION 3.02. Changes in Capital Adequacy Regulation

  

57

SECTION 3.03. Availability of Types of Advances

  

57

SECTION 3.04. Funding Indemnification

  

58

SECTION 3.05. Lender Statements Survival of Indemnity

  

58

ARTICLE IV    REPRESENTATIONS AND WARRANTIES

  

58

SECTION 4.01. Organization, Powers, etc.

  

58

SECTION 4.02. Authorization and Validity of this Agreement, etc.

  

58

SECTION 4.03. Financial Statements

  

59

SECTION 4.04. No Material Adverse Effect

  

59

SECTION 4.05. Title to Properties

  

60

 

i



--------------------------------------------------------------------------------

SECTION 4.06. Litigation

  

60

SECTION 4.07. Payment of Taxes

  

60

SECTION 4.08. Agreements

  

61

SECTION 4.09. Foreign Direct Investment Regulations

  

61

SECTION 4.10. Federal Reserve Regulations

  

61

SECTION 4.11. Consents, etc.

  

61

SECTION 4.12. Compliance with Applicable Laws

  

62

SECTION 4.13. Relationship of the Loan Parties

  

62

SECTION 4.14. Subsidiaries; Joint Ventures

  

62

SECTION 4.15. ERISA

  

63

SECTION 4.16. Investment Company Act

  

63

SECTION 4.17. Public Utility Holding Company Act

  

63

SECTION 4.18. Subordinated Debt

  

63

SECTION 4.19. Post-Retirement Benefits

  

63

SECTION 4.20. Insurance

  

63

SECTION 4.21. Environmental Representations

  

64

SECTION 4.22. Intentionally Omitted

  

64

SECTION 4.23. Minimum Adjusted Consolidated Tangible Net Worth

  

64

SECTION 4.24. Intentionally Omitted

  

64

SECTION 4.25. No Misrepresentation

  

64

ARTICLE V    CONDITIONS PRECEDENT; TERMINATION

  

64

SECTION 5.01. Conditions of Effectiveness

  

64

SECTION 5.02. Conditions Precedent to All Advances and Facility Letters of
Credit.

  

67

ARTICLE VI    AFFIRMATIVE COVENANTS

  

68

SECTION 6.01. Existence, Properties, etc.

  

68

SECTION 6.02. Notice

  

69

SECTION 6.03. Payments of Debts, Taxes, etc.

  

69

SECTION 6.04. Accounts and Reports

  

69

SECTION 6.05. Access to Premises and Records

  

73

SECTION 6.06. Maintenance of Properties and Insurance

  

73

SECTION 6.07. Financing: New Investing

  

74

SECTION 6.08. Compliance with Applicable Laws

  

74

SECTION 6.09. Advances to the Mortgage Banking Subsidiaries

  

74

SECTION 6.10. Use of Proceeds

  

75

SECTION 6.11. REIT Subsidiary

  

75

ARTICLE VII    NEGATIVE COVENANTS

  

75

SECTION 7.01. Minimum Consolidated Tangible Net Worth

  

75

SECTION 7.02. Limitation on Indebtedness

  

75

SECTION 7.03. Guaranties

  

76

SECTION 7.04. Sale of Assets; Acquisitions; Merger

  

76

SECTION 7.05. Investments

  

77

SECTION 7.06. Disposition; Encumbrance or Issuance of Certain Stock

  

78

SECTION 7.07. Subordinated Debt

  

78

SECTION 7.08. Housing Units

  

78

SECTION 7.09. Construction in Progress

  

78

SECTION 7.10. No Margin Stock

  

78

SECTION 7.11. Mortgage Banking Subsidiaries’ Capital Ratio

  

79

SECTION 7.12. Transactions with Affiliates

  

79

 

ii



--------------------------------------------------------------------------------

SECTION 7.13. Restrictions on Advances to Mortgage Banking Subsidiaries

  

79

SECTION 7.14. Mortgage Banking Subsidiaries Adjusted Net Worth

  

80

SECTION 7.15. Investments in Land

  

80

SECTION 7.16. Liens and Encumbrances

  

80

ARTICLE VIII    COLLATERAL

  

80

SECTION 8.01. Pledge Agreement

  

80

SECTION 8.02. Mortgage Banking Subsidiaries Note

  

81

SECTION 8.03. Collateral Trusts

  

82

ARTICLE IX    EVENTS OF DEFAULT

  

82

SECTION 9.01. Events of Default

  

82

SECTION 9.02. Remedies

  

84

SECTION 9.03. Application of Payments

  

84

ARTICLE X    THE ADMINISTRATIVE AGENT

  

85

SECTION 10.01. Appointment

  

85

SECTION 10.02. Powers

  

86

SECTION 10.03. General Immunity

  

86

SECTION 10.04. No Responsibility for Loans, Recitals, Etc.

  

86

SECTION 10.05. Employment of Agents and Counsel

  

86

SECTION 10.06. Reliance on Documents; Counsel

  

87

SECTION 10.07. No Waiver of Rights

  

87

SECTION 10.08. Knowledge of Event of Default

  

87

SECTION 10.09. Administrative Agent’s Reimbursement and Indemnification

  

87

SECTION 10.10. Notices to the Borrower

  

88

SECTION 10.11. Action on Instructions of Lenders

  

88

SECTION 10.12. Lender Credit Decision

  

88

SECTION 10.13. Collateral

  

88

SECTION 10.14. Resignation or Removal of the Administrative Agent

  

89

SECTION 10.15. Benefits of Article X

  

90

ARTICLE XI    SETOFF; RATABLE PAYMENTS

  

90

SECTION 11.01. Set-off

  

90

SECTION 11.02. Ratable Payments

  

90

ARTICLE XII    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

  

91

SECTION 12.01. Successors and Permitted Assigns

  

91

SECTION 12.02. Participations

  

91

SECTION 12.03. Assignments

  

92

ARTICLE XIII    MISCELLANEOUS

  

93

SECTION 13.01. Notice

  

93

SECTION 13.02. Survival of Representations

  

93

SECTION 13.03. Expenses

  

93

SECTION 13.04. Indemnification of the Lenders and the Administrative Agent

  

94

SECTION 13.05. Maximum Interest Rate

  

94

SECTION 13.06. Modification of Agreement

  

94

SECTION 13.07. Register

  

96

SECTION 13.08. Preservation of Rights

  

96

SECTION 13.09. Several Obligations of Lenders

  

97

 

iii



--------------------------------------------------------------------------------

SECTION 13.10. Severability

  

97

SECTION 13.11. Counterparts

  

97

SECTION 13.12. Intentionally Omitted

  

97

SECTION 13.13. Loss, etc., Notes

  

97

SECTION 13.14. Governmental Regulation

  

97

SECTION 13.15. Taxes

  

97

SECTION 13.16. Headings

  

97

SECTION 13.17. Entire Agreement

  

98

SECTION 13.18. CHOICE OF LAW

  

98

SECTION 13.19. CONSENT TO JURISDICTION

  

98

SECTION 13.20. WAIVER OF JURY TRIAL

  

98

 

iv



--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

References

--------------------------------------------------------------------------------

I

  

Lenders

  

Preamble and Section 12.03(a)

II

  

Existing Letters

  

Definitions of “Existing Letters

    

Of Credit

  

Of Credit” and “Issuer”

III

  

Real Estate

  

Definition of “Joint Venture” and Sections 4.05 and 6.04(h)

IV

  

Permitted Liens

  

Definition

V

  

Consents

  

Section 4.11

VI

  

Subsidiaries

  

Section 4.14

VII

  

Subsidiaries Not Required to Deliver Guaranties

  

Sections 4.14, 5.01(b), 7.03 and 7.05

VIII

  

Subordinated

  

Section 4.18

    

Debt

    

IX

  

Intentionally Omitted

    

X

  

Permitted

  

Section 7.04(a)

    

Dispositions

    

 



--------------------------------------------------------------------------------

 

EXHIBITS

 

Exhibit

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

  

Reference

--------------------------------------------------------------------------------

A

  

Intentionally Omitted

    

B

  

Intentionally Omitted

    

C

  

Requirements for Entitled Land

  

Definition of “Entitled Land”

D

  

Facility A Note

  

Definition

E

  

Facility B Revolver Note

  

Definition

F

  

Facility B Term Note

  

Definition

G

  

Facility C Note

  

Definition

H

  

Guaranty

  

Definition

I

  

Intercreditor Agreement

  

Definition

J

  

Intentionally Omitted

    

K

  

Third Amended and Restated Mortgage Banking Subsidiaries Note

  

Definition of “Mortgage Banking Subsidiaries Note”

L-1

  

Borrower Pledge Agreement

  

Definition of “Pledge Agreement”

L-2

  

Subsidiary Pledge Agreement

  

Definition of “Pledge Agreement”

M

  

Pricing Grid

  

Definition

N

  

Intentionally Omitted

    

O

  

Commitment and Acceptance

  

Section 2.18(a)

P

  

Compliance Report

  

Section 6.04(l)

Q

  

Intentionally Omitted

    

R

  

Intentionally Omitted

    

S

  

Intentionally Omitted

    

T

  

Collateral Trust Agreement

  

Section 8.03(a)

U

  

Intentionally Omitted

    

V

  

Assignment and Assumption

  

Section 12.03(a)

 

 



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 24, 2002, among LENNAR
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware (the “Borrower”), the lenders listed in Schedule I hereto (hereinafter
collectively referred to as the “Lenders”), and BANK ONE, NA, as Administrative
Agent (the “Administrative Agent”).

 

RECITALS

 

A.  The Borrower, certain of the Lenders (and certain other lenders) and
Administrative Agent are party to a certain Credit Agreement dated as of May 3,
2000 (as amended, the “Original Credit Agreement”).

 

B.  The parties hereto desire to amend and restate the Original Credit Agreement
(1) to add certain Lenders as parties, (2) to remove certain of the “Facility A
Lenders” and “Facility B Lenders” who have elected not to remain as parties, (3)
to extend the Facility A Termination Date and Facility B Termination Date (as
described below), and (4) as otherwise provided herein.

 

C.  This Amended and Restated Credit Agreement shall become effective upon (1)
the execution and delivery hereof by Borrower, the Administrative Agent, the
Facility A Lenders party hereto, the Facility B Lenders party hereto and Lenders
(including such Facility A Lenders and Facility B Lenders) that collectively
constitute the “Required Lenders” under the Original Credit Agreement and (2)
the satisfaction of the other conditions set forth in Sections 5.01 and 5.02
hereof.

 

AGREEMENT

 

In consideration of the foregoing recitals and the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree, and amend and
restate the Original Credit Agreement, as follows:

 

ARTICLE I

 

CERTAIN DEFINED TERMS

 

SECTION 1.01.    Certain Defined Terms.    As used herein, each of the following
terms shall have the meaning ascribed to it below, which meaning shall be
applicable to both the singular and plural forms of the terms defined:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going business or all or substantially all of the
assets of any firm, corporation or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in the number of votes) of the Securities of a corporation
which have ordinary voting power for the election of directors (other than
Securities having such power only by reason of the happening of a contingency)
or a majority (by percentage of voting power) of the outstanding equity
interests of another Person.

 

1



--------------------------------------------------------------------------------

 

“Adjusted Consolidated Tangible Net Worth” means, at any date, Consolidated
Tangible Net Worth at such date less, to the extent not already deducted in the
definition of Consolidated Tangible Net Worth, the aggregate of all of the
following at such date: (a) the consolidated stockholders’ equity of the
Mortgage Banking Subsidiaries, and (b) the stockholders’ equity of each other
Subsidiary of the Borrower which is not a Loan Party.

 

“Administrative Agent” means Bank One, NA in its capacity as Administrative
Agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

 

“Advance” means, with respect to a Facility, a borrowing hereunder or, in the
case of Facility C, a borrowing under the Original Credit Agreement to the
extent outstanding on the Closing Date (or the conversion or continuation of any
such borrowing) consisting of the aggregate amount of the several loans made by
the Lenders under such Facility to the Borrower of the same Type and, in the
case of Eurodollar Rate Advances, for the same Interest Period.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. Solely for
purposes of this definition, a Person shall be deemed to control another Person
if the controlling Person owns 50% or more of any class of voting securities (or
other ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“AFSI” means Ameristar Financial Services, Inc.

 

“Aggregate Commitment” means, at any time, the sum of the then applicable
Aggregate Facility A Commitment, the then applicable Aggregate Facility B
Commitment, the then outstanding principal balance of the Facility B Term Loans
and the then outstanding principal balance of the Facility C Loans.

 

“Aggregate Facility A Commitment” means $652,875,000, as such amount may be
increased from time to time pursuant to Section 2.18 hereof or reduced from time
to time pursuant to the terms of this Agreement.

 

“Aggregate Facility B Commitment” means $273,375,000, as such amount may be
increased from time to time pursuant to Section 2.18(e) hereof or reduced from
time to time pursuant to the terms of this Agreement.

 

“Aggregate Letter of Credit Commitment” means $300,000,000, as such amount may
be reduced from time to time pursuant to the terms hereof.

 

“Agreement” means this Amended and Restated Credit Agreement, including the
exhibits and schedules hereto, as it may be amended, renewed, modified or
restated and in effect from time to time.

 

“Agreement Date” means May 24, 2002.

 

2



--------------------------------------------------------------------------------

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the higher
of (a) the Prime Rate for such day or (b) the sum of the Federal Funds Effective
Rate plus 0.5%, in each case changing when and as the Prime Rate and the Federal
Funds Effective Rate change.

 

“Applicable Commitment Fee Rate” means (a) with respect to Facility A, a rate
per annum equal to the “Facility A Unused Commitment Fee” as determined from
time to time pursuant to the Pricing Grid, and (b) with respect to Facility B, a
rate per annum equal to the “Facility B Unused Commitment Fee” as determined
from time to time pursuant to the Pricing Grid.

 

“Applicable Margin” means (a) with respect to Eurodollar Rate Loans for Facility
A and Facility B, a rate per annum equal to the “Applicable Margin for Facility
A and Facility B Eurodollar Rate Loans” as determined from time to time pursuant
to the Pricing Grid; (b) with respect to Eurodollar Rate Loans for Facility C, a
rate per annum equal to the “Applicable Margin for Facility C Eurodollar Rate
Loans” as determined from time to time pursuant to the Pricing Grid; (c) with
respect to Floating Rate Loans for Facility A and Facility B, a rate per annum
equal to the “Applicable Margin for Facility A and Facility B Floating Rate
Loans” determined from time to time pursuant to the Pricing Grid; and (d) with
respect to Floating Rate Loans for Facility C, a rate per annum equal to the
“Applicable Margin for Facility C Floating Rate Loans” as determined from time
to time pursuant to the Pricing Grid.

 

“Applicable Pro Rata Share” means, for any Lender, such Lender’s Facility A Pro
Rata Share, Facility B Revolver Pro Rata Share, Facility B Term Pro Rata Share
or Facility C Pro Rata Share, as applicable.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Asset Sale” means, with respect to any Person, (a) the sale, conveyance,
disposition or other transfer by such Person of (i) any of its Real Estate other
than in the ordinary course of business, or (ii) any of the equity Securities of
any Subsidiary of such Person or (b) any Bulk Land Sale by such Person.

 

“Assignment and Assumption Agreement” is defined in Section 12.03(a).

 

“Authorized Financial Officer” means any of the chief financial officer,
treasurer or controller of the Borrower.

 

“Authorized Officer” means any of Stuart Miller, Bruce Gross, Waynewright
Malcolm, David McCain, Diane Bessette or any other Person designated by the
Borrower in writing to act as an Authorized Officer hereunder, acting singly.

 

“Bank One” means Bank One, NA, in its individual capacity, and its successors.

 

“BOCM” means Banc One Capital Markets, Inc., one of the Joint Arrangers
hereunder.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

3



--------------------------------------------------------------------------------

 

“Borrower Audited Financial Statements” is defined in Section 4.03.

 

“Borrower Unaudited Financial Statements” is defined in Section 4.03.

 

“Borrowing Base” means, from time to time, the sum of the following amounts, all
as reflected from time to time in accordance with GAAP consistently applied in
the consolidated balance sheet of the Borrower: (a) 100% of the Loan Parties’
unrestricted cash up to a maximum of $30,000,000 (with any excess cash being
excluded from the Borrowing Base); (b) 100% of the Net Housing Unit Proceeds due
to any Loan Party at closing as a result of the consummation of the sale of any
Housing Unit, which Net Housing Unit Proceeds have been paid to the closing
agent handling such sale but which have not yet been received by such Loan
Party; provided, however, that if, and to the extent that, such Net Housing Unit
Proceeds which are reported as outstanding on the last day of any fiscal quarter
of the Borrower are not received by such Loan Party on or before the tenth
(10th) day following the end of any such fiscal quarter, such Net Housing Unit
Proceeds shall not be included in the Borrowing Base; (c) 90% of the Net Book
Value of all Housing Units Under Contract; (d) 75% of the Net Book Value of all
Housing Units (including, without limitation, model Housing Units) that are not
subject to a contract for sale; (e) 70% of the Net Book Value of all Finished
Lots; (f) 50% of the Net Book Value of all Land Under Development; and (g) 30%
of the Net Book Value of all Unimproved Entitled Land, provided that the sum of
the amounts determined pursuant to clauses (f) and (g) shall not exceed 30% of
the Borrowing Base (with any excess being excluded from the Borrowing Base);
provided further, that notwithstanding anything to the contrary provided herein,
any asset which is encumbered by a Lien (other than a Lien described in clauses
(b), (c), (e) or (k) of the definition of “Permitted Liens”) shall not be
included in the calculation of the Borrowing Base pursuant to clauses (a)
through (g) above.

 

“Borrowing Base Debt” means all Consolidated Indebtedness, including without
limitation the Secured Obligations and the Indebtedness under the Old U.S. Home
Debt Issues (whether senior or senior subordinated), but excluding (a) any
Subordinated Debt of the Borrower and (b) any Non-Recourse Indebtedness secured
solely by Real Estate that is owned by any Loan Party and that, if the same did
not secure such Indebtedness, would be included in the determination of the
Borrowing Base.

 

“Borrowing Base Limitation” is defined in Section 7.02.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.09.

 

“Bulk Land Sale” means the sale of all or any part of a Project (or more than
one Project), whether or not in the ordinary course of business, in a single
transaction (or a series of related transactions), to a single purchaser, or to
purchasers that are Affiliates of each other, for which the aggregate
consideration paid in such transaction (or series of related transactions)
exceeds $20,000,000.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Rate Advances, a day (other than a Saturday or Sunday)
on which banks are open for

 

4



--------------------------------------------------------------------------------

business in Chicago, Illinois and New York, New York and on which dealings in
United States dollars are carried on in the London interbank market, (b) with
respect to Facility Letters of Credit, a day (other than a Saturday or Sunday)
on which banks are open for business in Chicago, Illinois, and the city in which
the office of the applicable Issuer is located and (c) for all other purposes, a
day (other than a Saturday or Sunday) on which banks are open for business in
Chicago, Illinois and New York, New York.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Capitalized Mortgage Servicing” of the Mortgaged Banking Subsidiaries means, at
any date, the following capitalized assets of the Mortgaged Banking Subsidiaries
net of any amortization or write downs with respect thereto, all as determined
in accordance with GAAP: (a) purchased mortgage servicing rights, (b) originated
mortgage servicing rights and (c) excess servicing.

 

“Capital Stock” means, with respect to any corporation, any and all shares,
interests, rights to purchase (other than convertible or exchangeable
Indebtedness), warrants, options, participations or other equivalents of or
interests (however designated) in stock issued by that corporation.

 

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of the outstanding shares of voting stock of the Borrower that
hold in excess of 50% of the voting rights held by all stockholders of all
classes of common stock of the Borrower.

 

“Closing Date” means the date on which the Lenders shall first become obligated
to make Advances after satisfaction or waiver of all of the conditions precedent
set forth in Sections 5.01 and 5.02.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” means, at any time, any assets owned by any Loan Party that then
are subject to a security interest or other Lien in favor of the Administrative
Agent (or a collateral trustee provided for in Section 8.03) for the benefit of
the Lenders as security for the Secured Obligations.

 

“Collateral Trust Agreement” is defined in Section 8.03(a).

 

“Commitment” means, for each of the Facility A Lenders and Facility B Lenders,
the Facility A Commitment and Facility B Commitment of such Lender.

 

5



--------------------------------------------------------------------------------

 

“Commitment and Acceptance” is defined in Section 2.18(a).

 

“Commitment Fees” means the fees provided for in Section 2.07(a).

 

“Completed Housing Unit” means, at any time, a Housing Unit the construction of
which was commenced more than 10 months, in the case of a single family home,
more than 12 months, in the case of a townhouse, or more than 18 months, in the
case of a condominium, before that time or was completed prior to the expiration
of the applicable period.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income of the
Loan Parties plus, to the extent deducted from revenues in determining
Consolidated Net Income, (a) Consolidated Interest Expense, (b) expense for
income taxes paid or accrued, (c) depreciation, (d) amortization and (e)
extraordinary losses incurred other than in the ordinary course of business,
minus, to the extent included in Consolidated Net Income, extraordinary gains
realized other than in the ordinary course of business, all calculated for the
Loan Parties (and excluding the Mortgage Banking Subsidiaries and any other
Subsidiary of the Borrower that is not a Loan Party) on a consolidated basis.

 

“Consolidated Indebtedness” means the Indebtedness of the Loan Parties on a
consolidated basis, and shall not include (i) Indebtedness of any Subsidiary
that is not a Loan Party, (ii) Indebtedness of a Loan Party to the REIT
Subsidiary or (iii) any other Indebtedness of a Loan Party to another Loan
Party.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
the Loan Parties (and excluding the Mortgage Banking Subsidiaries and any other
Subsidiary of the Borrower that is not a Loan Party) calculated on a
consolidated basis for such period.

 

“Consolidated Interest Incurred” means, for any period, the aggregate amount
(without duplication and determined in each case in accordance with GAAP) of (a)
interest (excluding interest on Indebtedness of a Loan Party to another Loan
Party) incurred, whether such interest was expensed or capitalized, paid,
accrued, or scheduled to be paid or accrued by any of the Loan Parties (and
excluding the Mortgage Banking Subsidiaries and any other Subsidiary of the
Borrower that is not a Loan Party) during such period, including (i) original
issue discount and non-cash interest payments or accruals, (ii) the interest
portion of all deferred payment obligations, and (iii) all commissions,
discounts and other fees and charges owed with respect to bankers’ acceptances
and letter of credit financings and interest swap and hedging obligations, in
each case to the extent attributable to such period plus (b) the amount of
dividends accrued or payable by the Loan Parties (and excluding the Mortgage
Banking Subsidiaries and any other Subsidiary of the Borrower that is not a Loan
Party) in respect of Disqualified Capital Stock (excluding any amount payable to
any Loan Party), which amount shall be “grossed up” to include applicable taxes
on income that would be used to pay such dividends, provided, however, that
interest, dividends or other payments or accruals of a consolidated Subsidiary
that is not wholly owned shall be included only to the extent of the interest of
such Person in such Subsidiary. For purposes of this definition, (x) interest on
Capitalized Lease Obligations shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligations in accordance with GAAP and (y) interest

 

6



--------------------------------------------------------------------------------

expense attributable to any Indebtedness represented by the guaranty of an
obligation of another Person shall be deemed to be the interest expense
attributable to the Indebtedness guaranteed.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided, that (a)
net income (or loss) of any other Person which is not a Subsidiary of the Person
or is accounted for by such specified Person by the equity method of accounting
shall be included only to the extent of the amount of dividends or distributions
paid to the specified Person or a Subsidiary of such Person, (b) the net income
(or loss) of any other Person acquired by such specified Person or a Subsidiary
of such Person in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded, (c) all gains and losses which are
either extraordinary (as determined in accordance with GAAP) or are either
unusual or nonrecurring (including any gain from the sale or other disposition
of assets outside the ordinary course of business or from the issuance or sale
of any Capital Stock), shall be excluded, and (d) the net income, if positive,
of any of such Person’s consolidated Subsidiaries (other than non-guarantor
Subsidiaries) to the extent that the declaration or payment of dividends or
similar distributions is not at the time permitted by operation of the terms of
its charter or bylaws or any other agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such consolidated
Subsidiary shall be excluded, provided, however, in the case of exclusions from
Consolidated Net Income set forth in clauses (b), (c) and (d) above, such
amounts shall be excluded only to the extent included in computing such net
income (or loss) in accordance with GAAP and without duplication; provided
further, however, that for purposes of determining Consolidated Net Income of
the Loan Parties, the net income of the Mortgage Banking Subsidiaries and any
other Subsidiary of the Borrower that is not a Loan Party shall be excluded.

 

“Consolidated Tangible Net Worth” means, at any date, the Net Worth of the
Borrower and its Subsidiaries less the aggregate amount of all goodwill and
other assets that are properly classified as “intangible assets” at such date in
accordance with GAAP.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person (including, without limitation, any LTV Maintenance
Agreement), or otherwise assures any creditor of such other Person against loss,
including, without limitation, any comfort letter, operating agreement,
take-or-pay contract, “put” agreement or other similar arrangement, but
excluding Repurchase Guaranties. With respect to each Loan Party, Contingent
Obligation includes, without limitation of the foregoing, obligations under
reimbursement agreements with financial institutions (including the Lenders)
relating to Letters of Credit (other than Performance Letters of Credit) issued
by such financial institutions for the account of such Loan Party and does not
include reimbursement obligations to an issuer of a performance bond.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with

 

7



--------------------------------------------------------------------------------

the Borrower or any of its Subsidiaries, are treated as a single employer under
Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.10(d).

 

“Default Rate” means, for any day, a rate per annum equal to the sum of (a) the
Alternate Base Rate for such date plus (b) five percent (5%) per annum.

 

“Disqualified Capital Stock” means (a) except as set forth in clause (b) below,
with respect to any Person, Capital Stock of such Person that, by its terms or
by the terms of any security into which it is convertible, exercisable or
exchangeable, is, or upon the happening of an event or the passage of time would
be, required to be redeemed or repurchased (including at the option of the
holder thereof) by such Person or any of its Subsidiaries, in whole or in part,
on or prior to the stated maturity of the securities, and (b) with respect to
any Subsidiary of such Person (including with respect to any Subsidiary of the
Borrower), any Capital Stock other than any common stock with no preference,
privileges, or redemption or repayment provisions.

 

“Dollars” and the sign “$” each means lawful money of the United States of
America.

 

“Eligible Assignee” means a commercial bank, financial institution, other
“accredited investor” (as defined in Regulation D of the Securities Act) or a
“qualified institutional buyer” as defined in Rule 144A of the Securities Act.

 

“Entitled Land” means a parcel of Real Estate owned by a Loan Party which is to
be developed primarily for residential dwelling units and which satisfies the
requirements for the state and county wherein it is located as more particularly
described in the Requirements for Entitled Land attached hereto as Exhibit C.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
Hazardous Substances or wastes into surface water, ground water or land, or (d)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.

 

“Equity Investment” means the ownership of, or participation in the ownership
of, an equity interest in Real Estate or an equity interest in a Person in the
business of owning, developing, improving, operating or managing Real Estate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Eurodollar Interest Period, the applicable London Interbank offered
rate for deposits in U.S. dollars appearing on Reuters screen FRBD at 11:00 a.m.
(London time) two Business Days

 

8



--------------------------------------------------------------------------------

prior to the first day of such Eurodollar Interest Period, having a maturity
approximately equal to such Eurodollar Interest Period.

 

“Eurodollar Interest Period” means, with respect to a Eurodollar Rate Advance, a
period of one, two, three or six months, as available, commencing on a Business
Day selected by the Borrower pursuant to this Agreement (subject to the
provisions of the last sentence of this paragraph). Such Eurodollar Interest
Period shall end on (but exclude) the day which corresponds numerically to such
date one, two, three or six months thereafter, provided, however, that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month, such Eurodollar Interest Period shall end on the last Business
Day of such next, second, third or sixth succeeding month. If a Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall end on the next succeeding Business Day,
provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.

 

“Eurodollar Rate” means, with respect to a Eurodollar Rate Advance for the
relevant Eurodollar Interest Period, the sum of (a) the quotient of (i) the
Eurodollar Base Rate applicable to such Eurodollar Interest Period, divided by
(ii) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Eurodollar Interest Period, plus (b) the Applicable Margin for the Facility
with respect to which the Eurodollar Rate is being determined. The Eurodollar
Rate shall be rounded to the next higher multiple of 1/16 of 1% if the rate is
not such a multiple.

 

“Eurodollar Rate Advance” means an Advance which bears interest at a Eurodollar
Rate.

 

“Eurodollar Rate Loan” means a Loan which bears interest at a Eurodollar Rate.

 

“Event” means an event, circumstance, condition or state of facts.

 

“Event of Default” is defined in Section 9.01.

 

“Existing Borrower Public Debt” means the Borrower’s 7-5/8% Senior Notes due
2009, the Borrower’s 9.95% Senior Notes due 2010, the Borrower’s Zero Coupon
Senior Convertible Debentures due 2018 and the Borrower’s Zero Coupon Senior
Subordinated Convertible Debentures due 2021.

 

“Existing Letters of Credit” means the outstanding Letters of Credit listed in
Schedule II hereto issued for the account of the Borrower prior to the Agreement
Date by the applicable Facility A Lender identified in Schedule II.

 

“Facilities” means Facility A, Facility B and Facility C.

 

“Facility A” means the revolving credit, swing line and letter of credit
facilities described in Sections 2.01, 2.04 and 2.21, respectively.

 

“Facility A Advance” means an Advance of Facility A.

 

9



--------------------------------------------------------------------------------

 

“Facility A Commitment” means, for each of the Facility A Lenders, the
obligation of such Facility A Lender to make revolving credit loans pursuant to
Facility A and to purchase participations in Facility Letters of Credit in the
aggregate not exceeding the amount set forth in Schedule I hereto as its
“Facility A Commitment,” as such amount may be decreased from time to time
pursuant to the terms hereof or increased pursuant to Section 2.18 hereof;
provided, however, that the Facility A Commitment of a Lender may not be
increased without its prior written approval.

 

“Facility A Extension Request” is defined in Section 2.26.

 

“Facility A Lender” means each of the Lenders holding an interest in Facility A.

 

“Facility A Loan” means, with respect to a Facility A Lender, a loan made by
such Facility A Lender with respect to Facility A pursuant to Section 2.01 and
any conversion or continuation thereof.

 

“Facility A Maturity Date” means the date upon which the outstanding principal
amount of the Facility A Notes, all accrued and unpaid interest thereon, and all
other Facility A Obligations become due and payable, whether as a result of the
occurrence of the stated maturity date or the acceleration of maturity pursuant
to the terms of any of the Loan Documents.

 

“Facility A Note” means (a) a promissory note in substantially the form of
Exhibit D hereto, executed and delivered by the Borrower payable to the order of
the Administrative Agent in the amount of the Aggregate Facility A Commitment,
including any amendment, modification, restatement, renewal or replacement of
such promissory note, (b) any “Facility A Note” executed and delivered pursuant
to the Original Credit Agreement by the Borrower payable to the order of a
Lender that is a Facility A Lender hereunder, including any amendment,
modification, restatement, renewal or replacement of such promissory note
(including without limitation a replacement delivered pursuant to clause (c)
below), and (c) in the event that any Facility A Lender requests a Facility A
Note in accordance with this Agreement (including without limitation a
replacement of a note described in clause (b) above), a promissory note
satisfactory in form to the Administrative Agent, executed and delivered by the
Borrower payable to the order of such Facility A Lender in the amount of its
Facility A Commitment, including any amendment, modification, restatement,
renewal or replacement of such promissory note.

 

“Facility A Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility A Loans and Swing Line Loans, all accrued and unpaid
fees with respect to Facility A, the Swing Line Loans and the Facility Letters
of Credit, and all expenses, reimbursements, indemnities and other obligations
of the Loan Parties to the Facility A Lenders or to any Facility A Lender, the
Swing Line Lender, any Issuer, the Administrative Agent or any indemnified party
with respect to Facility A, the Swing Line Loans and the Facility Letters of
Credit arising under the Loan Documents.

 

“Facility A Pro Rata Share” means, at any time for any Facility A Lender, the
ratio that such Facility A Lender’s Facility A Commitment bears to the Aggregate
Facility A Commitment.

 

10



--------------------------------------------------------------------------------

 

“Facility A Reply Date” is defined in Section 2.26.

 

“Facility A Termination Date” means April 29, 2006, or such later date, if any,
to which the Facility A Termination Date may be extended pursuant to Section
2.26, subject, however, to earlier termination in whole of the Aggregate
Facility A Commitment pursuant to the terms of this Agreement.

 

“Facility B” means the revolving credit facility described in Section 2.02
(subject to conversion of revolving credit loans to term loans pursuant to
Section 2.19 or Section 2.20).

 

“Facility B Advance” means a Facility B Revolver Advance or an Advance of a
Facility B Term Loan (as applicable).

 

“Facility B Commitment” means, for each of the Facility B Revolver Lenders, the
obligation of such Facility B Revolver Lender to make Facility B Revolver Loans
in the aggregate not exceeding the amount set forth in Schedule I hereto as its
“Facility B Commitment,” as such amount may be decreased from time to time
pursuant to the terms hereof or increased pursuant to the terms of Section
2.18(e) hereof, provided that the Facility B Commitment of a Lender may not be
increased without its prior written approval.

 

“Facility B Extension Request” is defined in Section 2.19(a).

 

“Facility B Lender” means each of the Lenders holding an interest in Facility B.

 

“Facility B Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility B Revolver Loans and Facility B Term Loans, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Loan Parties to the Facility B Lenders or to any Facility B
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.

 

“Facility B Reply Date” is defined in Section 2.19(a).

 

“Facility B Revolver Advance” means an Advance of Facility B but does not
include an Advance of a Facility B Term Loan.

 

“Facility B Revolver Lender” means each of the Lenders that has a Facility B
Commitment.

 

“Facility B Revolver Loan” means, with respect to a Facility B Lender, a
revolving credit loan made by such Facility B Lender with respect to Facility B
pursuant to Section 2.02 and any conversion or continuation thereof but does not
include any Facility B Term Loan.

 

“Facility B Revolver Maturity Date” means the date upon which the outstanding
principal amount of the Facility B Revolver Notes, all accrued but unpaid
interest thereon, and all other Facility B Obligations (but not necessarily the
Facility B Term Notes) become due and payable, whether as a result of the
occurrence of the stated maturity date or the acceleration of maturity pursuant
to the terms of any of the Loan Documents.

 

11



--------------------------------------------------------------------------------

 

“Facility B Revolver Note” means (a) a promissory note in substantially the form
of Exhibit E hereto, executed and delivered by the Borrower and payable to the
order of the Administrative Agent in the amount of the Aggregate Facility B
Commitment, including any amendment, modification, restatement, renewal or
replacement of such promissory note, (b) any “Facility B Revolver Note” executed
and delivered pursuant to the Original Credit Agreement by the Borrower, payable
to the order of a Lender that is a Facility B Lender hereunder, including any
amendment, modification, restatement, remainder or replacement of such
promissory note (including without limitation a replacement delivered pursuant
to clause (c) below), and (c) in the event that any Facility B Revolver Lender
requests a Facility B Revolver Note in accordance with this Agreement (including
without limitation a replacement of a note described in clause (b) above), a
promissory note, satisfactory in form to the Administrative Agent, executed and
delivered by the Borrower payable to the order of such Facility B Lender in the
amount of its Facility B Commitment, including any amendment, modification,
restatement, renewal or replacement of such promissory note.

 

“Facility B Revolver Pro Rata Share” means, at any time for any Facility B
Revolver Lender, the ratio that its Facility B Commitment bears to the Aggregate
Facility B Commitment.

 

“Facility B Term Lender” means each of the Lenders holding an interest in the
Facility B Term Loans.

 

“Facility B Term Loan” means a loan under Facility B which is converted to a
term loan pursuant to Section 2.19 or Section 2.20.

 

“Facility B Term Maturity Date” means April 29, 2006.

 

“Facility B Term Note” means (a) a promissory note in substantially the form of
Exhibit F hereto, executed and delivered by the Borrower payable to the order of
the Administrative Agent in the amount of the Aggregate Facility B Commitment,
including any amendment, modification, restatement, renewal or replacement of
such promissory note, (b) any “Facility B Term Note” executed and delivered
pursuant to the Original Credit Agreement by the Borrower payable to the order
of a Lender that is a Facility B Lender hereunder, including any amendment,
modification, restatement, remainder or replacement of such promissory note
(including without limitation a replacement delivered pursuant to clause (c)
below), and (c) in the event that any Facility B Term Lender requests a Facility
B Term Note in accordance with this Agreement (including without limitation a
replacement of a note described in clause (b) above), a promissory note,
satisfactory in form to the Administrative Agent, executed and delivered by the
Borrower payable to the order of such Facility B Term Lender in the amount of
its Facility B Commitment, including any amendment, modification, restatement,
renewal or replacement of such promissory note.

 

“Facility B Term Pro Rata Share” means, at any time for any Facility B Term
Lender, the ratio that the outstanding principal balance of its Facility B Term
Loans bears to the aggregate principal balance of all Facility B Term Loans.

 

“Facility B Termination Date” means April 28, 2003, or such later date, if any,
to which Facility B Termination Date is extended pursuant to Section 2.19,
subject, however, to earlier

 

12



--------------------------------------------------------------------------------

termination in whole of the Aggregate Facility B Commitment pursuant to the
terms of this Agreement.

 

“Facility C” means the term loan facility described in Section 2.03.

 

“Facility C Advance” means the Advance of Facility C on the Original Closing
Date or an Advance of Facility C pursuant to Section 2.18.

 

“Facility C Increase” is defined in Section 2.18(a).

 

“Facility C Lender” means each of the Lenders holding an interest in Facility C.

 

“Facility C Loan” means, with respect to a Facility C Lender, a loan made by
such Facility C Lender (or its predecessor in interest) with respect to
“Facility C” pursuant to the Original Credit Agreement (to the extent
outstanding on the Closing Date) or by a New Facility C Lender pursuant to
Section 2.18 and any conversion or continuation of any such Loan.

 

“Facility C Maturity Date” means the date upon which the outstanding principal
amount of the Facility C Notes, all accrued and unpaid interest thereon, and all
other Facility C Obligations become due and payable, whether as a result of the
occurrence of the stated maturity date or the acceleration of maturity pursuant
to the terms of any of the Loan Documents.

 

“Facility C Note” means (a) the promissory note in substantially the form of
Exhibit G to the Original Credit Agreement, executed and delivered by the
Borrower payable to the order of the Administrative Agent in the amount of
$400,000,000, including any amendment, modification, restatement, renewal or
replacement of such promissory note, (b) any Facility C Note executed and
delivered by the Borrower to a Facility C Lender pursuant to the Original Credit
Agreement including any amendment, restatement, renewal or replacement of such
promissory note (including without limitation a replacement delivered pursuant
to clause (c) below), and (c) in the event that any Facility C Lender requests a
Facility C Note in accordance with this Agreement (including without limitation
a replacement of a note described in clause (b) above), a promissory note,
satisfactory in form to the Administrative Agent, executed and delivered by the
Borrower payable to the order of such Facility C Lender in the amount of its
then outstanding Facility C Loans, including any amendment, modification,
restatement, renewal or replacement of such promissory note.

 

“Facility C Obligations” means all unpaid principal of and accrued and unpaid
interest on the Facility C Loans, all accrued and unpaid fees with respect to
Facility C and all expenses, reimbursements, indemnities and other obligations
of the Loan Parties to the Facility C Lenders or to any Facility C Lender, the
Administrative Agent or any indemnified party with respect to Facility C arising
under the Loan Documents.

 

“Facility C Pro Rata Share” means, at any time for any Facility C Lender, the
ratio that the outstanding principal balance of such Facility C Lender’s
Facility C Loan bears to the outstanding principal balance of all Facility C
Loans.

 

“Facility Increase” is defined in Section 2.18(a).

 

13



--------------------------------------------------------------------------------

 

“Facility Letter of Credit” means (a) each of the Existing Letters of Credit and
(b) a Letter of Credit issued by an Issuer pursuant to Section 2.21.

 

“Facility Letter of Credit Fee” is defined in Section 2.21(f).

 

“Facility Letter of Credit Fee Rate” means a rate per annum equal to the
Applicable Margin with respect to Eurodollar Rate Loans under Facility A in
effect from time to time during the term of any Facility Letter of Credit.

 

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, without duplication, an amount equal to the sum of (a) the aggregate of
the amount then available for drawing under each of the Facility Letters of
Credit, (b) the face amount of all outstanding drafts on Facility Letters of
Credit, which drafts have been honored by the applicable Issuer, (c) the
aggregate amount of all Reimbursement Obligations at such time and (d) the face
amount of all Facility Letters of Credit requested by the Borrower but not yet
issued (unless the request for an unissued Facility Letter of Credit has been
denied or revoked).

 

“Facility Termination Date” means (a) with respect to Facility A, the Facility A
Termination Date and (b) with respect to Facility B, the Facility B Termination
Date.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Fee Letter” means that certain letter dated April 2, 2002 from BOCM and the
Administrative Agent to the Borrower, and accepted by the Borrower on April 2,
2002.

 

“Finished Lot” means a parcel of Entitled Land which satisfies the requirements
for Land Under Development and in which the owner (including any prior owner)
thereof has invested 85% or more of the cost to complete the Improvements
thereon, and which constitutes a valid, legally subdivided lot within the
meanings of the applicable laws of the states, county and/or municipality within
which it is located, and other requirements governing the subdivision of land
and constitutes a lot reflected on a duly recorded plat, subdivision map or
parcel map in compliance with the requirements of all applicable laws and other
requirements governing the subdivision of land and approved by the appropriate
Governmental Authority.

 

“Fitch” means Fitch Investors Service, L.P. or any Person succeeding to the
securities rating business of such company.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (a) the
Alternate Base Rate for such day plus (b) the Applicable Margin for such day
Floating Rate Advances with respect to the Facility for which such Floating Rate
is determined.

 

14



--------------------------------------------------------------------------------

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as approved by a significant segment of the accounting profession as in
effect from time to time, applied on a consistent basis from time to time.

 

“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over the
Lender, the Borrower, any Subsidiaries of the Borrower or any of their
respective properties.

 

“Guarantor” means a Subsidiary of the Borrower which executes a Guaranty as of,
or has executed a Guaranty prior to, the Closing Date and each Subsidiary of the
Borrower that executes a Guaranty, or a Supplemental Guaranty as defined and in
the form provided for in the Guaranty, after the Closing Date.

 

“Guaranty” means each of those certain guaranties executed prior to the Closing
Date pursuant to the Original Credit Agreement by Subsidiaries of the Borrower,
and each of those certain guaranties executed on the Closing Date or from time
to time after the Closing Date by Subsidiaries of the Borrower, in substantially
the form of Exhibit H hereto, in each case in favor of the Administrative Agent,
for the benefit of the Holders of Secured Obligations, as any such guaranties
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Hazardous Substances” means any toxic or hazardous wastes, pollutants or
substances, including, without limitation, asbestos, PCBs, petroleum products
and by-products, substances defined or listed as “hazardous substances” or
“toxic substances” or similarly identified in or pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. § 9061 et seq., hazardous materials identified in or pursuant to the
Hazardous Materials Transportation Act 49 U.S.C. § 1802 et seq., hazardous
wastes identified in or pursuant to The Resource Conservation and Recovery Act,
42 U.S.C. § 6901 et seq., any chemical substance or mixture regulated under the
Toxic Substance Control Act of 1976, as amended, 15 U.S.C. § 2601 et seq., any
“toxic pollutant” under the Clean Water Act, 33 U.S.C. § 466 et seq., as
amended, any hazardous air pollutant under the Clean Air Act, 42 U.S.C. § 7401
et seq., and any hazardous or toxic substance or pollutant regulated under any
other applicable federal, state or local Environmental Laws.

 

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates

 

15



--------------------------------------------------------------------------------

applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

 

“Holders of Secured Obligations” means the holders of the Secured Obligations
from time to time and shall include their respective successors, transferees and
assigns.

 

“Housing Unit” means a residential housing unit owned by a Loan Party that is
(or, upon completion of construction thereof, will be) available for sale.

 

“Housing Unit Closing” means a closing of the sale of a Housing Unit by a Loan
Party to a bona fide purchaser for value that is not an Affiliate of a Loan
Party.

 

“Housing Unit Under Contract” means a Housing Unit owned by a Loan Party as to
which such Loan Party has a bona fide contract of sale, in a form customarily
employed by such Loan Party and reasonably satisfactory to the Administrative
Agent, entered into not more than 15 months prior to the date of determination
with a Person who is not an Affiliate of a Loan Party, under which contract no
defaults then exist; provided, however, that in the case of any Housing Unit the
purchase of which is to be financed in whole or in part by a loan insured by the
Federal Housing Administration or guaranteed by the Veterans Administration, the
minimum down payment shall be the amount (if any) required under the rules of
the relevant agency.

 

“Improvements” means on and off-site development work, including but not limited
to filling to grade, main water distribution and sewer collection systems and
drainage system installation, paving, and other improvements necessary for the
use of residential dwelling units and as required pursuant to development
agreements which may have been entered into with Governmental Authorities.

 

“Indebtedness” of any Person means, without duplication, (a) all liabilities and
obligations, contingent or otherwise, of such Person, (i) in respect of borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof), (ii) evidenced by bonds, notes,
debentures or similar instruments, (iii) representing the balance deferred and
unpaid of the purchase price of any property or services, except those incurred
in the ordinary course of its business that would constitute ordinarily a trade
payable to trade creditors (but specifically excluding from such exception the
deferred purchase price of Real Estate), (iv) evidenced by bankers’ acceptances,
(v) consisting of obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from property now or hereafter owned
or acquired by such Person, (vi) consisting of Capitalized Lease Obligations
(including any Capitalized Leases entered into as a part of a sale/leaseback
transaction), (vii) consisting of liabilities and obligations under any
receivable sales transactions, (viii) consisting of a Letter of Credit, other
than a Performance Letter of Credit, or a reimbursement obligation of such
Person with respect to any Letter of Credit, (ix) consisting of Hedging
Obligations, (x) consisting of Off-Balance Sheet Liabilities or (xi) consisting
of Contingent Obligations; and (b) obligations of such Person to purchase
Securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property. With respect to the

 

16



--------------------------------------------------------------------------------

Borrower, Indebtedness includes, without limitation of the foregoing, (x) the
Loans and (y) the Borrower’s and any Joint Venture Subsidiary’s pro rata shares
of the Indebtedness of any Joint Venture (excluding any Indebtedness in which
recourse is limited to the Joint Venture, provided that the Borrower’s or Joint
Venture Subsidiary’s Investments in such Joint Venture are excluded from
Consolidated Tangible Net Worth).

 

“Intercreditor Agreement” means an Intercreditor Agreement by and among the
Borrower, the Administrative Agent, UAMC, UAMC Asset Corp. II and certain
lenders to UAMC and UAMC Asset Corp. II, either in substantially the form of
Exhibit I to the Original Credit Agreement and delivered pursuant thereto or
substantially in the form of Exhibit I hereto, as any such agreement may be
amended, modified, supplemented or restated from time to time.

 

“Interest Coverage Ratio” on any date means the ratio of (a) Consolidated EBITDA
for the four fiscal quarters ended on such date to (b) total Consolidated
Interest Incurred for such fiscal quarters.

 

“Interest Period” means a Eurodollar Interest Period.

 

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests,
membership interests, notes, debentures or other securities of any other Person
made by such Person.

 

“Issuance Date” is defined in Section 2.21(c)(i)(B).

 

“Issuance Notice” is defined in Section 2.21(c)(iii).

 

“Issuer” means, with respect to each Existing Letter of Credit, the Issuer
thereof identified in Schedule II, and with respect to each Facility Letter of
Credit issued on or after the Closing Date, Bank One or such other Facility A
Lender selected by the Borrower with the approval of the Administrative Agent,
to issue such Facility Letter of Credit, provided such other Facility A Lender
consents to act in such capacity.

 

“Joint Lead Arrangers” means Banc One Capital Markets, Inc. and Deutsche Bank
Securities, Inc.

 

“Joint Venture” means a joint venture (whether in the form of a corporation, a
partnership, limited liability company or otherwise) (a) to which the Borrower
or a Joint Venture Subsidiary is or becomes a party (other than the tenancies in
common listed in Schedule III annexed hereto), (b) whether or not Borrower is
required to consolidate the joint venture in its financial statements in
accordance with GAAP, and (c) in which the Borrower or any Joint Venture
Subsidiary has or will have a total investment exceeding $25,000 or which has
total assets plus contingent liabilities exceeding $100,000. For the purposes of
this definition, the Borrower’s or Joint Venture Subsidiary’s investment in a
joint venture shall be deemed to include any Securities of the joint venture
owned by the Borrower or any Joint Venture

 

17



--------------------------------------------------------------------------------

Subsidiary, any loans, advances or accounts payable to the Borrower or any Joint
Venture Subsidiary from the joint venture, any commitment, arrangement or other
agreement by the Borrower or any Joint Venture Subsidiary to provide funds or
credit to the joint venture and the Borrower’s or Joint Venture Subsidiary’s
share of the undistributed profits of the joint venture.

 

“Joint Venture Subsidiary” means a Subsidiary of the Borrower which is a
partner, shareholder or other equity owner in a Joint Venture which is not a
Loan Party.

 

“Land Under Development” means Entitled Land upon which construction of
Improvements has commenced but not been completed and for which: (a) to the
extent required, a performance bond, surety or other security has been issued to
and in favor of and unconditionally accepted by each local agency and all
relevant Governmental Authorities, including any municipal utility district in
which the Real Estate is situated with regard to all work to be performed
pursuant to each and all of said subdivision improvement agreements or other
agreements; (b) all necessary plans have been approved by all relevant
Governmental Authorities for the installation of any and all Improvements
required to be installed upon such Real Estate; (c) all necessary permits have
been issued for the installation of said Improvements; and (d) utility services
necessary for construction of Improvements and residential dwelling units and
the operation thereon for the purpose intended will be available to such Real
Estate upon completion of the Improvements and there exists a binding obligation
on the part of each and every utility company to deliver necessary utility
services to such Real Estate.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and the respective successors and permitted assigns of such lending
institutions.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Letter of Credit Collateral Account” is defined in Section 2.21(h).

 

“Letter of Credit Commitment” means, for each Facility A Lender, the obligation
of such Facility A Lender to participate in Facility Letters of Credit in an
amount not exceeding the lesser of (a) its Facility A Pro Rata Share of the
Aggregate Letter of Credit Commitment or (b) its Facility A Pro Rata Share of
the Unused Commitment for Facility A.

 

“Letter of Credit Request” is defined in Section 2.21(c)(i).

 

“Leverage Ratio” means a fraction (expressed as the decimal equivalent), the
numerator of which is the sum of (i) all Obligations, including Facility Letter
of Credit Obligations (other than with respect to Performance Letters of
Credit), plus (ii) all other Consolidated Indebtedness, less (iii) the lesser of
(A) $300,000,000 and (B) unrestricted cash of the Loan Parties in excess of
$15,000,000, and the denominator of which is the sum of (x) the Adjusted
Consolidated Tangible Net Worth and (y) the lesser of (A) $300,000,000 and (B)
50% of the Subordinated Debt.

 

18



--------------------------------------------------------------------------------

 

“Lien” means any lien (statutory or other), mortgage (including, without
limitation, purchase money mortgages), pledge, hypothecation, assignment,
deposit arrangement, encumbrance or preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement or any
financing lease having substantially the same economic effect as any of the
foregoing) and, in the case of Securities, any purchase option, call or similar
right of any Person (other than the issuer of such Securities) with respect to
such Securities.

 

“LLP” means each of Lennar Land Partners, a Florida general partnership, and
Lennar Land Partners II, a Florida general partnership.

 

“LLP Partner” means each of Lennar Land Partners Sub, Inc., a Delaware
corporation and wholly-owned Subsidiary of the Borrower which holds a 50%
interest in Lennar Land Partners, and Lennar Land Partners Sub II, Inc., a
Delaware corporation and wholly-owned Subsidiary of the Borrower which holds a
50% interest in Lennar Land Partners II.

 

“LNR” means LNR Property Corporation, a Delaware corporation, and its
successors.

 

“Loan” means a Facility A Loan, Swing Line Loan, Facility B Revolver Loan,
Facility B Term Loan or Facility C Loan, as applicable.

 

“Loan Documents” means (a) this Agreement, the Facility A Notes, the Swing Line
Note, the Facility B Revolver Notes, the Facility B Term Notes, the Facility C
Notes, the Guaranties, the Pledge Agreements, and (if and when delivered), the
Mortgage Banking Subsidiaries Note Pledge Agreement and (b) any and all other
instruments or documents delivered or to be delivered by the Loan Parties
pursuant hereto or pursuant to any of the other documents described in clause(a)
above, as such documents in clause (a) or (b) may be amended or modified and in
effect from time to time.

 

“Loan Parties” means the Borrower and the Guarantors (including any Subsidiary
that executes and delivers a Guaranty after the Closing Date); “Loan Party”
means any of the Loan Parties.

 

“LTV Maintenance Agreement” means a guaranty or other agreement entered into by
the Borrower or another Loan Party, for the benefit of the holder of any secured
Indebtedness of a Person that is not a Loan Party, to maintain a specified
loan-to-value ratio with respect to the Real Estate that secures such
Indebtedness. For purposes of determining the amount of Consolidated
Indebtedness under this Agreement and for purposes of Section 7.03(e) of this
Agreement, the aggregate amount of the Contingent Obligations under all LTV
Maintenance Agreements shall equal the amount (if any) by which (a) the sum of
the LTV Maintenance Exposure with respect to all LTV Maintenance Agreements for
which the LTV Maintenance Exposure is positive exceeds (b) the sum of the LTV
Maintenance Exposure with respect to all LTV Maintenance Agreements for which
the LTV Maintenance Exposure is negative.

 

“LTV Maintenance Exposure” means, with respect to any LTV Maintenance Agreement,
the amount (whether positive or negative) equal to (a) the amount of the
Indebtedness with

 

19



--------------------------------------------------------------------------------

 

respect to which the LTV Maintenance Agreement is delivered exceeds (b) the
product of (i) the book value of the Real Estate securing such Indebtedness (or
such lesser value as is provided in or determined under the agreements governing
such Indebtedness) and (ii) a percentage equal to the lesser of (A) the
loan-to-value ratio (stated as a percentage) that the Borrower or such other
Loan Party agrees to maintain under the applicable LTV Maintenance Agreement and
(B) sixty percent (60%); provided, however, if the Borrower and other Loan
Parties are liable severally but not jointly and severally with one or more
other obligors under the LTV Maintenance Agreement, the amount (whether positive
or negative) of the Contingent Obligation in respect of such LTV Maintenance
Agreement shall be the product of (x) the amount determined as set forth above
and (y) the maximum percentage of the aggregate liability under such LTV
Maintenance Agreement with respect to which Borrower and any other Loan Parties
are liable.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), results of operations,
or prospects of (i) the Loan Parties, taken as a whole, or (ii) if so specified,
the Borrower or any Guarantor, (b) the ability of any Loan Party to perform any
of its obligations under the Loan Documents, or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders thereunder.

 

“Merger” means the merger of Old U.S. Home into New U.S. Home (then known as Len
Acquisition Corporation) on or about the Original Closing Date.

 

“Moody’s” means Moody’s Investors Service, Inc. or any Person succeeding to the
securities rating business of such company.

 

“Monthly Payment Date” means the first Business Day of each calendar month,
commencing in May, 2002.

 

“Mortgage” means any mortgage, deed of trust or other security deed in Real
Estate, or in rights or interests, including leasehold interests, in Real
Estate.

 

“Mortgage Banking Subsidiaries Adjusted Net Worth” means, at any date, the Net
Worth of the Mortgage Banking Subsidiaries on a consolidated basis as determined
in accordance with GAAP (including in the assets used to determine Net Worth the
amount of the Capitalized Mortgage Servicing as of such date), less the amount
of all goodwill and other assets that are properly classified as “intangible
assets” at such date in accordance with GAAP.

 

“Mortgage Banking Subsidiaries Note” means the promissory note dated the Closing
Date, in the principal amount of $300,000,000, executed by the Mortgage Banking
Subsidiaries as joint makers payable to the order of the Borrower and each
Guarantor that lends funds to any of the Mortgage Banking Subsidiaries, which is
to be held by the Administrative Agent pursuant to Section 6.09. Each Mortgage
Banking Subsidiaries Note shall be in form and substance as provided in Exhibit
K attached hereto.

 

“Mortgage Banking Subsidiaries Note Pledge Agreement” is defined in Section
8.02(b)(i), and includes any amendment, supplement, restatement or other
modification of such agreement.

 

20



--------------------------------------------------------------------------------

 

“Mortgage Banking Subsidiary” means a Subsidiary of the Borrower which is
engaged or hereafter engages in the mortgage banking business, including the
origination, servicing, packaging and/or selling of mortgages on residential
single- and multi-family dwellings and/or commercial property, and in any event
shall include AFSI, UAMC, UAMC Asset Corp. II, Universal American Mortgage
Corporation of California and Eagle Home Mortgage, Inc.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale by any Person,
(a) cash received by such Person or any Subsidiary of such Person from such
Asset Sale (including cash received as consideration for the assumption or
incurrence of liabilities incurred in connection with or in anticipation of such
Asset Sale) after (i) provisions for all income or other taxes measured by or
resulting from such Asset Sale, (ii) payment of all brokerage commissions and
other fees and expenses and commissions related to such Asset Sale provided
that, if the same are payable to an Affiliate of a Loan Party, such costs comply
with Section 7.12, (iii) repayment of Indebtedness (and any premium or penalty
thereon) secured by a Lien on any asset disposed of in such Asset Sale or which
is or may be required (by the express terms of the instrument governing such
Indebtedness or by applicable law) to be repaid in connection with such Asset
Sale (including payments made to obtain or avoid the need for the consent of any
holder of such Indebtedness but excluding payments to a Loan Party), and (iv)
deduction of appropriate amounts to be provided by such Person or a Subsidiary
of such Person after such Asset Sale and (b) cash payments in respect of any
other consideration received by such Person or any Subsidiary of such Person
from such Asset Sale upon receipt of such cash payments by such Person or such
Subsidiary.

 

“Net Book Value” means, with respect to an asset owned by a Loan Party, the
gross investment of such Loan Party in the asset, less all reserves (including
loss reserves and reserves for depreciation) attributable to that asset, all
determined in accordance with GAAP consistently applied, including, in the case
of Unimproved Entitled Land, any unamortized land credits.

 

“Net Housing Unit Proceeds” means, in connection with the sale of any Housing
Unit by a Loan Party, the gross sales price less (a) all bona fide prorations
and adjustments to the sales price required to be made pursuant to the terms of
the sales contract and (b) the aggregate amount of bona fide closing costs due
to any Person, provided that if such closing costs are due to an Affiliate of a
Loan Party, such costs comply with Section 7.12.

 

“Net Worth” means, at any date, with respect to any Person the amount of
consolidated stockholders’ equity of such Person and its consolidated
Subsidiaries as shown on its balance sheet as of such date in accordance with
GAAP.

 

“New Facility C Lender” means either a Lender or an Eligible Assignee, in each
case approved by the Borrower and the Administrative Agent, that agrees to
become a Facility C Lender or to increase the amount of its Facility C Loans, in
accordance with the provisions of Section 2.18.

 

21



--------------------------------------------------------------------------------

 

“New Lender” means either a New Revolver Lender or a New Facility C Lender, as
applicable under the provisions of Section 2.18.

 

“New Revolver Lender” means either a Facility A Lender, a Facility B Revolver
Lender or an Eligible Assignee, in each case approved by the Borrower and the
Administrative Agent, that agrees to become a Facility A Lender and, if
applicable under Section 2.18(e), a Facility B Revolver Lender or that agrees to
increase its Facility A Commitment and, if applicable under Section 2.18(e),
Facility B Commitment, in accordance with the provisions of Section 2.18.

 

“New U.S. Home” means U.S. Home Corporation (formerly known as Len Acquisition
Corporation), a Delaware corporation.

 

“Non-Consenting Facility A Lender” is defined in Section 2.26.

 

“Non-Consenting Facility B Lenders” is defined in Section 2.19(a).

 

“Non-Recourse Indebtedness” means Indebtedness of a Loan Party for which its
liability is limited to the Real Estate upon which it grants a Lien to the
holder of such Indebtedness as security for such Indebtedness, but only to the
extent that the amount of such Indebtedness does not exceed such Loan Party’s
original cost of purchase of such Real Estate or the most current appraised
value of such Real Estate.

 

“Notes” means, collectively, the Facility A Notes, the Swing Line Note, the
Facility B Revolver Notes, the Facility B Term Notes, and the Facility C Note or
Facility C Notes; and “Note” means any one of the Notes.

 

“Obligations” means all Loans, Facility Letter of Credit Obligations, advances,
debts, liabilities, obligations, covenants and duties owing by any Loan Party to
the Administrative Agent, any Lender, the Swing Line Bank, the Joint Lead
Arrangers, any Affiliate of the Administrative Agent or any Lender, any Issuer
or any Person entitled to indemnification by any Loan Party under this Agreement
or any other Loan Document, of any kind or nature, present or future, arising
under this Agreement or any other Loan Documents, whether or not evidenced by
any note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all Facility A Obligations, Facility B Obligations and Facility C
Obligations, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable paralegals’ fees and any other sum chargeable to
any Loan Party under this Agreement or any other Loan Document.

 

“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to accounts
or notes receivable sold by such Person or any of its Subsidiaries, (b) any
liability of such Person or any of its Subsidiaries under any financing lease,
any synthetic lease (under which all or a portion of the rent payments made by
the lessee are treated, for tax purposes, as payments of interest,
notwithstanding that the lease may constitute an operating lease under GAAP) or
any other similar lease transaction, or (c) any obligations of such Person or
any of its Subsidiaries arising

 

22



--------------------------------------------------------------------------------

 

with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing and which has an actual or implied interest
component but which does not constitute a liability on the consolidated balance
sheets of such Person and its Subsidiaries.

 

“Old U.S. Home” means U.S. Home Corporation, a Delaware corporation, which was
merged into New U.S. Home (then known as Len Acquisition Corporation) on or
about the Original Closing Date.

 

“Old U.S. Home Debt Issues” means the following debt Securities issued by Old
U.S. Home prior to the Merger: (i) the 8.25% Senior Notes due 2004, (ii) the
7.75% Senior Notes due 2005, (iii) the 8.88% Senior Subordinated Notes due 2007
and (iv) the 8.875% Senior Subordinated Notes due 2009.

 

“Original Closing Date” means May 3, 2000, being the “Closing Date” under the
Original Credit Agreement.

 

“Original Credit Agreement” is defined in the Recitals of this Agreement.

 

“Participants” is defined in Section 12.02.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Performance Letter of Credit” means a Letter of Credit issued to a Governmental
Authority or a quasi-governmental agency to insure the completion by a Loan
Party of a development of land improvements or to insure payment by a Loan Party
of escrow accounts.

 

“Permitted Dispositions” is defined in Section 7.04(a).

 

“Permitted Hedging Agreement” means an interest rate swap, collar or similar
agreement entered into by the Borrower and any Lender or Affiliate of a Lender,
pursuant to which the Borrower hedges its actual interest rate risk under this
Agreement, in a notional amount not to exceed, in the aggregate, the amount of
the Aggregate Commitment at the time the Borrower enters into such agreement. In
the event a Lender or any of its Affiliates elects to enter into any Permitted
Hedging Agreement with the Borrower, the Hedging Obligations of the Borrower
under such Permitted Hedging Agreement shall be Secured Obligations secured by
the Collateral.

 

“Permitted Liens” means (a) Liens existing on the date of this Agreement and
described on Schedule IV hereto; (b) Liens imposed by governmental authorities
for taxes, assessments or other charges not yet subject to penalty or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (c) statutory liens of carriers, warehousemen, mechanics,
materialmen, landlords, repairmen or other like Liens arising by operation of
law in the ordinary course of business provided that (i) the underlying
obligations are not overdue for a period of more than 30 days or (ii) such Liens
are being contested in good faith and by appropriate proceedings and adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens securing the performance of bids, trade
contracts (other than borrowed money), leases, statutory obligations, surety and
appeal bonds,

 

23



--------------------------------------------------------------------------------

 

performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (e) easements, rights-of-way, zoning restrictions,
assessment district or similar Liens in connection with municipal financing, and
similar restrictions, encumbrances or title defects which, singly or in the
aggregate, do not in any case materially detract from the value of the Real
Estate subject thereto (as such Real Estate is used by the Borrower or any of
its Subsidiaries) or interfere with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries; (f) Liens arising by operation of law in
connection with judgments, only to the extent, for an amount and for a period
not resulting in a default with respect thereto; (g) pledges or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security legislation; (h) Liens
securing Indebtedness of a Person existing at the time such Person becomes a
Subsidiary or is merged with or into the Borrower or a Subsidiary or Liens
securing Indebtedness incurred in connection with an acquisition of Real Estate,
provided that (1) such Liens were in existence prior to the date of such
acquisition, merger or consolidation, were not incurred in anticipation thereof,
and do not extend to any other assets or (2) such Liens are granted to the
seller of such Real Estate to secure the purchase price therefor; (i) Liens
securing Indebtedness incurred to refinance any Indebtedness that was previously
so secured and permitted hereunder (which refinancing Indebtedness may exceed
the amount refinanced, provided such refinancing Indebtedness is otherwise
permitted under this Agreement) in a manner no more adverse to the Lenders than
the terms of the Liens securing such refinanced Indebtedness, provided, however,
that, Liens securing refinancing of the Indebtedness held by the REIT Subsidiary
(as described in clause (k) below) shall not be permitted; (j) Liens securing
the Secured Obligations, which Liens may also secure, equally and ratably, to
the extent provided in Section 8.03(a), senior debt Securities of the Borrower;
and (k) mortgages, deeds of trust and other similar instruments granted by any
Loan Party to the REIT Subsidiary and held by the REIT Subsidiary as security
for Indebtedness of such Loan Party to the REIT Subsidiary, provided that (i)
the REIT Subsidiary is a Guarantor, (ii) such mortgages, deeds of trust and
similar instruments are in a form reasonably approved by Administrative Agent
and are not recorded or filed in any real property records or other public or
official records and (iii) the REIT Subsidiary executes and delivers to
Administrative Agent an agreement reasonably satisfactory to Administrative
Agent subordinating to the Obligations, the REIT Subsidiary’s rights, liens and
claims against the Borrower and the other Loan Parties, together with certified
resolutions, opinions of counsel and other supporting documentation with respect
to such subordination reasonably satisfactory to Administrative Agent.

 

“Person” means any natural person, corporation, firm, enterprise, trust,
association, company, partnership, limited liability company, joint venture or
other entity or organization, or any government or political subdivision or any
agency, department, or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.

 

“Pledge Agreement” means each of those certain pledge agreements (i) executed by
the Borrower pursuant to the Original Credit Agreement prior to the Closing Date
hereunder or executed by the Borrower pursuant hereto on or after the Closing
Date substantially in the form of Exhibit L-1 hereto (or, in the case of a
pledge with respect to the equity interests of any Significant Subsidiary that
is not a corporation, a similar form of pledge agreement satisfactory

 

24



--------------------------------------------------------------------------------

 

to the Administrative Agent in form and substance), or (ii) executed by a
Guarantor pursuant to the Original Credit Agreement prior to the Closing Date
hereunder or executed by a Guarantor pursuant hereto on or after the Closing
Date substantially in the form of Exhibit L-2 hereto (or, in the case of a
pledge with respect to the equity interests of any Significant Subsidiary that
is not a corporation, a similar form of pledge agreement satisfactory to the
Administrative Agent in form and substance), including in each case any
amendment, modification, renewal or restatement thereof.

 

“Pricing Grid” means the pricing grid attached hereto as Exhibit M.

 

“Prime Rate” means the rate per annum equal to the prime rate of interest
announced by Bank One from time to time as its “prime rate” (it being
acknowledged that such announced prime rate may not necessarily be the lowest
rate charged by Bank One to any of its customers), changing when and as said
prime rate changes.

 

“Project” means a parcel of Real Estate owned by a Loan Party which is to be
developed or sold as part of a common scheme.

 

“Pro Rata Share” means, for each Lender at any time, the ratio that the
aggregate amount of such Lender’s Facility A Commitment, Facility B Commitment,
the outstanding balance of such Lender’s Facility B Term Loans and the
outstanding balance of such Lender’s Facility C Loans bears to the Aggregate
Commitment, all as determined at such time.

 

“Qualified Finished Lots” means, at any date, the sum of (a) the Net Book Value
of Finished Lots that are under a bona fide contract for sale by a Loan Party to
a Person that is not an Affiliate of a Loan Party and (b) the lesser of (i) the
product of (A) the total number of Housing Units with respect to which the Loan
Parties entered into such contracts during the period of six consecutive
calendar months most recently ended at such date, provided that Housing Units
shall include housing units of entities that were acquired and became Loan
Parties during the applicable period, multiplied by (B) the average Net Book
Value of all Finished Lots as of the end of such six-month period and (ii) an
amount equal to 40% of Adjusted Consolidated Tangible Net Worth at such date.

 

“Quarterly Payment Date” means the first Business Day of each January, April,
July and October, commencing in July, 2002.

 

“Rating Agency” means any one of Fitch, Moody’s or S&P.

 

“Real Estate” means land, rights in land and interests therein (including,
without limitation, leasehold interests), and equipment, structures,
improvements, furnishings, fixtures and buildings (including a mobile home of
the type usually installed on a developed site) located on or used in connection
with land, rights in land or interests therein (including leasehold interests),
but shall not include Mortgages or interests therein.

 

“Real Estate Business” means homebuilding, housing construction, home sales,
real estate development or construction, a plant/tree nursery for landscaping of
Housing Units, and related real estate activities, including the provision of
mortgage financing, title insurance and other goods and services to home buyers,
home owners and other occupants of homes, including

 

25



--------------------------------------------------------------------------------

 

without limitation, cable TV services, home security, home design, broadband
communications and other communications services and home office support
services.

 

“Recent Balance Sheet” is defined in Section 4.05.

 

“Register” is defined in Section 13.07.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Facility A Lenders, the Issuers and the Administrative
Agent in respect of all unreimbursed payments or disbursements made by the
Facility A Lenders, the Issuers and the Administrative Agent under or in respect
of the Facility Letters of Credit.

 

“REIT Subsidiary” means a corporation or business trust that the Borrower may
hereafter cause to be organized as an indirect Subsidiary of the Borrower and
that elects to be treated as a “qualified real estate investment trust” in
accordance with Section 856 of the Code, the business purpose of which
Subsidiary is to centralize the internal financing of the Borrower’s real estate
development and construction activities.

 

“Replacement Lender” is defined in Section 2.27.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

 

“Repurchase Guaranty” means a guaranty by Borrower or any other Loan Party of
the obligations of any Mortgage Banking Subsidiary (i) as seller under an
agreement for the sale of mortgage loans to a special purpose entity in
connection with the securitization of such mortgage loans and (ii) as servicer
of such mortgage loans following such sale, provided, however, that such
obligations shall not include any guaranty of the obligations of any obligor
under any mortgage loan.

 

“Required Lenders” means, subject to the provisions of Section 13.06(c), (a)
except as otherwise provided in clause (b) below, Lenders whose Pro Rata Shares,
in the aggregate, are

 

26



--------------------------------------------------------------------------------

 

greater than 66-2/3%; provided, however, that if all of the Commitments have
been terminated pursuant to the terms of this Agreement, “Required Lenders”
means Lenders whose aggregate ratable shares (stated as a percentage) of the
aggregate outstanding principal balance of all Loans and Facility Letter of
Credit Obligations are greater than 66-2/3%, and (b) solely with respect to any
amendment, modification or waiver of the provisions of Section 2.06(b)(iii),
Lenders whose Facility A Pro Rata Shares, in the aggregate, are greater than
66-2/3% and Lenders whose Facility B Pro Rata Shares, in the aggregate, are
greater than 66-2/3% and Lenders whose Facility C Pro Rata Shares, in the
aggregate, are greater than 66-2/3%; provided, however, that if all of the
Commitments have been terminated pursuant to the terms of this Agreement,
“Required Lenders” under this clause (b) means Facility A Lenders whose
aggregate ratable shares (stated as a percentage) of the aggregate outstanding
principal balance of all Facility A Loans and Facility Letter of Credit
Obligations are greater than 66-2/3%, and Facility B Lenders whose aggregate
ratable shares (stated as a percentage) of the aggregate outstanding principal
balance of all Facility B Loans are greater than 66-2/3% and Facility C Lenders
whose aggregate ratable shares (stated as a percentage) of the aggregate
outstanding principal balance of all Facility C Loans are greater than 66-2/3%.

 

“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurocurrency
liabilities.

 

“Revolver Increase” is defined in Section 2.18(a).

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, (i) the Obligations and (ii) all
Hedging Obligations owing under Permitted Hedging Agreements to any Lender or
any Affiliate of any Lender.

 

“Securities” of any Person means equity securities and debt securities and any
other instrument commonly understood to be a security issued by that Person.

 

“Securities Act” is defined in Section 6.04(j).

 

“Significant Joint Venture” means a Joint Venture of the Borrower which has
total assets that exceed an amount equal to 2½% of the total assets of the
Borrower and its Subsidiaries on a consolidated basis as of the end of the most
recently completed fiscal quarter.

 

“Significant Subsidiary” means a Subsidiary of the Borrower which meets any of
the following conditions:

 

(a) such Subsidiary is a direct Subsidiary of the Borrower; or

 

(b) the total assets of such Subsidiary exceed an amount equal to 2½% of the
total assets of the Borrower and its Subsidiaries on a consolidated basis as of
the end of the most recently completed fiscal quarter; or

 

27



--------------------------------------------------------------------------------

(c) such Subsidiary is a Joint Venture Subsidiary with respect to which a Pledge
Agreement is required to be executed and delivered pursuant to Section 7.05
hereof.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or any Person succeeding to the securities rating business of
such company.

 

“Subordinated Debt” means any Indebtedness of the Borrower which by its terms is
subordinated, in form and substance and in a manner satisfactory to the
Administrative Agent, in time and right of payment to the prior payment in full
of the Obligations, but which in any event matures not earlier than twelve
months after the latest of the Facility A Termination Date, Facility B
Termination Date and Facility C Maturity Date.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

“Swing Line Bank” means Bank One or any other Facility A Lender as a successor
Swing Line Bank.

 

“Swing Line Commitment’ means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum of $30,000,000 at any one time outstanding.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.04 hereof.

 

“Swing Line Note” means the promissory note executed by the Borrower pursuant to
the Original Credit Agreement payable to the order of the Swing Line Bank in the
amount of the Swing Line Commitment, including any amendment, modification,
renewal, restatement or replacement of such note.

 

“Syndication Agent” means Bankers Trust Company.

 

“Term Out Notice” is defined in Section 2.20(a).

 

“Transferee” is defined in Section 12.03(c).

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or Eurodollar Rate Advance.

 

“UAMC” means Universal American Mortgage Company.

 

28



--------------------------------------------------------------------------------

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

 

“Unimproved Entitled Land” means Entitled Land upon which no Improvements have
been commenced.

 

“Unmatured Default” means an event, act or condition which but for the lapse of
time or the giving of notice, or both, would constitute an Event of Default.

 

“Unused Commitment” means, at any date, (i) with respect to each Facility A
Lender, the amount by which its Facility A Commitment exceeds the sum of the
outstanding balance of its Facility A Loans and its Facility A Pro Rata Share of
the aggregate amount then available for drawing under the Facility Letters of
Credit and (ii) with respect to each Facility B Revolver Lender, the amount by
which its Facility B Commitment exceeds the outstanding principal balance of its
Facility B Revolver Loans.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

 

SECTION 1.02.    Computation of Time Periods. For the purposes of this
Agreement, in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding” and the word “through” means “to and
including”.

 

SECTION 1.03.    Accounting Terms.

 

(a)  All accounting terms used and not specifically defined herein shall be
construed in accordance with GAAP. All references herein to GAAP shall be deemed
to refer to those principles; provided, however, that notwithstanding the
requirements imposed by GAAP which require the consolidation of the operations
of the Mortgage Banking Subsidiaries with the operations of the Borrower, for
the purposes of the calculations set forth in Article VII hereof, the operations
of such Subsidiary shall be so included only as specifically provided for
herein.

 

(b)  In the event that the Borrower shall acquire, pursuant to a transaction
permitted under this Agreement, all of the equity Securities of a corporation
(the “Acquired Company”) which have ordinary voting power for the election of
directors of the Acquired Company and, provided that (i) the Borrower shall have
furnished to the Administrative Agent, and the Administrative Agent shall have
approved (A) consolidated balance sheets and related consolidated statements of
earnings, stockholders’ equity and cash flows of the Acquired Company for the
most recently concluded fiscal year of the Acquired Company, prepared in
accordance with GAAP consistently applied and audited and reported upon by a
firm of independent certified public accountants of recognized standing
acceptable to the Administrative

 

29



--------------------------------------------------------------------------------

 

Agent (such audit to be unqualified) and (B) for any quarters of the next
succeeding fiscal year that are concluded as of the date of such Acquisition, a
consolidated balance sheet of the Acquired Company as of the end of the most
recent quarter, and the related consolidated statement of earnings and cash
flows of the Acquired Company for the period from the beginning of the current
fiscal year to the end of that quarter, all prepared in accordance with GAAP
consistently applied, unaudited but certified to be true and accurate, subject
to normal year-end audit adjustments, by the chief financial officer of the
Acquired Company and (ii) the Acquired Company shall either become or be merged
into a Guarantor hereunder, then, from and after such Acquisition, the Borrower
shall include in the determination of Consolidated EBITDA, Consolidated Interest
Expense, Consolidated Interest Incurred and Consolidated Net Income, for any
applicable period for which such amounts are to be determined pursuant to this
Agreement, such Acquired Company as if such Acquired Company had been a Loan
Party during such period.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01.    Facility A Commitment.

 

(a)  Commitment.    On and after the Closing Date and prior to the Facility A
Termination Date, upon the terms and conditions set forth in this Agreement and
in reliance upon the representations and warranties of the Borrower herein set
forth, each Facility A Lender severally agrees to make Facility A Advances to
the Borrower from time to time in amounts not to exceed in the aggregate at any
one time outstanding the amount of its Facility A Commitment, provided that (i)
in no event may the aggregate principal amount of all outstanding Facility A
Advances exceed the Aggregate Facility A Commitment and (ii) in no event may the
sum of the aggregate principal amount of all outstanding Facility A Advances,
all outstanding Swing Line Loans and the Facility Letter of Credit Obligations
exceed the Aggregate Facility A Commitment. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow under Facility A at any
time prior to the Facility A Termination Date. The Facility A Commitments to
lend hereunder shall expire on the Facility A Termination Date.

 

(b)  Letter of Credit Commitment.    On and after the Closing Date and prior to
the Facility A Termination Date, each Facility A Lender severally agrees, on the
terms and conditions set forth in this Agreement and in reliance upon the
representations and warranties of the Borrower herein set forth, to participate
in the Existing Letters of Credit and in other Facility Letters of Credit issued
pursuant to Section 2.21 for the account of the Borrower; provided that in no
event may the aggregate amount of all Facility Letter of Credit Obligations
exceed the lesser of (A) the Aggregate Letter of Credit Commitment and (B) an
amount equal to the Aggregate Facility A Commitment minus the sum of all
outstanding Facility A Advances and all outstanding Swing Line Loans.

 

(c)  Advances and Participations Pro Rata.    Facility A Advances hereunder
shall be made ratably by the several Facility A Lenders in accordance with their
respective Facility A Pro Rata Shares. Participations in Facility Letters of
Credit hereunder shall be ratable among the several Facility A Lenders in
accordance with their respective Facility A Pro Rata Shares.

 

30



--------------------------------------------------------------------------------

 

(d)  Maturity.    All Facility A Obligations shall be due and payable by the
Borrower on the Facility A Termination Date unless such Facility A Obligations
shall sooner become due and payable pursuant to Section 9.02 or as otherwise
provided in this Agreement.

 

SECTION 2.02.    Facility B Commitment.

 

(a)  Commitments.    On and after the Closing Date and prior to the Facility B
Termination Date, upon the terms and conditions set forth in this Agreement and
in reliance upon the representations and warranties of the Borrower herein set
forth, each Facility B Revolver Lender severally agrees to make Facility B
Revolver Advances to the Borrower from time to time in amounts not to exceed in
the aggregate at any one time outstanding the amount of its Facility B
Commitment, provided that in no event may the aggregate principal amount of all
outstanding Facility B Revolver Advances exceed the Aggregate Facility B
Commitment. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow under Facility B at any time prior to the Facility B
Termination Date. The Facility B Commitments to lend hereunder shall expire on
the Facility B Termination Date.

 

(b)  Advances Pro Rata.    Facility B Revolver Advances hereunder shall be made
by the several Facility B Revolver Lenders ratably in accordance with their
respective Facility B Revolver Pro Rata Shares.

 

(c)  Maturity.    All Facility B Obligations shall be due and payable by the
Borrower on the Facility B Termination Date except to the extent such Facility B
Obligations are converted to Facility B Term Loans pursuant to Section 2.19 or
Section 2.20 or shall sooner become due and payable pursuant to Section 9.02 or
as otherwise provided in this Agreement.

 

SECTION 2.03.    Facility C Advances.

 

(a)  Advances.    On the Original Closing Date, in reliance upon the
representations and warranties of the Borrower set forth in the Original Credit
Agreement, the Facility C Lenders (or their predecessors in interest) made
Facility C Advances to the Borrower in the amounts provided for in the Original
Credit Agreement, the outstanding principal balance of which has been reduced to
the aggregate amount of $393,000,000 by principal payments made pursuant to the
Original Credit Agreement. Facility C Loans that have been or are repaid may not
be reborrowed. There shall be no Facility C Advances made hereunder (except to
the extent that the making of additional Facility C Loans is approved pursuant
to Section 2.18).

 

(b)  Intentionally Omitted.

 

(c)  Maturity.    All Facility C Obligations shall be due and payable by the
Borrower on May 2, 2007 unless such Facility C Obligations shall sooner become
due and payable pursuant to Section 9.02 or as otherwise provided in this
Agreement.

 

SECTION 2.04.     Swing Line Loans.

 

(a)  Swing Line Commitment.    In addition to the Advances pursuant to Sections
2.01, 2.02 and 2.03, but subject to the terms and conditions of this Agreement
(including but not limited to those limitations set forth in Section 2.01), the
Swing Line Bank agrees to make the

 

31



--------------------------------------------------------------------------------

 

Swing Line Loans to the Borrower in accordance with this Section 2.04 up to the
amount of the Swing Line Commitment. Swing Line Loans shall not be limited by
the amount of the Swing Line Bank’s Facility A Commitment but shall be subject
to the limitations set forth in Section 2.01. Amounts borrowed under this
Section 2.04 may be borrowed, repaid and reborrowed to, but not including, the
Facility A Termination Date. All outstanding Swing Line Loans shall bear
interest at the Floating Rate.

 

(b)  Swing Line Request.    The Borrower may request a Swing Line Loan from the
Swing Line Bank on any Business Day before the Facility A Termination Date by
giving the Administrative Agent and the Swing Line Bank notice by 1:00 p.m.
(Chicago time) on such Borrowing Date specifying the aggregate amount of such
Swing Line Loan, which shall be an amount not less than $500,000. The
Administrative Agent shall promptly notify each Facility A Lender of such
request.

 

(c)  Making of Swing Line Loans.    The Swing Line Bank shall, no later than
3:00 p.m. (Chicago time) on such Borrowing Date, make the funds for such Swing
Line Loan available to the Borrower at the Administrative Agent’s address, or at
such other place as indicated in written money transfer instructions from the
Borrower, signed by an Authorized Officer.

 

(d)  Swing Line Note.    The Swing Line Loans shall be evidenced by the Swing
Line Note and each Swing Line Loan shall be paid in full by the Borrower on or
before the earlier of the fifth Business Day after the Borrowing Date for such
Swing Line Loan or the Facility A Termination Date.

 

(e)  Repayment of Swing Line Loans.    The Borrower may at any time pay, without
penalty or premium, all outstanding Swing Line Loans, or, in a minimum amount of
$500,000, any portion of the outstanding Swing Line Loans upon notice to the
Administrative Agent and the Swing Line Bank. In addition, the Administrative
Agent: (i) may at any time in its sole discretion or (ii) shall on the fifth
Business Day after the Borrowing Date for such Swing Line Loan, require the
Facility A Lenders (including the Swing Line Bank) to make a Facility A Advance
at the Floating Rate in an amount up to the amount of Swing Line Loans
outstanding on such date for the purpose of repaying Swing Line Loans; provided,
however, that the obligation of each Facility A Lender to make any such Advance
is subject to the condition that the Swing Line Bank believed in good faith that
all conditions under Section 5.02 were satisfied at the time the Swing Line Loan
was made. If the Swing Line Bank receives notice from any Facility A Lender that
a condition under Section 5.02 has not been satisfied, no Swing Line Loan shall
be made until (A) such notice is withdrawn by that Facility A Lender or (B) the
Required Lenders have waived satisfaction of any such condition. The Facility A
Lenders shall deliver the proceeds of such Facility A Advance to the
Administrative Agent by 12:00 noon (Chicago time) on the applicable Borrowing
Date for application to the Swing Line Bank’s outstanding Swing Line Loans.
Subject to the proviso contained in the second sentence of this Section 2.04(e),
each Facility A Lender’s obligation to make available its Facility A Pro Rata
Share of the Facility A Advance referred to in this Section shall be absolute
and unconditional and shall not be affected by any circumstances, including
without limitation, (1) any set-off, counterclaim, recoupment, defense or other
right which such Facility A Lender may have against the Swing Line Bank, or
anyone else, (2) the occurrence or continuance of an Event of Default or
Unmatured Default, (3)

 

32



--------------------------------------------------------------------------------

 

any adverse change in the condition (financial or otherwise) of the Borrower or
(4) any Event whatsoever. If for any reason a Facility A Lender does not make
available its Facility A Pro Rata Share of the foregoing Facility A Advance,
such Facility A Lender shall be deemed to have unconditionally and irrevocably
purchased from the Swing Line Bank, without recourse or warranty, an undivided
interest and participation in each Swing Line Loan then being repaid, equal to
its Facility A Pro Rata Share of all such Swing Line Loans being repaid, so long
as such purchase would not cause such Facility A Lender to exceed its Facility A
Commitment. If any portion of any amount paid (or deemed paid) to the
Administrative Agent is recovered by or on behalf of the Borrower from the
Administrative Agent in bankruptcy or otherwise, the loss of the amount so
recovered shall be shared ratably among all Facility A Lenders in accordance
with their respective Facility A Pro Rata Shares.

 

SECTION 2.05.    Types of Advances.    The Facility A Advances, Facility B
Advances and Facility C Advances may be Floating Rate Advances, or Eurodollar
Rate Advances, or a combination thereof, selected by the Borrower in accordance
with Section 2.09; provided, however, that there shall not be more than five
Facility A Advances, five Facility B Advances and five Facility C Advances which
are Eurodollar Rate Advances outstanding at any time and (iii) the Borrower may
not select a Eurodollar Rate Advance if and for as long as the Facilities have
no “Rating” from either Moody’s or S&P.

 

SECTION 2.06.    Principal Payments.

 

(a)  Optional Principal Payments. Subject to and except as otherwise provided in
Sections 2.06(g) and 2.06(i), (i) the Borrower may from time to time pay with
respect to any Facility, without penalty or premium, all outstanding Floating
Rate Advances of such Facility, or, in a minimum aggregate amount of $5,000,000
or any integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Floating Rate Advances of such Facility upon notice to the
Administrative Agent not later than 10:00 a.m. (Chicago time) on the date of
payment, and (ii) the Borrower may, upon three Business Days’ prior notice to
the Administrative Agent, (A) pay any Eurodollar Advance in full on the last day
of the Interest Period for such Eurodollar Advance, and (B) prepay any
Eurodollar Advance in full prior to the last day of the Interest Period for such
Eurodollar Advance.

 

(b)  Asset Sales.

 

  (i)   Intentionally Omitted.

 

  (ii)   Asset Sales Following Covenant Violation. At any time that the Borrower
shall fail to maintain a Leverage Ratio that is less than or equal to 2.25 or
shall fail to maintain an Interest Coverage Ratio that is greater than or equal
to 2.0 to 1.0, the Borrower shall cause all Net Asset Sale Proceeds of any Asset
Sale by any Loan Party to be paid to the Administrative Agent as a mandatory
principal payment of the Obligations to be applied to the Facilities in
accordance with the provisions of Section 2.06(b)(iii).

 

  (iii)   Application of Net Asset Sale Proceeds. All amounts required to be
paid to the Administrative Agent from the Net Asset Sale Proceeds of any

 

33



--------------------------------------------------------------------------------

 

Asset Sale provided for in Section 2.06(b)(ii) shall be paid to the
Administrative Agent and applied on a pro rata basis among the Facilities based
upon the outstanding principal amounts thereof. Amounts to be applied to a
Facility shall be paid to each Lender of such Facility in the amount of its
Applicable Pro Rata Share thereof, provided, however, that, (A) to the extent
that such Applicable Pro Rata Share exceeds the outstanding principal balance of
such Facility held by such Lender, such excess shall be applied pro rata to the
other Facilities and (B) any payment that a Facility C Lender elects not to
accept pursuant to Section 2.06(g) shall be applied pro rata on a pro rata basis
to Facility A and Facility B. Amounts applied to the outstanding principal
balance of Facility A shall reduce the Aggregate Facility A Commitment by the
amount so applied, and amounts applied to the outstanding principal balance of
the Facility B Revolver Loans shall reduce the Aggregate Facility B Commitment
by the amount so applied. In the event that, upon application of such payments
to the Facilities as herein provided, the amount to be applied to Facility A or
Facility B exceeds the outstanding principal balance thereof, the amounts to be
applied to such Facility shall be limited to the outstanding principal balance
of such Facility, but the Aggregate Facility A Commitment or Aggregate Facility
B Commitment (as applicable) shall nevertheless be reduced (in addition to any
reduction resulting from repayment of such Facilities as herein provided), on a
pro rata basis, by the amount of such excess.

 

(c)  Facility C Amortization.    The Borrower shall pay to the Administrative
Agent for the benefit of the Facility C Lenders, on each Quarterly Payment Date
commencing July 1, 2002, as a principal repayment of Facility C, the sum of
$1,000,000 (subject to the pro rata reduction of the amount of any such
quarterly payment as provided in Section 2.06(e)). The payments provided for in
this Section 2.06(c) shall not be applied toward any additional Facility C Loan
made by any New Facility C Lender under Section 2.18.

 

(d)  Payments of Mortgage Banking Subsidiaries Note.    The Borrower shall
prepay the principal of the Notes in the amount, and promptly upon its receipt,
of any principal payment made with respect to the Mortgage Banking Subsidiaries
Note from and after the date the Administrative Agent is granted a security
interest therein pursuant to Section 8.02; provided, however, that if the
Borrower does not designate which of the Facilities is to be reduced by such
prepayment, the prepayment shall be applied (as applicable) first to any
Facility C Obligations, then to any outstanding Facility B Obligations and then
to any outstanding Facility A Obligations.

 

(e)  Reduction of Quarterly Payments.    Any payments or prepayments of the
Facility B Term Loans or the Facility C Loans, whether voluntary or otherwise
(other than the regularly scheduled quarterly payments) shall reduce, on a pro
rata basis, the amount of each quarterly payment thereafter required to be made
to any Facility B Term Lender or Facility C Lender that received such payment or
prepayment.

 

(f)  Intentionally Omitted.

 

34



--------------------------------------------------------------------------------

 

(g)  Rights of Facility C Lender Not to Accept Certain Payments.    Upon receipt
from the Administrative Agent of notice that the Borrower intends to make or has
made an optional partial prepayment of Facility C or any payment of Facility C
required to be made pursuant to Section 2.06(b), any Facility C Lender may elect
not to accept such payment of Facility C, in which event the amount of the
payment so rejected shall (except as otherwise expressly provided herein) be
applied to the outstanding Loans under Facility A and Facility B on a pro rata
basis, based upon the amounts thereof (if any) then outstanding.

 

(h)  Application of Payments to Facility B.    Whenever this Agreement provides
that any payment is to be applied to Facility B but does not specify that the
same shall be applied to the Facility B Revolver Loans or the Facility B Term
Loans, such payment shall be allocated among the Facility B Revolver Loans and
Facility B Term Loans on a pro rata basis, based upon the amounts thereof (if
any) then outstanding.

 

(i)  Funding Indemnification.    The provisions of Section 3.04 shall apply to
any payment or prepayment provided for in this Section 2.06 or Section 2.18(d).

 

(j)  Application of Payments.    Unless this Agreement specifically provides for
the application of principal payments to specified Obligations, the Borrower
may, as long as no Event of Default has occurred that is continuing, direct the
Administrative Agent to apply prepayments of the principal amount of the
Obligations against any of the Facilities.

 

SECTION 2.07.    Commitment Fees; Reductions of Commitments.

 

(a)  Commitment Fees.    The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Facility A Lender a Commitment Fee, at a rate per
annum equal to the Applicable Commitment Fee Rate for Facility A, on the daily
average of such Facility A Lender’s Unused Commitment for Facility A from the
date hereof to and including the Facility A Termination Date, payable in arrears
on each Quarterly Payment Date and on the Facility A Termination Date and (ii)
to the Administrative Agent for the account of each Facility B Revolver Lender a
Commitment Fee, at a rate per annum equal to the Applicable Commitment Fee Rate
for Facility B, on the daily average of such Facility B Revolver Lender’s Unused
Commitment for Facility B from the date hereof to and including the Facility B
Termination Date, payable in arrears on each Quarterly Payment Date and on the
Facility B Termination Date. All accrued Commitment Fees with respect to
Facility A under this Section 2.07 shall be payable on the effective date of any
termination of the obligations of the Facility A Lenders to make Facility A
Loans hereunder, and all accrued Commitment Fees with respect to Facility B
under this Section 2.07 shall be payable to each Facility B Revolver Lender on
the effective date of any termination of its obligations to make Facility B
Revolver Loans hereunder. The fees payable under this Section 2.07, once paid,
shall not be refundable for any reason.

 

(b)  Voluntary Reduction of Commitments.    The Borrower may permanently reduce
the Aggregate Facility A Commitment in whole, or in part ratably among the
Facility A Lenders in the minimum amount of $5,000,000, and, if in excess
thereof, in integral multiples of $1,000,000, upon at least three Business Days’
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction, provided, however, that the amount of the
Aggregate Facility A Commitment may not be reduced below the sum of (i) the
aggregate

 

35



--------------------------------------------------------------------------------

 

principal amount of the outstanding Facility A Advances and (ii) the Facility
Letter of Credit Obligations. The Borrower may permanently reduce the Aggregate
Facility B Commitment in whole, or in part ratably among the Facility B Lenders
in the minimum amount of $5,000,000, and, if in excess thereof, in integral
multiples of $1,000,000, upon at least three Business Days’ written notice to
the Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Facility B
Commitment may not be reduced below the aggregate principal amount of the
outstanding Facility B Revolver Advances.

 

SECTION 2.08.    Method of Borrowing.    Not later than noon (Chicago time) on
each Borrowing Date with respect to a Facility, each Lender with respect to such
Facility shall make available its Loan, in funds immediately available in
Chicago to the Administrative Agent at its address specified pursuant to Section
13.01. The Administrative Agent will make the funds so received from the Lenders
available to the Borrower by deposit into an account maintained by the Borrower
at Bank One.

 

SECTION 2.09. Method of Selecting Types and Interest Periods for Advances.

 

(a)  Borrowing Notices.    The Borrower shall select the Type of each Advance
and, in the case of each Eurodollar Rate Advance, the Interest Period applicable
to each Advance from time to time. The Borrower shall give the Administrative
Agent irrevocable notice (a “Borrowing Notice”) not later than 10:00 a.m.
(Chicago time) on the Borrowing Date for each Floating Rate Advance and prior to
10:00 a.m. (Chicago time) on the date which is two Business Days before the
Borrowing Date for each Eurodollar Rate Advance, specifying:

 

(i)  the Borrowing Date, which shall be a Business Day, of such Advance,

 

(ii)  the aggregate amount of such Advance,

 

(iii)  the Type of Advance selected, and

 

(iv)  in the case of each Eurodollar Rate Advance, the Interest Period
applicable thereto.

 

The Borrower shall be entitled to obtain, on the Closing Date, only one Facility
A Advance and only one Facility B Revolver Advance and, in any single Business
Day after the Closing Date, only one Facility A Advance and only one Facility B
Revolver Advance, any of which Advances may (subject to the provisions of
Section 2.05) be comprised in whole or in part of any Eurodollar Rate Advance.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Floating Rate. Each Eurodollar Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Eurodollar Rate Advance. The Borrower shall select
Interest Periods with respect to Eurodollar Rate Advances so that it is not
necessary to repay a Eurodollar Rate Advance prior to the last day of the
applicable Interest Period in order to make any mandatory payment required to be
made pursuant to this Agreement or to repay all Facility A Loans in full on the
Facility A Maturity Date, to repay all Facility B Revolver Loans in full on the
Facility B Termination Date, to repay all Facility B Term Loans in full on the

 

36



--------------------------------------------------------------------------------

 

Facility B Term Maturity Date and to repay all Facility C Loans in full on the
Facility C Maturity Date.

 

(b) Borrowing Notices Irrevocable.    Each Borrowing Notice shall be irrevocable
and binding on the Borrower and, in respect of the borrowing specified in the
Borrowing Notice, the Borrower shall indemnify each Lender against any loss or
expense incurred by that Lender as a result of any failure to fulfill the
applicable conditions set forth in Section 5.02 on or before the proposed
Borrowing Date specified in the Borrowing Notice, including, without limitation,
any loss (including loss of profit) or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund the Loan to be made by that Lender as part of that borrowing when that
Loan, as a result of that failure, is not made on that date.

 

SECTION 2.10. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.

 

(a) Right to Convert.    The Borrower may elect from time to time, subject to
the provisions of Section 2.10(c), to convert all or any part of an Advance of
any Type into any other Type or Types of Advances; provided that any conversion
of any Eurodollar Rate Advance shall be made on, and only on, the last day of
the Interest Period applicable thereto.

 

(b) Automatic Conversion and Continuation.    Floating Rate Advances shall
continue as Floating Rate Advances unless and until such Floating Rate Advances
are converted into Eurodollar Rate Advances. Eurodollar Rate Advances of any
Type shall continue as Eurodollar Rate Advances of such Type until the end of
the then applicable Interest Period therefor, at which time such Eurodollar Rate
Advance shall be automatically converted into a Floating Rate Advance unless the
Borrower shall have given the Administrative Agent notice in accordance with
Section 2.10(d), requesting that, at the end of such Interest Period, such
Eurodollar Rate Advance either continue as a Eurodollar Rate Advance of such
Type for the same or another Interest Period or be converted into an Advance of
another Type.

 

(c)  No Conversion in Case of an Event of Default or Unmatured
Default.    Notwithstanding anything to the contrary contained in Section
2.10(a) or 2.10(b), no Advance may be converted into or continued as a
Eurodollar Rate Advance (except with the consent of the Required Lenders) when
any Event of Default or Unmatured Default has occurred and is continuing.

 

(d)  Conversion/Continuation Notice.    The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance or continuation of a Eurodollar Rate Advance not
later than 10:00 a.m. (Chicago time) on the day of any conversion into a
Floating Rate Advance or prior to 10:00 a.m. (Chicago time) on the date which is
two Business Days prior to the date of the requested conversion into or
continuation of a Eurodollar Rate Advance, specifying:

 

(i)  the requested date (which shall be a Business Day) of such conversion or
continuation;

 

(ii)  the amount and Type of the Advance to be converted or continued; and

 

37



--------------------------------------------------------------------------------

 

(iii) the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurodollar Rate Advance, the duration of the Interest Period applicable
thereto.

 

SECTION 2.11.  Minimum Amount of Each Advance.    Each Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof) provided, however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Facility A Commitment or Aggregate Facility B Commitment
(as applicable).

 

SECTION 2.12.  Rate after Maturity.    Any Advance which is not paid at maturity
for such Advance, whether by acceleration or otherwise, shall bear interest
until paid in full at a rate per annum equal to the Default Rate.

 

SECTION 2.13.  Method of Payment.    All payments of principal, interest, and
fees hereunder with respect to each Facility shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (Chicago time)
on the date when due and shall be made ratably by the Administrative Agent among
the Lenders of such Facility with respect to their Loans. Each payment delivered
to the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
which the Administrative Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge any account of the Borrower maintained with Bank One for
each payment of principal, interest and fees as it becomes due hereunder. The
Administrative Agent shall endeavor in good faith to provide telephonic notice
to Borrower prior to any such charge, but the Administrative Agent shall not be
liable to Borrower or any other Person if Administrative Agent fails to provide
any such notice. If and to the extent payment owed to any Lender is not made by
the Borrower to the Administrative Agent or that Lender, as the case may be,
when due hereunder or under the Note held by that Lender, the Borrower further
authorizes such Lender to charge from time to time against any or all of the
accounts maintained by the Borrower with the Lender, its subsidiaries,
affiliates or branches any amount so due, subject to the provisions of Article
XI.

 

SECTION 2.14.    Notes; Telephonic Notices.

 

(a) The Facility A Advances shall be evidenced by the Facility A Note payable to
the order of the Administrative Agent; the Facility B Revolver Loans shall be
evidenced by the Facility B Revolver Note payable to the order of the
Administrative Agent; the Facility B Term Loans shall be evidenced by the
Facility B Term Note payable to the order of the Administrative Agent; and the
Facility C Advances shall be evidenced by the Facility C Note payable to the
order of the Administrative Agent. Notwithstanding the foregoing, any Lender may
request, by written notice to the Administrative Agent, that any Loans made or
to be made by it hereunder each be evidenced by a Note or Notes payable to such
Lender, and, in such event, the Borrower shall execute and deliver to the
Administrative Agent the applicable Note or Notes payable to the order of such
Lender in a form approved by the Administrative Agent and consistent with the

 

38



--------------------------------------------------------------------------------

 

terms of this Agreement. Upon the execution and delivery of such Note or Notes,
the Loans theretofore or thereafter made by such Lender shall be evidenced by
the applicable Note or Notes payable to such Lender and shall no longer be
evidenced by the applicable Note or Notes payable to the Administrative Agent.
Without limitation of the foregoing, any Facility A Note, Facility B Revolver
Note, Facility B Term Note or Facility C Note delivered to and held by a Lender
under the Original Credit Agreement and that is in a principal amount that
equals or exceeds such Lender’s Facility A Commitment hereunder (in the case of
a Facility A Note), such Lender’s Facility B Commitment hereunder (in the case
of a Facility B Revolver Note and Facility B Term Note) or such Lender’s
Facility C Loans (in the case of a Facility C Note) shall, and the Borrower
hereby ratifies and confirms that such Notes shall, continue to evidence the
applicable Loans held by such Lender (which Loans shall not be evidenced by the
applicable Note or Notes payable to the Administrative Agent). Notwithstanding
the provisions of the immediately preceding sentence, a Lender that holds a Note
delivered under the Original Credit Agreement may require a replacement Note in
accordance with the foregoing provisions of this Section 2.14(a). Payments under
all Notes shall be made to the Administrative Agent.

 

(b)  The Borrower hereby authorizes the Administrative Agent to extend, convert
or continue Advances, effect selections of Types of Advances and to transfer
funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be an Authorized
Officer. All actions taken by the Lenders and the Administrative Agent upon such
telephonic notices are hereby approved by the Borrower, and the Lenders and the
Administrative Agent shall incur no liability as a result of any such actions.
The Borrower agrees to deliver promptly to the Administrative Agent a written
confirmation, if such confirmation is requested by the Administrative Agent or
any Lender, of each telephonic notice signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

 

SECTION 2.15.  Interest Payment Dates; Interest and Fee Basis.    Interest
accrued on each Floating Rate Advance shall be payable on each Monthly Payment
Date, commencing with the first such date to occur after the date hereof, on any
date on which the Floating Rate Loan is prepaid, whether due to acceleration or
otherwise, and on the applicable Facility Termination Date. Interest accrued on
that portion of the outstanding principal amount of any Floating Rate Advance
converted into a Eurodollar Rate Advance on a day other than a Monthly Payment
Date shall be payable on the date of conversion. Interest accrued on each
Eurodollar Rate Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurodollar Rate Advance is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurodollar Rate Advance having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest on Floating Rate Loans, Commitment Fees and Facility
Letter of Credit Fees shall be calculated for actual days elapsed on the basis
of a 365-day year; interest on Eurodollar Rate Loans shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to 1:00 p.m. (Chicago time) at the place of
payment. If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case

 

39



--------------------------------------------------------------------------------

 

of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

SECTION 2.16.  Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each notice of reduction of the
Aggregate Facility A Commitment or Aggregate Facility B Commitment received by
the Administrative Agent and will notify each Lender of a Facility of the
contents of each Borrowing Notice, Conversion/Continuation Notice and repayment
notice received by the Administrative Agent hereunder with respect to such
Facility. The Administrative Agent will notify each Lender of a Facility of the
interest rate applicable to each Eurodollar Rate Advance of such Facility
promptly upon determination of such interest rate.

 

SECTION 2.17.  Lending Installations.    Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or telex
notice to the Administrative Agent and the Borrower, designate a Lending
Installation through which Loans will be made by it and for whose account Loan
payments are to be made.

 

SECTION 2.18.  Increase in Facilities.

 

(a)   Request for Increase.    The Borrower may, at any time and from time to
time, request, by notice to the Administrative Agent, the Administrative Agent’s
approval of either (i) an increase of the Aggregate Facility A Commitment and,
if applicable under Section 2.18(e), Aggregate Facility B Commitment (a
“Revolver Increase”) or (ii) additional Facility C Loans (a “Facility C
Increase”), or both (in each case, a “Facility Increase”) within the limitations
hereafter described, which request shall set forth the amount of each such
requested Revolver Increase and Facility C Increase. Within twenty (20) days of
such request, the Administrative Agent shall advise the Borrower of its approval
or disapproval of such request; failure to so advise the Borrower shall
constitute disapproval. If the Administrative Agent approves any such Facility
Increase, then (x) in the case of a Revolver Increase, the Aggregate Facility A
Commitment and, if applicable under Section 2.18(e), Aggregate Facility B
Commitment may be so increased (up to the amount of such approved Revolver
Increase, in the aggregate) by having one or more New Revolver Lenders increase
the amount of their then existing Facility A Commitments and, if applicable
under Section 2.18(e), Facility B Commitments or become Facility A Lenders and,
if applicable under Section 2.18(e), Facility B Lenders and (y) in the case of a
Facility C Increase, additional Facility C Loans may be made (up to the amount
of such approved Facility C Increase) by one or more New Facility C Lenders,
subject to and in accordance with the provisions of this Section 2.18. Any
Facility Increase shall be subject to the following limitations and conditions:
(i) any increase (in the aggregate) in the Aggregate Facility A Commitment and,
if applicable under Section 2.18(e), Aggregate Facility B Commitment, and the
amount (in the aggregate) of any new Facility A Commitment and, if applicable
under Section 2.18(e), new Facility B Commitment of any New Revolver Lender or
the amount (in the aggregate) of any increase in the Facility A Commitment and,
if applicable, under Section 2.18(e), Facility B Commitment of any New Revolver
Lender, shall not be less than $5,000,000

 

40



--------------------------------------------------------------------------------

 

(and shall be in integral multiples of $1,000,000 if in excess thereof); (ii)
any additional Facility C Loans by any New Facility C Lender shall not be less
than $5,000,000 (and shall be in integral multiples of $1,000,000 if in excess
thereof); (iii) no Facility Increase pursuant to this Section 2.18 shall
increase the Aggregate Commitment to an amount in excess of $1,493,000,000 or
increase the sum of the Aggregate Facility A Commitment and the Aggregate
Facility B Commitment to an amount in excess of $1,100,000,000; (iv) the
Borrower and each New Lender shall have executed and delivered a commitment and
acceptance (the “Commitment and Acceptance”) substantially in the form of
Exhibit O hereto, and the Administrative Agent shall have accepted and executed
the same; (v) the Borrower shall have executed and delivered to the
Administrative Agent such Note or Notes as the Administrative Agent shall
require to reflect such Facility Increase; (vi) the Borrower shall have
delivered to the Administrative Agent opinions of counsel (substantially similar
to the forms of opinions provided for in Section 5.01 modified to apply to the
Facility Increase and each Note and Commitment and Acceptance executed and
delivered in connection therewith); (vii) the Guarantors and the pledgors under
the Pledge Agreements shall have consented in writing to the Facility Increases
and shall have agreed that their Guaranties and Pledge Agreements continue in
full force and effect; and (viii) the Borrower and each New Lender shall
otherwise have executed and delivered such other instruments and documents as
the Administrative Agent shall have reasonably requested in connection with such
Facility Increase. The form and substance of the documents required under
clauses (iv) through (viii) above shall be fully acceptable to the
Administrative Agent. The Administrative Agent shall provide written notice to
all of the Lenders hereunder of any Facility Increase.

 

(b)  Loans by New Lenders.    (i) Upon the effective date of any increase in the
Aggregate Facility A Commitment and, if applicable under Section 2.18(e),
Aggregate Facility B Commitment pursuant to the provisions hereof, which
effective date shall be mutually agreed upon by the Borrower, each New Revolver
Lender and the Administrative Agent, each New Revolver Lender shall make a
payment to the Administrative Agent in an amount sufficient, upon the
application of such payments by all New Revolver Lenders to the reduction of the
outstanding Facility A Advances held by the Facility A Lenders and, if
applicable, Facility B Revolver Advances held by the Facility B Revolver
Lenders, to cause the principal amount outstanding under the Facility A Loans
made by each Facility A Lender (including any New Revolver Lender) to be in the
amount of its Facility A Pro Rata Share (upon the effective date of such
increase) of all outstanding Facility A Loans and, if applicable the principal
amount outstanding under the Facility B Revolver Loans made by each Facility B
Revolver Lender (including any New Revolver Lender) to be in the amount of its
Facility B Revolver Pro Rata Share (upon the effective date of such increase) of
all outstanding Facility B Revolver Loans. The Borrower hereby irrevocably
authorizes each New Revolver Lender to fund to the Administrative Agent the
payment required to be made pursuant to the immediately preceding sentence for
application to the reduction of the outstanding Facility A Loans held by the
other Facility A Lenders and, if applicable, the Facility B Revolver Loans held
by the other Facility B Revolver Lenders hereunder. If, as a result of the
repayment of the Facility A Advances or Facility B Revolver Advances provided
for in this Section 2.18(b)(i), any payment of a Eurodollar Rate Advance occurs
on a day which is not the last day of the applicable Interest Period, the
Borrower will pay to the Administrative Agent for the benefit of any of the
Facility A Lenders and, if applicable, Facility B Revolver Lenders holding a
Eurodollar Rate Loan any loss or cost incurred by such Lender resulting
therefrom in accordance with Section 3.04. Upon the

 

41



--------------------------------------------------------------------------------

 

effective date of such increase in the Aggregate Facility A Commitment and, if
applicable under Section 2.18(e), Aggregate Facility B Commitment, all Facility
A Loans outstanding hereunder (including any Facility A Loans made by the New
Revolver Lenders on such date) and, if applicable, all Facility B Revolver Loans
outstanding hereunder (including any Facility B Revolver Loans made by the New
Revolver Lenders on such date) shall be Floating Rate Loans, subject to the
Borrower’s right to convert the same to Eurodollar Rate Loans on or after such
date in accordance with the provisions of Section 2.10.

 

(ii)  On the effective date of any Facility C Increase, which date shall be
mutually agreed upon by the Borrower, each New Facility C Lender and the
Administrative Agent, each New Facility C Lender shall make its additional
Facility C Loans subject to and in accordance with the provisions of this
Agreement relating to the making of Advances after the Closing Date, and all
Facility C Loans (including such new Facility C Loans made on such date) shall
be (or shall be converted to) Floating Rate Loans, subject to the Borrower’s
right to convert the same to Eurodollar Rate Loans on or after such date in
accordance with the provisions of Section 2.10. If as a result of the conversion
of Facility C Loans to Floating Rate Loans on the date of the making of such
additional Facility C Loans, any payment of a Eurodollar Rate Advance occurs on
a day which is not the last day of the applicable Interest Period, the Borrower
will pay to the Administrative Agent for the benefit of any of the Facility C
Lenders holding a Eurodollar Rate Loan any loss or cost incurred by such
Facility C Lender resulting therefrom in accordance with Section 3.04.

 

(c)  New Facility A Lenders’ Participation in Facility Letters of
Credit.    Upon the effective date of any increase in the Aggregate Facility A
Commitment and the making of the Facility A Loans by the New Revolver Lenders in
accordance with the provisions of Section 2.18(b)(i), each New Revolver Lender
shall also be deemed to have irrevocably and unconditionally purchased and
received, without recourse or warranty, from the Facility A Lenders party to
this Agreement immediately prior to the effective date of such increase, an
undivided interest and participation in any Facility Letter of Credit then
outstanding, ratably, such that each Facility A Lender (including each New
Revolver Lender) holds a participation interest in each such Facility Letter of
Credit in proportion to the ratio that such Facility A Lender’s Facility A
Commitment (upon the effective date of such increase in the Aggregate Facility A
Commitment) bears to the Aggregate Facility A Commitment as so increased.

 

(d)  Amortization Payments with Respect to Facility C Increase.    Commencing on
the first Quarterly Payment Date following the advance of any additional
Facility C Loan by any New Facility C Lender as provided in Section 2.18(b)(ii)
above and on each Quarterly Payment Date thereafter, the Borrower shall pay to
the Administrative Agent, for the benefit of such New Facility C Lender, as a
principal repayment of such additional Facility C Loan, a sum equal to one
quarter of one percent (1/4%) of the original principal amount of such
additional Facility C Loan (subject to the pro rata reduction of the amount of
any such quarterly payment as provided in Section 2.06(e)).

 

(e)  Facility B.    If on the effective date of any Revolver Increase any
Facility B Commitment exists under this Agreement, then (unless otherwise agreed
by the Borrower and the Administrative Agent) such Revolver Increase shall be
effected by increases in both the Aggregate Facility A Commitment and Aggregate
Facility B Commitment, proportionately

 

42



--------------------------------------------------------------------------------

 

based on the amounts of the Aggregate Facility A Commitment and Aggregate
Facility B Commitment as of such effective date, and the amount, or increase in
the amount, of the Facility A Commitment and Facility B Commitment of each New
Revolver Lender shall be effected on the same proportionate basis. There shall
be no increase on the Aggregate Facility B Commitment under this Section 2.18
except to the extent provided for in this Section 2.18(e).

 

(f)  No Obligation to Increase Commitment.    Nothing contained herein shall
constitute, or otherwise be deemed to be, a commitment or agreement on the part
of the Borrower or the Administrative Agent to give or grant any Lender the
right to increase its Commitment hereunder or to make additional Facility C
Loans at any time or a commitment or agreement on the part of any Lender to
increase its Commitment hereunder at any time or to make any additional Facility
C Loans, and no Commitment of a Lender shall be increased without its prior
written approval.

 

SECTION 2.19.  Extension of Facility B Termination Date.

 

(a)  Extension Request.    The Borrower may request an extension of the Facility
B Termination Date by submitting a written request for an extension to the
Administrative Agent (a “Facility B Extension Request”) not more than 90 nor
less than 60 days prior to the Facility B Termination Date. The new Facility B
Termination Date shall be no more than 364 days after the Facility B Termination
Date in effect at the time the Facility B Extension Request is received,
including the Facility B Termination Date as one of the days in the calculation
of the days elapsed. Promptly following receipt of a Facility B Extension
Request, the Administrative Agent shall notify each Facility B Revolver Lender
of the contents thereof, shall request each Facility B Revolver Lender to
approve the Facility B Extension Request, and shall specify the date (which must
be at least 30 days after the Facility B Extension Request is delivered to the
Facility B Revolver Lenders) as of which the Facility B Revolver Lenders must
respond to the Facility B Extension Request (the “Facility B Reply Date”). Each
Facility B Revolver Lender approving the Facility B Extension Request shall
deliver its written consent no later than the Reply Date. If the written consent
of all of the Facility B Revolver Lenders is received by the Administrative
Agent on or prior to the Reply Date, the Facility B Termination Date specified
in the Facility B Extension Request shall (subject to the provisions of Section
2.20(b)) become effective on the existing Facility B Termination Date and the
Administrative Agent shall promptly notify the Borrower and each Lender of the
new Facility B Termination Date. If Facility B Revolver Lenders whose Facility B
Revolver Pro Rata Shares equal or exceed 66-2/3% in the aggregate, but less than
100%, of all Facility B Revolver Pro Rata Shares consent to such extension on or
before the Facility B Reply Date, the Borrower may, by notice given to the
Administrative Agent within ten days of the Administrative Agent’s notification
to the Borrower of the failure of such Facility B Revolver Lenders to consent to
such extension, elect to take one of the following actions with respect to all
Facility B Revolver Lenders (each a “Non-Consenting Facility B Lender”) that do
not consent to such extension: (i) to convert any outstanding Facility B
Revolver Loans of the Non-Consenting Facility B Lenders to Facility B Term Loans
as provided in Section 2.19(b), (ii) to terminate the Facility B Commitment of
the Non-Consenting Facility B Lenders as provided in Section 2.19(c) or (iii) to
replace the Non-Consenting Facility B Lenders in accordance with Section 2.19(d)
and, to the extent that the Facility B Commitments of the Non-Consenting
Facility B Lenders are not entirely replaced, to terminate the Facility B

 

43



--------------------------------------------------------------------------------

 

Commitment of such Non-Consenting Facility B Lenders. Any such election made by
the Borrower pursuant to clause (i), (ii), or (iii) of the preceding sentence
shall be made with respect to all Non-Consenting Facility B Lenders pursuant to
such clause. Provided the Borrower gives the Administrative Agent timely notice
of such election and, in the case of an election under clause (ii) or clause
(iii), pays or causes to be paid to each of the Non-Consenting Facility B
Lenders, on or before the Facility B Termination Date, an amount equal to all
Facility B Obligations (other than those outstanding under any Facility B Term
Notes) of such Non-Consenting Facility B Lender, then (A) the Facility B
Termination Date shall be extended with respect to the Facility B Revolver
Lenders that consented thereto (subject to the provisions of Section 2.20(b))
and (B) the Aggregate Facility B Commitments shall be reduced by the amount of
the Non-Consenting Facility B Lenders’ Facility B Commitments (except such as
are replaced in accordance with Section 2.19(d)). Notwithstanding the foregoing,
if the consent to such extension of the Facility B Termination Date is not given
by Facility B Revolver Lenders whose Facility B Revolver Pro Rata Shares equal
or exceed 66-2/3% of all Facility B Revolver Pro Rata Shares or such consent is
given but the Borrower shall fail to give timely notice of an election under
clauses (i), (ii) or (iii) above or, having given such notice, shall fail to pay
or cause to be paid to the Non-Consenting Facility B Lenders, on or before the
Facility Termination Date, the amounts required to be paid hereunder, then the
Facility B Termination Date shall not be extended, and, on the Facility B
Termination Date, all outstanding Facility B Revolver Loans shall convert to
Facility B Term Loans and all Facility B Commitments shall terminate. The
Borrower may not request more than three (3) extensions of the Facility B
Termination Date pursuant to this Section.

 

(b)  Conversion of Non-Consenting Facility B Lenders’ Facility B Revolver
Loans.    If Facility B Revolver Lenders whose Facility B Revolver Pro Rata
Shares equal or exceed 66-2/3% in the aggregate, but less than 100%, of all
Facility B Pro Rata Shares consent to a Facility B Extension Request and the
Borrower gives the Administrative Agent timely notice of the Borrower’s election
to convert, pursuant to clause (i) of Section 2.19(a), the outstanding Facility
B Revolver Loans of all Non-Consenting Facility B Lenders to Facility B Term
Loans, the Administrative Agent shall so notify all Facility B Revolver Lenders,
and, on such Facility B Termination Date, the outstanding Facility B Revolver
Loans of all Non-Consenting Facility B Lenders shall convert to Facility B Term
Loans, and the Facility B Commitments of all Non-Consenting Facility B Lenders
shall terminate.

 

(c)  Termination of Non-Consenting Facility B Lenders’ Facility B
Commitments.    If Facility B Revolver Lenders whose Facility B Revolver Pro
Rata Shares equal or exceed 66-2/3% in the aggregate, but less than 100%, of all
Facility B Pro Rata Shares consent to a Facility B Extension Request and the
Borrower gives the Administrative Agent timely notice of the Borrower’s election
to terminate, pursuant to clause (ii) of Section 2.19(a), the Facility B
Commitments of all Non-Consenting Facility B Lenders, the Administrative Agent
shall so notify all Facility B Revolver Lenders, and on or before such Facility
B Termination Date the Borrower shall pay in full the Facility B Obligations
(other than those outstanding under any Facility B Term Notes) of all
Non-Consenting Facility B Lenders, and the Facility B Commitments of all
Non-Consenting Facility B Lenders shall terminate on such Facility B Termination
Date.

 

44



--------------------------------------------------------------------------------

 

(d)  Replacement of Non-Consenting Facility B Revolver Lenders.    f Facility B
Revolver Lenders whose Facility B Revolver Pro Rata Shares equal or exceed
66-2/3% in the aggregate, but less than 100%, of all Facility B Pro Rata Shares
consent to a Facility B Extension Request and the Borrower gives the
Administrative Agent timely notice of the Borrower’s election to replace,
pursuant to clause (iii) of Section 2.19(a), the Facility B Commitments of all
Non-Consenting Facility B Lenders, the Administrative Agent shall so notify all
Facility B Revolver Lenders, and on or before such Facility B Termination Date
the Borrower shall replace such Non-Consenting Facility B Lenders in accordance
with Section 2.27 or, to the extent that it does not replace such Non-Consenting
Facility B Lenders, shall pay in full the Facility B Obligations (other than
those outstanding under any Facility B Term Notes) of all Non-Consenting
Facility B Lenders. To the extent the Non-Consenting Facility B Lenders are not
replaced, their Facility B Commitments shall terminate on such Facility B
Termination Date. In no event shall any Lender have any obligation to issue a
new or increased Commitment to replace all or any part of a Non-Consenting
Facility B Lender’s Facility B Commitment.

 

(e)  Facility B Term Loans.    Upon the conversion of any Facility B Revolver
Loans to Facility B Term Loans as provided in Section 2.19(a) or 2.19(b), such
Facility B Term Loans shall be governed by the provisions of Section 2.20(c).

 

(f)  Aggregate Facility B Commitment.    The Aggregate Facility B Commitment
shall be reduced by the amount of any Facility B Commitments that are terminated
pursuant to this Section 2.19.

 

(g)  Term-Out Obligation.    The provisions of this Section 2.19 are subject to
the provisions of Section 2.20(b).

 

SECTION 2.20.    Facility B Term-Out.

 

(a)  Term-Out Option.    Without limitation of the Borrower’s obligations under
Section 2.20(b), the Borrower shall have the option to convert the Facility B
Revolver Loans outstanding on the Facility B Termination Date (as extended
pursuant to Section 2.19) to Facility B Term Loans which shall mature and become
due and payable in full on the Facility B Term Maturity Date. In order to
request such conversion, the Borrower shall give written notice (the “Term-Out
Notice”) to the Administrative Agent not less than 30 or more than 90 days prior
to the Facility B Termination Date, which notice shall specify the principal
amount of the Facility B Revolver Loans (the “Conversion Amount”) which the
Borrower desires to convert to Facility B Term Loans, provided, however, that
the aggregate amount of the Facility B Revolver Loans that may be converted to
Facility B Term Loans shall not be less than $1,000,000. Promptly following its
receipt of the Term-Out Notice, the Administrative Agent shall send a copy of
the Term-Out Notice to each of the Facility B Revolver Lenders. If the Borrower
has given the Term-Out Notice as provided herein, the lesser of (i) the
Conversion Amount or (ii) the Facility B Revolver Loans outstanding on the
Facility B Termination Date shall automatically convert to Facility B Term
Loans, with each Facility B Revolver Lender being deemed to have made its
Facility B Revolver Pro Rata Share of such Facility B Term Loans, and the
Administrative Agent shall promptly notify each Facility B Revolver Lender of
the principal amount thereof.

 

45



--------------------------------------------------------------------------------

 



(b)  Term-Out Obligation.    Notwithstanding the provisions of Section 2.19, if
the Facility B Termination Date is extended pursuant to Section 2.19 with
respect to all or, to the extent permitted under Section 2.19, less than all of
the Facility B Revolver Lenders but on the Facility B Termination Date (as
determined prior to such extension), the Facilities have a rating from S&P of
BB- or less or from Moody’s of Ba3 or less, the outstanding principal balance of
the Facility B Revolver Loans (including any Facility B Revolver Loans purchased
by Replacement Lenders pursuant to Section 2.27) shall automatically convert to
Facility B Term Loans on such Facility B Termination Date and the Aggregate
Facility B Commitment shall be reduced by the amount of such Facility B Term
Loans.

 

(c)  Facility B Term Loans.    The principal amount of each Facility B Term Loan
shall be repayable in full in equal quarterly installments on each Quarterly
Payment Date (subject to reduction of such installments as provided in Section
2.06(e)), commencing with the first such date following the Facility B
Termination Date on which the Facility B Revolver Loan is converted to a
Facility B Term Loan (whether pursuant to Section 2.19 or this Section 2.20),
with the final installment due and payable on the Facility B Term Maturity Date,
unless such Facility B Term Loan shall sooner become due and payable pursuant to
Section 9.02 or as otherwise provided in this Agreement. Facility B Term Loans
shall be either Eurodollar Rate Loans or Floating Rate Loans, with interest
accruing and being paid in the same manner as Facility B Revolver Loans, and
with the Facility B Term Loans to be designated as, continued as, or converted
into Eurodollar Rate Loans in the same manner as Facility B Revolver Loans could
be designated as, continued as, or converted into Eurodollar Rate Loans or
Floating Rate Loans as provided in Section 2.10. In the event of any conversion
of Facility B Revolver Loans to Facility B Term Loans, the Facility B Term Note
payable to and held by the Administrative Agent shall thereafter evidence such
Facility B Term Loans, except that any Facility B Term Note payable to and held
by any Facility B Term Lender shall thereafter evidence the Facility B Term
Loans held by such Facility B Term Lender hereunder.

 

SECTION 2.21.     Facility Letters of Credit.

 

(a)  Obligation to Issue.    Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrower herein set forth, each Issuer hereby agrees to issue upon the request
of and for the account of the Borrower, through such of the Issuer’s Lending
Installations or Affiliates as the Issuer and the Borrower may jointly agree,
one or more Facility Letters of Credit in accordance with this Section 2.21 from
time to time during the period commencing on the Closing Date and ending on the
fourteenth day prior to the Facility A Termination Date.

 

(b)  Conditions for Issuance.    In addition to being subject to the
satisfaction of the conditions contained in Section 5.02, the obligation of an
Issuer to issue any Facility Letter of Credit is subject to the satisfaction in
full of the following conditions:

 

(i)  the aggregate maximum amount then available for drawing under Facility
Letters of Credit issued by such Issuer, after giving effect to the Facility
Letter of Credit requested hereunder, shall not exceed any limit imposed by law
or regulation upon such Issuer;

 

46



--------------------------------------------------------------------------------

(ii)  after giving effect to the requested issuance of any Facility Letter of
Credit, the Facility Letter of Credit Obligations do not exceed the lesser of
(A) the Aggregate Letter of Credit Commitment, or (B) an amount equal to the
Aggregate Facility A Commitment minus the sum of the outstanding Facility A
Advances and all outstanding Swing Line Loans;

 

(iii)  the Facility Letter of Credit shall be a standby Letter of Credit and not
a trade Letter of Credit, shall only provide for drawings by sight draft and
shall be issued in U.S. Dollars;

 

(iv)  the requested Facility Letter of Credit has an expiration date not later
than the earlier of (A) fourteen days prior to the Facility A Termination Date
and (B) one year after its Issuance Date; provided, however, that the requested
Facility Letter of Credit may provide for automatic renewal periodically beyond
the first anniversary of its Issuance Date but not beyond the date provided for
in clause (A) above;

 

(v)  the Borrower shall have delivered to such Issuer at such times and in such
manner as such Issuer may reasonably prescribe such documents and materials as
may be required pursuant to the terms of the proposed Facility Letter of Credit,
and the proposed Facility Letter of Credit shall be satisfactory to such Issuer
as to form and content; and

 

(vi)  as of the Issuance Date, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain such Issuer from issuing the Facility Letter of Credit and no law, rule
or regulation applicable to such Issuer and no request or directive (whether or
not having the force of law) from any governmental authority with jurisdiction
over the Issuer shall prohibit or request that such Issuer refrain from the
issuance of Letters of Credit generally or the issuance of that Facility Letter
of Credit (and in any such case, such Issuer shall promptly notify the
Administrative Agent and the Borrower of such fact).

 

(c)  Procedure for Issuance.

 

(i)  The Borrower shall give an Issuer and the Administrative Agent at least
three Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”).
The Letter of Credit Request shall be in a form acceptable to the Administrative
Agent, the Issuer and the Borrower and shall specify:

 

  (A)   the stated amount of the Facility Letter of Credit requested;

 

  (B)   the effective date (which day shall be a Business Day) of issuance of
such requested Facility Letter of Credit (the “Issuance Date”);

 

  (C)   the date on which such requested Facility Letter of Credit is to expire
(which date shall comply with the provisions of Section 2.21(b)(iv));

 

  (D)   the name of the Issuer chosen by the Borrower to issue the requested
Facility Letter of Credit;

 

47



--------------------------------------------------------------------------------

  (E)   the purpose for which such Facility Letter of Credit is to be issued;
and

 

  (F)   the Person for whose benefit the requested Facility Letter of Credit is
to be issued.

 

At the time the Letter of Credit Request is made, the Borrower shall also
provide the Administrative Agent and the Issuer with a copy of the form (if
specified by the beneficiary) of the Facility Letter of Credit it is requesting
be issued. Such Letter of Credit Request, to be effective, must be received by
such Issuer and the Administrative Agent not later than 2:00 p.m. (Chicago time)
on the last Business Day on which a Letter of Credit Request can be given under
this Section 2.21(c)(i).

 

(ii)  Subject to the terms and conditions of Section 2.21(b) and provided that
the applicable conditions set forth in Sections 5.01 and 5.02 hereof have been
satisfied, such Issuer shall, on the Issuance Date, issue a Facility Letter of
Credit on behalf of the Borrower in accordance with the Issuer’s usual and
customary business practices unless the Issuer has actually received (A) written
notice from the Borrower specifically revoking the Letter of Credit Request with
respect to such Facility Letter of Credit, (B) written notice from a Facility A
Lender, which complies with the provisions of Section 2.21(e)(i) or (C) written
or telephonic notice from the Administrative Agent stating that the issuance of
such Facility Letter of Credit would violate Section 2.21(b).

 

(iii)  Each Issuer shall give the Administrative Agent and the Borrower written
notice or telex notice, or telephonic notice confirmed promptly thereafter in
writing, of the issuance of a Facility Letter of Credit (the “Issuance Notice”),
together with (for the Borrower and the Administrative Agent) a copy of such
Facility Letter of Credit. Notices and copies of Facility Letters of Credit
required to be furnished to the Administrative Agent under this Section
2.21(c)(iii) shall also be delivered to Bank One, NA, Global Trade Financing
Unit, 300 South Riverside, Mail Suite IL1-0236, Chicago, IL 60670 (Attention:
Catherine Deal). Upon receipt of the Issuance Notice, the Administrative Agent
shall notify each Facility A Lender of the issuance of such Facility Letter of
Credit, which notice shall identify the Issuance Date, the Issuer, the amount
and the expiration date of such Facility Letter of Credit.

 

(iv)  An Issuer shall not extend or amend any Facility Letter of Credit or allow
a Facility Letter of Credit to be automatically extended unless the requirements
of this Section 2.21(c) are met as though a new Facility Letter of Credit was
being requested and issued.

 

(d)  Payment of Reimbursement Obligations; Duties of Issuers

 

(i)  Each Issuer shall promptly notify the Borrower and the Administrative Agent
(which shall promptly notify the Facility A Lenders) of any draw under a
Facility Letter of Credit and the Borrower shall reimburse such Issuer in
accordance with Section 2.21(d)(iii). Any Reimbursement Obligation with respect
to any Facility Letter of Credit shall bear interest from the date on which the
Issuer honors a drawing under such Facility Letter of Credit until payment in
full is received by such Issuer at (A) the Floating Rate

 

48



--------------------------------------------------------------------------------

until the second succeeding Business Day after such date and (B) the Default
Rate thereafter.

 

(ii)  Any action taken or omitted to be taken by an Issuer under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of bad faith, willful misconduct or gross negligence as determined in a
final judgment by a court of competent jurisdiction, shall not (A) put that
Issuer under any resulting liability to any Lender or (B) assuming that such
Issuer has complied with the procedures specified in Section 2.21(c), all
conditions to the issuance of a Facility Letter of Credit have been satisfied
and any such Lender has not given a notice contemplated by Section 2.21(e)(i)
that continues in full force and effect, relieve any such Lender of its
obligations hereunder to that Issuer. In determining whether to pay under any
Facility Letter of Credit, an Issuer shall have no obligation relative to the
Lenders or to the Borrower other than to confirm that any documents required to
be delivered under such Facility Letter of Credit have been delivered in
compliance and that they comply on their face (including that any draw request
has been purportedly executed by an authorized signatory, if and to the extent
such a requirement is specified in the related Facility Letter of Credit), with
the requirements of such Facility Letter of Credit.

 

(iii)  The Borrower agrees to pay to each Issuer the amount of all Reimbursement
Obligations, interest and other amounts payable to such Issuer under or in
connection with any Facility Letter of Credit immediately when due (and in any
event shall reimburse an Issuer for drawings under a Facility Letter of Credit
issued by it no later than two (2) Business Days after payment by that Issuer),
irrespective of any claim, set-off, defense or other right which the Borrower or
any Subsidiary may have at any time against any Issuer or any other Person,
under all circumstances, including without limitation, any of the following
circumstances:

 

  (A)   any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

 

  (B)   the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary may have at any time against a beneficiary named in a
Facility Letter of Credit or, if such Facility Letter of Credit is transferable,
any transferee of any Facility Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuer, any Lender, or
any other Person, whether in connection with this Agreement, any Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the Borrower or any Subsidiary
and the beneficiary named in any Facility Letter of Credit);

 

  (C)  

any draft, certificate or any other document presented under the Facility Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect (except to the
extent any such invalidity or

 

49



--------------------------------------------------------------------------------

           insufficiency is found in a final judgment of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuer).

 

  (D)   the surrender or impairment of any guaranty or security for the
performance or observance of any of the terms of any of the Loan Documents; or

 

  (E)   the occurrence of any Event of Default or Unmatured Default.

 

(iv) As among the Borrower, the Issuers, the Administrative Agent and the
Lenders, the Borrower assumes all risks of the acts and omissions of, or misuse
of the Facility Letters of Credit by, the respective beneficiaries of the
Facility Letters of Credit (except such as are found in a final judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of an Issuer). In furtherance and not in limitation of the
foregoing, the Issuers, the Administrative Agent and the Lenders shall not be
responsible (absent gross negligence or willful misconduct in connection
therewith, as determined by the final judgment of a court of competent
jurisdiction) for (A) the forms, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Facility Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting thereof, in whole or in part, which may
prove to be invalid or ineffective for any reason; (C) failure of the
beneficiary of a Facility Letter of Credit to comply fully with underlying
conditions required in order to draw upon such Facility Letter of Credit, so
long a such beneficiary has presented the omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise; (E) errors in interpretation of technical terms; (F) misapplication
by the beneficiary of a Facility Letter of Credit of the proceeds of any drawing
under such Facility Letter of Credit; or (G) any consequences arising from
causes beyond the control of any Issuer, the Administrative Agent or any
Facility A Lender.

 

(e)  Participation.

 

(i) Upon the Closing Date, each of the Facility A Lenders shall be deemed to
have irrevocably and unconditionally purchased and received from the Issuer,
without recourse or warranty, an undivided interest and participation equal to
its Facility A Pro Rata Share of the Existing Letters of Credit (including,
without limitation, all rights and obligations of the Issuer with respect
thereto) and any security therefor or guaranty pertaining thereto. Immediately
upon issuance by an Issuer of any Facility Letter of Credit in accordance with
the procedures set forth in Section 2.21(c) each Facility A Lender shall be
deemed to have irrevocably and unconditionally purchased and received from the
Issuer, without recourse or warranty, an undivided interest and participation
equal to its Facility A Pro Rata Share of such Facility Letter of Credit
(including, without limitation, all rights and obligations of the Issuer with
respect thereto) and any security therefor or guaranty pertaining thereto,
provided, that a Letter of Credit issued by any

 

50



--------------------------------------------------------------------------------

Issuer shall not be deemed to be a Facility Letter of Credit for purposes of
this Agreement if the Administrative Agent and such Issuer shall have received
written notice from any Facility A Lender on or before the Business Day prior to
the date of its issuance of such Letter of Credit that one or more of the
conditions contained in Sections 5.01 and 5.02 is not then satisfied, and in the
event an Issuer receives such notice, it shall have no further obligation to
issue any Facility Letter of Credit until such notice is withdrawn by that
Facility A Lender or the Issuer receives a notice from the Administrative Agent
that such condition has been effectively waived in accordance with the
provisions of this Agreement.

 

(ii)  In the event that any Issuer makes any payment under any Facility Letter
of Credit and the Borrower shall not have repaid such amount to such Issuer
pursuant to Section 2.21(d), such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Facility A Lender, of
such failure, and each Facility A Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of such Issuer the amount of such
Facility A Lender’s Facility A Pro Rata Share of the unreimbursed amount of any
such payment. The failure of any Facility A Lender to make available to the
Administrative Agent its Facility A Pro Rata Share of the unreimbursed amount of
any such payment shall not relieve any other Facility A Lender of its obligation
hereunder to make available to the Administrative Agent its Facility A Pro Rata
Share of the unreimbursed amount of any payment on the date such payment is to
be made, but no Facility A Lender shall be responsible for the failure of any
other Facility A Lender to make available to the Administrative Agent its
Facility A Pro Rata Share of the unreimbursed amount of any payment on the date
such payment is to be made.

 

(iii)  Whenever an Issuer receives a payment on account of a Reimbursement
Obligation, including any interest thereon, it shall promptly pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Facility A Lender which has funded its participating interest therein, in
immediately available funds, an amount equal to its Facility A Pro Rata Share
thereof.

 

(iv)  Upon the request of the Administrative Agent or any Facility A Lender, an
Issuer shall furnish to such Administrative Agent or Facility A Lender copies of
any Facility Letter of Credit to which that Issuer is party and such other
documentation as may reasonably be requested by the Administrative Agent or
Facility A Lender.

 

(v)  The obligations of a Facility A Lender to make payments to the
Administrative Agent for the account of an Issuer with respect to a Facility
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, set-off, qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under any
circumstances.

 

(vi)  In the event any payment by the Borrower received by an Issuer with
respect to a Facility Letter of Credit and distributed by the Administrative
Agent to the Facility A Lenders on account of their participations is thereafter
set aside, avoided or recovered from that Issuer in connection with any such
distribution, such Facility A

 

51



--------------------------------------------------------------------------------

Lender shall, upon demand by that Issuer, contribute such Facility A Lender’s
Facility A Pro Rata Share of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by that Issuer upon the amount
required to be repaid by it.

 

(f)  Compensation for Facility Letters of Credit.

 

(i)  The Borrower shall pay to the Administrative Agent, for the account of the
Facility A Lenders, a fee (the “Facility Letter of Credit Fee”) with respect to
each Facility Letter of Credit for the period from the Issuance Date thereof
(or, in the case of the Existing Letters of Credit, the Closing Date) to and
including the final expiration date thereof, in a per annum amount equal to the
product, calculated on a daily basis for each day during such period, of (A) the
undrawn amount of such Facility Letter of Credit for such day multiplied by (B)
the Facility Letter of Credit Fee Rate for such day, less 0.125% per annum. The
Facility Letter of Credit Fees shall be due and payable in arrears on each
Quarterly Payment Date and, to the extent any such fees are then due and unpaid,
on the Facility A Termination Date. The Administrative Agent shall promptly
remit such Facility Letter of Credit Fees, when paid to the Facility A Lenders
(including the Issuer) in accordance with their Facility A Pro Rata Shares
thereof. The Facility Letter of Credit Fees, once paid, shall not be refundable
for any reason.

 

(ii)  The Borrower shall also pay to each Issuer, solely for its own account, as
an issuing fee, with respect to each Facility Letter of Credit issued by such
Issuer for the period from the Issuance Date thereof (or, in the case of the
Existing Letters of Credit, the Closing Date) to and including the final
expiration date thereof, in an amount equal to (A) the product, calculated on a
daily basis for each day during such period, of (x) the undrawn amount of such
Facility Letter of Credit for such day multiplied by (y) 0.125% per annum, plus
(B) in the case of any Facility Letter of Credit in a stated amount of less than
$10,000.00, an additional fee in an amount to be agreed upon by the Borrower and
the Issuer. The foregoing fees payable to the Issuer shall also be due and
payable in arrears on each Quarterly Payment Date and, to the extent any such
fees are then due and unpaid, on the Facility A Termination Date. The foregoing
fees, once paid, shall not be refundable for any reason. Each Issuer shall be
entitled to receive its reasonable out-of-pocket costs of issuing and servicing
Facility Letters of Credit.

 

(g)  Issuer Reporting Requirements.    Each Issuer shall, no later than the
tenth day following the last day of each month, provide to the Administrative
Agent a schedule of the Facility Letters of Credit issued by it, in form and
substance reasonably satisfactory to the Administrative Agent, showing the
Issuance Date, account party, original face amount (if any) paid thereunder,
expiration date and the reference number of each Facility Letter of Credit
outstanding at any time during such month and the aggregate amount (if any)
payable by the Borrower to such Issuer during the month pursuant to Section
3.02. Copies of such reports shall be provided promptly to each Facility A
Lender and the Borrower by the Administrative Agent.

 

(h)  Letter of Credit Collateral Account.    From and after the occurrence and
during the continuance of an Event of Default, the Borrower hereby agrees that
it will, until the later of the Facility A Termination Date or the date on which
all Facility LCs have expired and all Obligations have been paid in full,
maintain a special collateral account (the “Letter of Credit

 

52



--------------------------------------------------------------------------------

Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of the Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Facility A Lenders, as security for repayment of the Facility A Obligations, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account pursuant to Section 9.03.

 

SECTION 2.22.    Non-Receipt of Funds by the Administrative Agent.    Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of any one or more of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made. The Administrative Agent may, but shall not be obligated to, make the
amount of such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.

 

SECTION 2.23.    Withholding Tax Exemption.    Each Lender that is not
incorporated under the laws of the United States of America or a state thereof
(each a “Non-U.S. Lender”) agrees that (if it has not done so prior to the
Closing Date) it will, not more than five (5) Business Days after the date of
this Agreement, (i) deliver to each of the Borrower and the Administrative Agent
two duly completed copies of United States Internal Revenue Service Form W-8BEN
or W-8ECI (or a successor form) or, in the case of a Lender claiming exemption
from withholding of any United States federal income taxes under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” a
certificate representing that such Lender is not (i) a “bank” for purposes of
Section 881(c) of the Code, (ii) a ten-percent shareholder of the Borrower
(within the meaning of Section 871(h)(3)(B) of the Code), or (iii) a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d)(4) of the Code), and a Form W-8BEN (or a successor form), in all cases
properly completed and duly executed, certifying in either case that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Borrower and the Administrative Agent a United States Internal Revenue
Form W-8 or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent. All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, unless an event (including without

 

53



--------------------------------------------------------------------------------

limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

SECTION 2.24.    Unconditional Obligation to Make Payment.    To the fullest
extent permitted by law, the Borrower shall make all payments hereunder, under
the Notes and under all of the other Loan Documents regardless of any defense or
counterclaim, including any defense or counterclaim based on any law, rule or
policy which is now or hereafter promulgated by any governmental authority or
regulatory body and which may adversely affect the Borrower’s obligations to
make, or the right of the holder of any Note to receive, those payments.

 

SECTION 2.25.    Compensating Balances.    Bank One shall have the right (but no
obligation) to enter into a separate agreement with the Borrower which provides
for the reduction of the interest rate payable to Bank One hereunder in the
event that the Borrower maintains collected balances in non-interest bearing
accounts at Bank One, but in no event shall such agreement affect the amounts
payable under this Agreement to any other Lender. Similarly, each other Lender
shall have the right (but no obligation) to enter into a separate agreement with
the Borrower which provides for the rebate to Borrower of a portion of the
interest paid to such Lender under this Agreement in the event that the Borrower
maintains collected balances in non-interest bearing accounts at such Lender,
but in no event shall any such agreement affect the amounts payable under this
Agreement to such Lender.

 

SECTION 2.26.    Extension of Facility A Termination Date.    Not more than once
in any fiscal year of the Borrower, the Borrower may request a one-year
extension of the Facility A Termination Date by submitting a written request for
an extension to the Administrative Agent (a “Facility A Extension Request”),
provided the Facility A Extension Request shall be delivered not later than one
year before the Facility A Termination Date and that the requested Facility A
Termination Date shall be no more than four years after the date on which the
Facility A Extension Request is received. Promptly following receipt of a
Facility A Extension Request, the Administrative Agent shall notify each
Facility A Lender of the contents thereof, shall request each Facility A Lender
to approve the Facility A Extension Request, and shall specify the date (which
must be at least 30 days after the Facility A Extension Request is delivered to
the Facility A Lenders) as of which the Facility A Lenders must respond to the
Facility A Extension Request (the “Facility A Reply Date”). If Facility A
Lenders whose Facility A Pro Rata Shares equal or exceed in the aggregate
66-2/3% of all Facility A Pro Rata Shares do not consent in writing to such
extension on or before the Facility A Reply Date, the Facility A Extension
Request shall be denied. If such written consent is received on or before the
Facility A Reply Date from Facility A Lenders whose Facility A Pro Rata Shares
equal or exceed in the aggregate 66 2/3% of all Facility A Pro Rata Shares, the
Facility A Termination Date shall be extended by one year as requested in such
Facility A Extension Request, but such extension shall only apply to the
Facility A Lenders that have so consented and shall not apply to any Facility A
Lender that has not so consented (each, a “Non-Consenting Facility A Lender”).
Except to the extent that a Non-Consenting Facility A Lender is replaced (as
provided in Section 2.27 hereof) prior to the

 

54



--------------------------------------------------------------------------------

Facility A Termination Date (as determined prior to such Facility A Extension
Request), then on such date (i) the Facility A Commitment of each such
Non-Consenting Facility A Lender shall terminate, (ii) the Aggregate Facility A
Commitment shall be reduced by the aggregate amount of such terminated Facility
A Commitments and (iii) all Facility A Loans and other Facility A Obligations to
each such Non-Consenting Facility A Lender shall be paid in full by the
Borrower.

 

SECTION 2.27.    Replacement of Certain Lenders.    In the event a Lender (the
“Affected Lender”) is a Non-Consenting Facility A Lender under Section 2.26, a
Non-Consenting Facility B Lender under Section 2.19(a) or a non-consenting
Lender under Section 13.06(b), the Borrower may, upon written notice to such
Affected Lender and to the Administrative Agent, require such Affected Lender to
assign, and such Affected Lender shall assign, within five Business Days after
the date of such notice, to one or more assignees selected by the Borrower and
that are Eligible Assignees and otherwise comply with the provisions of Section
12.03 (each, a “Replacement Lender”), all of such Affected Lender’s rights and
obligations under this Agreement and the other Loan Documents (including without
limitation its Commitments and all Loans owing to it) in accordance with Section
12.03; provided, however, that, (i) in the case of a Non-Consenting Facility A
Lender, such assignment shall, at the election of the Borrower, be limited to an
assignment of its Facility A Commitment and Facility A Loans and (ii) in the
case of a Non-Consenting Facility B Lender, such assignment shall, at the
election of the Borrower, be limited to an assignment of its Facility B
Commitment and Facility B Revolver Loans. With respect to any such assignment,
the Affected Lender shall concurrently with such assignment receive payment in
full of all amounts due and owing to it hereunder or under any of the other Loan
Documents with respect to the Loans and Commitments so assigned, including
without limitation the aggregate outstanding principal amount of such Loans owed
to such Affected Lender, together with accrued interest thereon through the date
of such assignment, amounts payable to such Affected Lender under Article III
with respect to such Loans and all fees payable to such Affected Lender
hereunder with respect to such Loans and Commitments so assigned. Any assignment
to a Replacement Lender pursuant to the provisions of this Section 2.27 shall be
in accordance with the provisions of Section 12.03 hereof. In no event shall any
Lender have any obligation to issue a new or increased Commitment to replace all
or any part of any Commitment of any Non-Consenting Facility A Lender,
Non-Consenting Facility B Lender or any non-consenting Lender under Section
13.06(b).

 

SECTION 2.28.    Obligations Under Original Credit Agreement.    (a) If there
are any “Facility A Loans” outstanding under the Original Credit Agreement on
the Closing Date, the Borrower shall request that a Facility A Advance be made
hereunder on the Closing Date in an amount sufficient to repay in full the
“Facility A Loans” outstanding under the Original Credit Agreement.

 

(b)  If there are any “Facility B Revolver Loans” outstanding under the Original
Credit Agreement on the Closing Date, the Borrower shall request that a Facility
B Advance be made hereunder on the Closing Date in an amount sufficient to repay
in full the “Facility B Revolver Loans” outstanding under the Original Credit
Agreement.

 

(c)  If the Closing Date is not the last day of an “Interest Period” of each
loan (each, a “Repaid Loan”) under the Original Credit Agreement required to be
repaid on the

 

55



--------------------------------------------------------------------------------

 

Closing Date under paragraph (a) or (b) above, the Borrower will also pay to the
Administrative Agent on the Closing Date all losses and costs incurred by the
holder of each such Repaid Loan in accordance with Section 3.04 of the Original
Credit Agreement.

 

(d)  The Borrower hereby agrees to pay the Administrative Agent on the Closing
Date, for the benefit of the “Lenders” (other than the Facility C Lenders) party
to the Original Credit Agreement, the amount of all interest (if any) that has
accrued to the Closing Date but has not been paid under the Original Credit
Agreement, all “Commitment Fees” that have accrued to the Closing Date but have
not been paid under the Original Credit Agreement and all “Facility Letter of
Credit Fees” that have accrued to the Closing Date but have not been paid under
the Original Credit Agreement. Interest and other amounts payable to Facility C
Lenders under the Original Credit Agreement that have accrued to the Closing
Date shall be paid to the Facility C Lenders hereunder on the dates on which the
same were payable under the Original Credit Agreement.

 

ARTICLE III

 

CHANGE IN CIRCUMSTANCES

 

SECTION 3.01.    Yield-Protection.    If the adoption, on or after the Agreement
Date, of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change, on or after the Agreement Date, in interpretation thereof, or the
compliance of any Lender (which term, for purposes of this Article III, shall be
deemed to include each Issuer in such capacity) therewith,

 

(i)  subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from the Borrower (excluding
federal taxation of the overall net income of any Lender or applicable Lending
Installation), or changes the basis of taxation of payments to any Lender in
respect of its Loans or other amounts due it hereunder, or

 

(ii)  imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate
Advances), or

 

(iii)  imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation of making, funding or
maintaining loans (or letters of credit or participations therein) or reduces
any amount receivable by any Lender or any applicable Lending Installation in
connection with loans (or letters of credit or participations therein), or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of loans (or letters of credit or
participations therein) held or interest received by it, by an amount deemed
material by such Lender,

 

56



--------------------------------------------------------------------------------

 

then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Loans, its applicable Commitment, the Facility Letters of Credit
or any participations therein.

 

SECTION 3.02.    Changes in Capital Adequacy Regulation.    If a Lender
reasonably determines the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change, and
such increase will have the effect of reducing the rate of return on such
Lender’s capital as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender or such corporation, as the case may be,
could have achieved but for such Change (taking into account such Lender’s or
such corporation’s policies, as the case may be, with respect to capital
adequacy and any payments made to such Lender pursuant to Section 3.01 which
relate to capital adequacy and assuming that such Lender’s capital was fully
utilized prior to such Change), then within 15 days of demand by such Lender,
the Borrower shall pay to the Administrative Agent, for the account of such
Lender, such additional amount or amounts as will compensate such Lender for
such reduction. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 3.02 it shall promptly notify the Borrower through the
Administrative Agent of the event by reason of which it has become so entitled,
but in any event within 90 days, after such Lender obtains actual knowledge
thereof; provided that if such Lender fails to give such notice within the
90-day period after it obtains actual knowledge of such an event, such Lender
shall, with respect to such compensation in respect of any costs resulting from
such event, only be entitled to payment for costs incurred from and after the
date 90 days prior to the date that such Lender does give such notice. A
certificate setting forth in reasonable detail the computation of any additional
amount payable pursuant to this Section 3.02, submitted by such Lender to the
Borrower through the Administrative Agent, shall be delivered to the Borrower
promptly after the initial incurrence of such additional amounts. “Change” means
(i) any change after the Agreement Date in the Risk-Based Capital Guidelines or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender or any Lending Institution. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

 

SECTION 3.03.    Availability of Types of Advances.    If any Lender determines
that maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Administrative Agent determines that (i)
deposits of a type and maturity appropriate to match fund Eurodollar Rate
Advances are not available or (ii) the interest rate applicable to a Type of
Advance does not accurately reflect the cost of making or maintaining such
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and require

 

57



--------------------------------------------------------------------------------

 

any Eurodollar Rate Advances of the affected Type of Advance to be repaid or to
be converted (in accordance with the terms of this Agreement) to any Type of
Advance which is not affected and is then available under this Agreement.

 

SECTION 3.04.    Funding Indemnification.    If any payment of a Eurodollar Rate
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Rate Advance is not made on the date specified by the Borrower for
any reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain the Eurodollar Rate Advance.

 

SECTION 3.05.    Lender Statements Survival of Indemnity.    To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Rate Loans to reduce any liability
of the Borrower to such Lender under Sections 3.01 and 3.02 or to avoid the
unavailability of a Type of Advance under Section 3.03, so long as such
designation is not disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender as to the amount due, if any, under Sections
3.01, 3.02 or 3.04. Such written statement shall set forth in reasonable detail
the calculations upon which such Lender determined such amount and shall be
final, conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Rate Loan shall be calculated as though each Lender funded its
Eurodollar Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement shall
be payable on demand after receipt by the Borrower of the written statement. The
obligations of the Borrower under Sections 3.01, 3.02 and 3.04 shall survive
payment of the Obligations and termination of this Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each of the Lenders that:

 

SECTION 4.01.    Organization, Powers, etc.    Each of the Loan Parties (a) is a
corporation, limited partnership or limited liability company (as applicable)
duly organized or formed, validly existing and in good standing under laws of
its state of incorporation or formation, (b) has the power and authority to own
or hold under lease the properties it purports to own or hold under lease and to
carry on its business as now conducted, (c) is duly qualified or licensed to
transact business in every jurisdiction in which such qualification or licensing
is necessary to enable it to enforce all of its material contracts and other
material rights and to avoid any material penalty or forfeiture.

 

SECTION 4.02.    Authorization and Validity of this Agreement, etc.    Each of
the Loan Parties has the power and authority to execute and deliver this
Agreement, the Notes, the Guaranties and the other Loan Documents to which it is
a party and to perform all its obligations

 

58



--------------------------------------------------------------------------------

hereunder and thereunder. The execution and delivery by the Borrower of this
Agreement and the Notes and by each of the Loan Parties of the Guaranties and
the other Loan Documents to which it is a party and its performance of its
obligations hereunder and thereunder and any and all actions taken by the Loan
Parties (a) have been duly authorized by all requisite corporate action or other
applicable limited partnership or limited liability company action, (b) will not
violate or be in conflict with (i) any provisions of law (including, without
limitation, any applicable usury or similar law), (ii) any order, rule,
regulation, writ, judgment, injunction, decree or award of any court or other
agency of government, or (iii) any provision of its certificate of incorporation
or by-laws, certificate of limited partnership or limited partnership agreement,
or articles or certificate of formation or operating agreement (as applicable),
(c) will not violate, be in conflict with, result in a breach of or constitute
(with or without the giving of notice or the passage of time or both) a default
under any material indenture, agreement or other instrument to which such Loan
Party is a party or by which it or any of its properties or assets is or may be
bound (including without limitation any indentures pursuant to which any debt
Securities of the Borrower or the Old U.S. Home Debt Issues were issued), and
(d) except as otherwise contemplated by this Agreement, will not result in the
creation or imposition of any lien, charge or encumbrance upon, or any security
interest in, any of its properties or assets. Each of this Agreement, the Notes,
the Guaranties and the other applicable Loan Documents has been duly executed
and delivered by the applicable Loan Parties. The Loan Documents constitute
legal, valid and binding obligations of the applicable Loan Parties enforceable
against the applicable Loan Parties in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

SECTION 4.03.    Financial Statements.    The Borrower heretofore has provided
to the Lenders (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as of November 30, 2001, and the related consolidated statements of
earnings, stockholders’ equity and cash flows for the 12-month period ended on
that date, audited and reported upon by Deloitte & Touche, independent certified
public accountants (the “Borrower Audited Financial Statements”), and (ii) the
consolidated balance sheet of the Borrower as of February 28, 2002, and the
consolidated statements of earnings and cash flows of the Borrower and its
Subsidiaries for the three-month period ended on that date, unaudited but
certified to be true and accurate (subject to normal year-end audit adjustments)
by the President and an Authorized Financial Officer of the Borrower (the
“Borrower Unaudited Financial Statements”). Those financial statements and
reports (subject, in the case of the Borrower Unaudited Financial Statements, to
normal year-end audit adjustments), and the related notes and schedules (if
any), (a) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, (b) present fairly the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof, (c) show
all material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of that date (including, without limitation, liabilities for
taxes and material commitments), and (d) present fairly the consolidated
shareholders’ equity, results of operations and cash flows of the Borrower and
its Subsidiaries at the date and for the period covered thereby.

 

SECTION 4.04.    No Material Adverse Effect.    Since the date of the Borrower
Audited Financial Statements, no event has occurred which has had or could
reasonably be

 

59



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. There are no material unrealized or
expected losses in connection with loans, advances and other commitments of the
Loan Parties.

 

SECTION 4.05.    Title to Properties.    Schedule III hereto contains a complete
and accurate list of all Real Estate owned by the Loan Parties (identifying the
Loan Party that is the owner thereof), except those properties (i) acquired or
disposed of after November 30, 2001 or (ii) the loss or forfeiture of which
individually or in the aggregate would not have a Material Adverse Effect. Each
of the Loan Parties has good and marketable fee title, or title insurable by a
reputable and nationally recognized title insurance company, to the Real Estate
owned by it listed in Schedule III hereto, and to all the other assets owned by
it and either reflected on the balance sheet and related notes and schedules
most recently delivered by the Borrower to the Lenders (the “Recent Balance
Sheet”) or acquired by it after the date of that balance sheet and prior to the
date hereof, except (x) for those properties and assets which have been disposed
of since the date of the Recent Balance Sheet or which no longer are used or
useful in the conduct of its business and (y) that good and marketable fee
title, or title insurable by a reputable and nationally recognized title
insurance company, to certain of the properties located in Arizona listed in
Schedule III is held by the Persons and in the manner described in Schedule III
hereto. All such Real Estate and other assets owned by the Loan Parties
including the properties referred to in clause (y) above, are free and clear of
all Mortgages, Liens, charges and other encumbrances (other than Permitted
Liens), except (i) in the case of Real Estate, as reflected on title insurance
policies insuring the interest of the applicable Loan Party in the Real Estate
or in title insurance binders issued with respect to the Real Estate (some of
which title insurance binders have expired but were valid at the time of
acquisition of the relevant Real Estate), and (ii) as reflected in the Recent
Balance Sheet, and none of those Mortgages, Liens, charges or other
encumbrances, individually or in the aggregate, prevents or has a Material
Adverse Effect upon the use by the Loan Parties of any of their respective
properties or assets as currently conducted or as planned for the future.

 

SECTION 4.06.    Litigation.    There is no action, suit, proceeding,
arbitration, inquiry or investigation (whether or not purportedly on behalf of
the Borrower or any of its Subsidiaries) pending or, to the best knowledge of
the Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries is in default with
respect to any final judgment, writ, injunction, decree, rule or regulation of
any court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
default would or could have a Material Adverse Effect. Neither the Borrower nor
any of the other Loan Parties has any material contingent obligations not
provided for or disclosed in the Borrower Audited Financial Statements or
Borrower Unaudited Financial Statements or in any financial statements delivered
hereafter in accordance with this Agreement.

 

SECTION 4.07.    Payment of Taxes.    There have been filed all federal, state
and local tax returns with respect to the operations of the Loan Parties which
are required to be filed, except where extensions of time to make those filings
have been granted by the appropriate taxing authorities and the extensions have
not expired. The Loan Parties have paid or caused to be paid to the appropriate
taxing authorities all taxes as shown on those returns and on any assessment
received by any of them, to the extent that those taxes have become due, except
for taxes the failure to pay which do not violate the provisions of Section 6.03
hereof. The Internal

 

60



--------------------------------------------------------------------------------

Revenue Service has completed an examination of the Borrower’s federal income
tax returns for the years ended 1980 through 1997, and the Borrower has paid all
additional taxes, assessments, interest and penalties with respect to such
years. The Internal Revenue Service has completed an examination of Old U.S.
Home’s federal income tax returns for the year ended 1995, and Old U.S. Home,
New U.S. Home or the Borrower has paid all additional taxes, assessments,
interest and penalties with respect to such years.

 

SECTION 4.08.    Agreements.    Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or is subject to any charter or other
restriction that could reasonably be expected to have a Material Adverse Effect
on it. Neither the Borrower nor any Subsidiary is in material default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any material agreement or instrument to which it is a
party, and consummation of the transactions contemplated hereby and in the other
Loan Documents will not cause any Loan Party to be in material default thereof.

 

SECTION 4.09.    Foreign Direct Investment Regulations.    Neither the making of
the Advances nor the repayment thereof nor any other transaction contemplated
hereby will involve or constitute a violation by any Loan Party of any provision
of the Foreign Direct Investment Regulations of the United States Department of
Commerce or of any license, ruling, order, or direction of the Secretary of
Commerce thereunder.

 

SECTION 4.10.    Federal Reserve Regulations.

 

(a)  Regulations U and X.  Neither the Borrower nor any other Loan Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any margin stock
(within the meaning of Regulation U or Regulation X of the Board of Governors of
the Federal Reserve System of the United States). Margin stock (as defined in
Regulation U) constitutes less than 25% of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

 

(b)  Use of Proceeds.  No part of the proceeds of any of the Advances will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock. If requested by
the Lenders, the Borrower shall furnish to the Lenders a statement in conformity
with the requirements of Federal Reserve Form U-1 referred to in Regulation U of
said Board of Governors. No part of the proceeds of the Advances will be used
for any purpose that violates, or which is inconsistent with, the provisions of
Regulation X of said Board of Governors.

 

SECTION 4.11.    Consents, etc.    Except as set forth on Schedule V hereto, no
order, license, consent, approval, authorization of, or registration,
declaration, recording or filing (except for the filing of a Current Report on
Form 8-K, and a Quarterly Report on Form 10-Q, in each case with the Securities
and Exchange Commission) with, or validation of, or exemption by, any
governmental or public authority (whether federal, state or local, domestic or
foreign) or any subdivision thereof is required in connection with, or as a
condition precedent to, the due and valid execution, delivery and performance by
any Loan Party of this Agreement, the Notes, the Guaranties or the other Loan
Documents, or the legality, validity, binding effect or enforceability

 

61



--------------------------------------------------------------------------------

of any of the respective terms, provisions or conditions thereof. To the extent
that any franchises, licenses, certificates, authorizations, approvals or
consents from any federal, state or local (domestic or foreign) government,
commission, bureau or agency are required for the acquisition, ownership,
operation or maintenance by any Loan Party of properties now owned, operated or
maintained by any of them, those franchises, licenses, certificates,
authorizations, approvals and consents have been validly granted, are in full
force and effect and constitute valid and sufficient authorization therefor.

 

SECTION 4.12.    Compliance with Applicable Laws.    The Borrower and its
Subsidiaries are in compliance with and conform to all statutes, laws,
ordinances, rules, regulations, orders, restrictions and all other legal
requirements of all domestic or foreign governments or any instrumentality
thereof having jurisdiction over the conduct of their respective businesses or
the ownership of their respective properties, the violation of which would have
a Material Adverse Effect on it, including, without limitation, regulations of
the Board of Governors of the Federal Reserve System, the Federal Interstate
Land Sales Full Disclosure Act, the Florida Land Sales Act or any comparable
statute in any other applicable jurisdiction. Neither the Borrower nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable Environmental
Laws or any applicable federal, state and local health and safety statutes and
regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any Hazardous
Substances into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.13.    Relationship of the Loan Parties.    The Loan Parties are
engaged as an integrated group in the business of owning, developing and selling
Real Estate and of providing the required services, credit and other facilities
for those integrated operations. The Loan Parties require financing on such a
basis that funds can be made available from time to time to such entities, to
the extent required for the continued successful operation of their integrated
operations. The Advances to be made to the Borrower under this Agreement are for
the purpose of financing the integrated operations of the Loan Parties, and the
Loan Parties expect to derive benefit, directly or indirectly, from the
Advances, both individually and as a member of the integrated group, since the
financial success of the operations of the Loan Parties is dependent upon the
continued successful performance of the integrated group as a whole.

 

SECTION 4.14.    Subsidiaries; Joint Ventures.    Schedule VI hereto contains a
complete and accurate list of (a) all Subsidiaries of the Borrower, including,
with respect to each Subsidiary, (i) its state of incorporation, (ii) all
jurisdictions (if any) in which it is qualified as a foreign corporation, (iii)
the number of shares of its Capital Stock outstanding, and (iv) the number and
percentage of those shares owned by the Borrower and/or by any other Subsidiary,
and (b) each Joint Venture, including, with respect to each such Joint Venture,
(i) its jurisdiction of organization, (ii) all other jurisdictions in which it
is qualified as a foreign entity and (c) all Persons other than the Borrower
that are parties thereto. All the outstanding shares of Capital Stock of each
Subsidiary of the Borrower are validly issued, fully paid and nonassessable,
except as otherwise provided by state wage claim laws of general applicability.
All of the outstanding shares of Capital Stock of each Subsidiary owned by the
Borrower or another Subsidiary as specified in Schedule VI are owned free and
clear of all Liens, security interests, equity or other

 

62



--------------------------------------------------------------------------------

beneficial interests, charges and encumbrances of any kind whatsoever, except
for Permitted Liens. Neither the Borrower nor any other Loan Party owns of
record or beneficially any shares of the Capital Stock or other equity interests
of any Person that is not a Guarantor, except (x) the Mortgage Banking
Subsidiaries, (y) Joint Ventures in which such Loan Party is permitted to invest
pursuant to this Agreement and (z) the Subsidiaries listed in Schedule VII
hereto. Pursuant to the Pledge Agreements, the Borrower and its Subsidiaries
have pledged to the collateral trustee referred to in Section 8.03(a), and such
collateral trustee has a perfected first priority security interest in, all of
the Capital Stock or other equity interests in each Significant Subsidiary.

 

SECTION 4.15.    ERISA.    Neither the Borrower nor any other Loan Party is
executing or delivering any of the Loan Documents or entering into any of the
transactions contemplated hereby, directly or indirectly, in connection with any
arrangement or understanding in any respect involving any “employee benefit
plan” with respect to which the Borrower or any other Loan Party is a “party in
interest” within the meaning of the Employee Retirement Income Security Act of
1974, or a “disqualified person”, within the meaning of the Internal Revenue
Code 1986, as amended. No Unfunded Liabilities exist with respect to any Single
Employer Plans. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other Loan Party nor any other
members of the Controlled Group has withdrawn from any Plan or initiated steps
to do so, and no steps have been taken to reorganize or terminate any Plan.

 

SECTION 4.16.    Investment Company Act.    Neither the Borrower nor any
Subsidiary of the Borrower is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

SECTION 4.17.    Public Utility Holding Company Act.    Neither the Borrower nor
any Subsidiary of the     Borrower is a “holding company” or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

 

SECTION 4.18.    Subordinated Debt.    The Obligations constitute senior
indebtedness which is entitled to the benefits of the subordination provisions
of all outstanding Subordinated Debt, which outstanding Subordinated Debt as of
the Closing Date is identified in Schedule VIII.

 

SECTION 4.19.    Post-Retirement Benefits.    The present value of the expected
cost of post-retirement medical and insurance benefits payable by the Borrower
and its Subsidiaries to its employees and former employees, as estimated by the
Borrower in accordance with procedures and assumptions deemed reasonable by the
Administrative Agent, does not exceed $5,000,000.

 

SECTION 4.20.    Insurance.    The certificate signed by an Authorized Financial
Officer of the Borrower, that attests to the existence and adequacy of, and
summarizes, the property, casualty, and liability insurance programs carried by
the Loan Parties and that has been furnished by the Borrower to the
Administrative Agent and the Lenders, is complete and accurate. This summary
includes the insurer’s or insurers’ name(s), policy number(s), expiration

 

63



--------------------------------------------------------------------------------

 

date(s), amount(s) of coverage, type(s) of coverage, exclusion(s), and
deductibles. This summary also includes similar information, and describes any
reserves, relating to any self-insurance program that is in effect.

 

SECTION 4.21.    Environmental Representations.    To the best of the Borrower’s
knowledge and belief, no Hazardous Substances in material violation of any
Environmental Laws are present upon any of the Real Estate owned by the Borrower
or any Subsidiary or any Real Estate which is encumbered by any Mortgage held by
the Borrower or any Subsidiary, and neither the Borrower nor any Subsidiary has
received any notice to the effect that any of the Real Estate owned by the
Borrower or any Subsidiary or any of their respective operations are not in
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any Hazardous Substance
into the environment which non-compliance or remedial action could be reasonably
expected to have a Material Adverse Effect.

 

SECTION 4.22.    Intentionally Omitted.

 

SECTION 4.23.    Minimum Adjusted Consolidated Tangible Net Worth.    On the
Agreement Date, Adjusted Consolidated Tangible Net Worth is in excess of
$1,231,630,000.

 

SECTION 4.24.    Intentionally Omitted.

 

SECTION 4.25.    No Misrepresentation.    No representation or warranty by any
Loan Party contained herein or made hereunder and no certificate, schedule,
exhibit, report or other document provided or to be provided by any Loan Party
in connection with the transactions contemplated hereby or thereby (including,
without limitation, the negotiation of and compliance with the Loan Documents)
contains or will contain a misstatement of a material fact or omit to state a
material fact required to be stated therein in order to make the statements
contained therein, in the light of the circumstances under which made, not
misleading.

 

ARTICLE V

 

CONDITIONS PRECEDENT; TERMINATION

 

SECTION 5.01.    Conditions of Effectiveness.    This Agreement shall become
effective when the Administrative Agent shall have received counterparts of this
Agreement executed by the Borrower, all Facility A Lenders, all Facility B
Lenders and Lenders (including such Facility A Lenders and Facility B Lenders)
that in the aggregate constitute “Required Lenders” under the Original Credit
Agreement; provided, however, that the Lenders shall not be required to make any
Advance hereunder nor shall the Issuer be required to issue any Facility Letter
of Credit hereunder, unless and until (i) the Administrative Agent shall have
received the fees provided to be paid pursuant to the Fee Letter and (ii) the
Administrative Agent shall have received each of the following items (with all
documents required below, except as otherwise specified, to be dated the Closing
Date, which date shall be the same for all such documents, and each of such
documents to be in form and substance satisfactory to the Administrative Agent,
to be fully and properly executed by all parties thereto, and (except for the
Notes) to be in sufficient copies for each Lender), and the conditions specified
below shall have been satisfied:

 

64



--------------------------------------------------------------------------------

(a)  A Facility A Note payable to the order of the Administrative Agent and a
Facility A Note payable to the order of each Facility A Lender that shall have
requested a Facility A Note in accordance with this Agreement; a Facility B
Revolver Note and a Facility B Term Note payable to the order of the
Administrative Agent and a Facility B Revolver Note and Facility B Term Note
payable to the order of each of the Facility B Lenders that shall have requested
such Notes in accordance with this Agreement; and a Facility C Note payable to
the order of the Administrative Agent and a Facility C Note payable to the order
of each of the Facility C Lenders that shall have requested a Facility C Note in
accordance with this Agreement.

 

(b)  From each Subsidiary of the Borrower (except for the Mortgage Banking
Subsidiaries and the Subsidiaries listed in Schedule VII hereto), a Guaranty
executed and delivered as of the Closing Date or, if such Subsidiary has
heretofore executed and delivered a Guaranty pursuant to the Original Credit
Agreement, a written instrument executed by such Guarantor ratifying such
Guaranties.

 

(c)  From the Borrower and each of the Guarantors that owns Capital Stock or
other equity interests in any Significant Subsidiary and such other Subsidiaries
as may be required pursuant to Section 8.01(a)(ii), Pledge Agreements executed
and delivered as of the Closing Date or, to the extent such Pledge Agreements
have heretofore been executed and delivered pursuant to the Original Credit
Agreement, a written instrument executed by the Borrower and such Subsidiaries
ratifying such Pledge Agreements, which Pledge Agreements pledge (in each case)
the Capital Stock of such Subsidiaries, together with such stock certificates
and other documents provided to be delivered pursuant to the Pledge Agreements
and the Collateral Trust Agreement provided for in Section 8.03(a) (except to
the extent previously delivered pursuant to the Original Credit Agreement).

 

(d)  The favorable written opinions addressed to the Lenders, and in form and
substance satisfactory to the Administrative Agent, from (i) Bilzin Sumberg Dunn
Baena Price & Axelrod, LLP (counsel to the Borrower), with respect to Borrower
and the Loan Parties (other than those that are Subsidiaries of New U.S. Home),
(A) confirming the accuracy of the representations and warranties set forth in
Sections 4.01 (excluding clause (b) thereof, and limited, in the case of clause
(a) thereof, to the jurisdictions listed under the heading “Where Qualified” in
Schedule VI hereto), 4.02, 4.06, 4.11, 4.12, and the second sentence of Section
4.08 hereof and the last sentence of Section 4.14, hereof (which opinion, as to
the representations set forth in clauses (b)(ii), (c) and (d) of Sections 4.02,
4.06, 4.11, 4.12, and the second sentence of Section 4.08 hereof, may be to the
best knowledge of such counsel, and may in its entirety be limited to Florida,
Arizona, Delaware, Texas, California, Nevada, New York, Colorado and United
States federal law); (B) to the effect that this Agreement, the Notes, the
Guaranties and the other Loan Documents have been duly authorized, executed and
delivered by the applicable Loan Parties; (C) that no authorization, consent,
approval, license or exemption of, or filing nor registration with or other
action by any New York, United States federal or Delaware governmental
department, commission, board, bureau, regulatory body, agency or
instrumentality or to the best knowledge of such counsel, any court is or will
be necessary for the execution, delivery and performance by any applicable Loan
Party of this Agreement, the Notes, the Guaranties and the other Loan Documents
(as applicable); and (D) this Agreement, the Notes, the Guaranties and the other
Loan Documents constitute the legal, valid and binding obligations of the
applicable Loan Parties, enforceable in accordance with their respective terms,

 

65



--------------------------------------------------------------------------------

except as the rights and remedies of the Lenders thereunder may be limited by
(1) applicable bankruptcy, reorganization, insolvency and other laws effecting
creditors’ rights generally from time to time in effect, (2) the exercise of the
discretionary powers of the court before which any proceeding seeking equitable
remedies (including, without limitation, specific performance and injunctive
relief) may be brought, and (3) such other qualifications expressed in the
opinion, provided that such qualifications are acceptable to Administrative
Agent, and (ii) from Steven Lane (Executive Director-Legal, of New U.S. Home)
addressing the matters described in clause (i) with respect to the Subsidiaries
of New U.S. Home that are Loan Parties. The opinion provided for in clause (i)
above may rely on, or, if and to the extent approved by the Administrative
Agent, there shall be furnished to the Administrative Agent in lieu of (but
solely with respect to the matters described below) the opinion described in
clause (i) above, opinions, each of which shall also be addressed to the Lenders
and in form and substance, satisfactory to the Administrative Agent from counsel
retained by the Borrower, satisfactory to the Administrative Agent and licensed
to practice law in the States of Arizona, California, Colorado, Nevada and Texas
which opinions shall address matters of law in such states. The Borrower hereby
instructs such counsel to prepare their opinions and deliver such opinions to
the Lenders for the benefit of the Lenders, and such opinions shall contain a
statement to such effect.

 

(e)  The following supporting documents with respect to each Loan Party: (i) a
copy of its certificate or articles of incorporation or formation or certificate
of limited partnership (as applicable) certified as of a date reasonably close
to the Closing Date to be a true and accurate copy by the Secretary of State of
its state of incorporation or formation (except as otherwise provided below);
(ii) a certificate of that Secretary of State, dated as of a date reasonably
close to the Closing Date, as to its existence and (if available) good standing;
(iii) a certificate of the Secretary of State of each jurisdiction, other than
its state of incorporation or formation, in which it does business, as to its
qualification as a foreign corporation, limited partnership or limited liability
company; (iv) a copy of its by-laws, partnership agreement or operating
agreement (as applicable), certified by its secretary or assistant secretary,
general partner, manager or other appropriate Person (as applicable) to be a
true and accurate copy of its by-laws, partnership agreement or operating
agreement (as applicable) in effect on the Closing Date (except as otherwise
provided below); (v) a certificate of its secretary or assistant secretary,
general partner, manager or other appropriate Person (as applicable), as to the
incumbency and signatures of its officers or other Persons who have executed any
documents on behalf of such Loan Party in connection with the transactions
contemplated by this Agreement; (vi) a copy of resolutions of its Board of
Directors, certified by its secretary or assistant secretary to be a true and
accurate copy of resolutions duly adopted by such Board of Directors, or other
appropriate resolutions or consents of, its partners or members certified by its
general partner or manager (as applicable) to be true and correct copies thereof
duly adopted, approved or otherwise delivered by its partners or members (to the
extent necessary and applicable), each of which is certified to be in full force
and effect on the Closing Date, authorizing the execution and delivery by it of
this Agreement, the Notes, the Guaranties and the other Loan Documents to which
it is a party and the performance by it of all its obligations thereunder; and
(vii) such additional supporting documents and other information with respect to
its operations and affairs as the Administrative Agent may reasonably request;
provided, however, that, with respect to Loan Parties (other than the Borrower
and Significant Subsidiaries) whose certificate or articles of incorporation or
formation or certificate of limited partnership (as provided in clause (i)
above) or by-laws, partnership agreement or operating agreement (as provided in
clause (iv) above) has not been

 

66



--------------------------------------------------------------------------------

amended or modified since the date that a certified copy thereof was delivered
to the Administrative Agent pursuant to the Original Credit Agreement, the
Borrower may furnish in lieu thereof a certificate of the secretary, assistant
secretary, general partner, manager or other appropriate Person (as applicable)
on behalf of such Loan Party that such Loan Party’s certificate or articles of
incorporation or formation or certificate of limited partnership (as provided in
clause (i) above) or by-laws, partnership agreement or operating agreement (as
provided in clause (ii) above) has not been modified or amended since the date
so furnished and remains in full force and effect.

 

(f)  Certificates signed by a duly authorized officer of the Borrower stating
that: (i) the representations and warranties of the Borrower contained in
Article IV hereof are correct and accurate on and as of the Closing Date as
though made on and as of the Closing Date and (ii) no event has occurred and is
continuing which constitutes an Event of Default or Unmatured Default hereunder.

 

(g)  A certificate signed by an Authorized Financial Officer of the Borrower
showing in reasonable detail the calculations used to determine the Leverage
Ratio for the Pricing Grid.

 

(h)  The certified financial statements provided for in Section 6.04(b) and
Section 6.04(c) hereof for the quarter ending February 28, 2002.

 

(i)  The report provided for in Section 6.04(g) hereof for the month ending
March 31, 2002.

 

(j)  The certified report provided for in Section 6.04(l) hereof for the quarter
ending February 28, 2002.

 

(k)  Such other documents as the Administrative Agent or its counsel may
reasonably request.

 

SECTION 5.02.    Conditions Precedent to All Advances and Facility Letters of
Credit.

 

(a)  No Lender shall be required to make any Advance (but excluding any other
Advance that, after giving effect thereto and to the application of the proceeds
thereof, does not increase the aggregate amount of outstanding Advances under
the applicable Facility) and no Issuer shall be required to issue any Facility
Letter of Credit, unless on the applicable Borrowing Date or Issuance Date:

 

(i)  the Administrative Agent shall have received notice of Borrower’s request
for the Advance as provided in Section 2.09(a) or Letter of Credit Request as
provided in Section 2.21(a) and such other approvals, opinions or documents as
the Administrative Agent may reasonably request;

 

(ii)  the representations and warranties of the Borrower contained in Article IV
hereof are true and correct as of such Borrowing Date or Issuance Date;
provided, however, that for the purposes hereof, (A) from and after the date of
delivery by the Borrower pursuant to Section 6.04(a) of the consolidated
financial statements for the year

 

67



--------------------------------------------------------------------------------

 

ended November 30, 2002, the references in Section 4.03 to “Borrower Audited
Financial Statements” shall be deemed to be references to the annual audited
financial statements most recently delivered by the Borrower pursuant to Section
6.04(a) as of the date of the request for a Advance or Letter of Credit Request
and (B) from and after that date of delivery by the Borrower pursuant to Section
6.04(b) of its consolidated financial statements for the quarter ending May 31,
2002, the references in Section 4.03 to “Borrower Unaudited Financial
Statements” shall be deemed to be references to the quarterly unaudited
financial statements most recently delivered by the Borrower pursuant to Section
6.04(b) as of the date of that request for an Advance or Letter of Credit
Request;

 

(iii)  All legal matters incident to the making of such Advance shall be
satisfactory to the Lenders and their counsel;

 

(iv)  There exists no Event of Default or Unmatured Default; and

 

(v)  The making of the Advance or issuance of the Facility Letter of Credit will
not result in any Event of Default or Unmatured Default.

 

(b)  Each Borrowing Notice with respect to each such Advance and each Letter of
Credit Request shall constitute a representation and warranty by the Borrower
that all of the conditions contained in this Section 5.02 have been satisfied.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that from the date hereof until payment in
full of all the Obligations, termination of all Facility Letters of Credit and
termination of all Commitments, unless the Required Lenders otherwise shall
consent in writing as provided in Section 13.06 hereof, the Borrower will, and
will cause each of its Subsidiaries to:

 

SECTION 6.01.    Existence, Properties, etc.    Do or cause to be done all
things or proceed with due diligence with any actions or courses of action which
may be necessary to preserve and keep in full force and effect its existence
under the laws of their respective states of incorporation or formation and all
qualifications or licenses in jurisdictions in which such qualification or
licensing is required for the conduct of its business or in which the Lenders
shall request such qualification; provided, however, that nothing herein shall
be deemed to prohibit (a) a Loan Party from (i) merging into or consolidating
with any other Loan Party or any other Subsidiary of the Borrower; provided the
Borrower is the surviving entity in the case of a merger involving the Borrower
and the Loan Party is the surviving entity in the case of a merger involving a
Loan Party and a Subsidiary that is not a Loan Party, and (ii) declaring and
paying dividends in complete liquidation or (b) a Subsidiary that is not a Loan
Party from merging into or consolidating with any other Subsidiary that is not a
Loan Party. The Borrower will, and will cause each Subsidiary to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.

 

68



--------------------------------------------------------------------------------

The primary business of the Borrower and its Subsidiaries shall at all times be
the acquisition, development and sale of real estate assets.

 

SECTION 6.02.    Notice.    Give prompt written notice to the Administrative
Agent of (a) any proceeding instituted by or against the Borrower or any of its
Subsidiaries in any federal or state court or before any commission or other
regulatory body, federal, state or local, or any such proceedings threatened
against the Borrower or any Subsidiary in writing by any federal, state or other
governmental agency, which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect on the any Loan Party, and (b) any
other Event which could reasonably be expected to lead to or result in a
Material Adverse Effect on any Loan Party, or which, with or without the giving
of notice or the passage of time or both, would constitute an Event of Default
or a default under any material agreement other than this Agreement to which any
Loan Party is a party or by which any of its properties or assets is or may be
bound.

 

SECTION 6.03.    Payments of Debts, Taxes, etc.    Pay all its debts and perform
all its obligations promptly and in accordance with the respective terms
thereof, and pay and discharge or cause to be paid and discharged promptly all
taxes, assessments and governmental charges or levies imposed upon any Loan
Party or upon any of their respective incomes or receipts or upon any of their
respective properties before the same shall become in default or past due, as
well as all lawful claims for labor, materials and supplies or otherwise which,
if unpaid, might result in the imposition of a Lien or charge upon such
properties or any part thereof; provided, however, that it shall not constitute
a violation of the provisions of this Section 6.03 if any Loan Party shall fail
to perform any such obligation or to pay any such debt (except for obligations
for money borrowed), tax, assessment, governmental charge or levy or claim for
labor, materials or supplies which is being contested in good faith, by proper
proceedings diligently pursued, and as to which adequate reserves have been
provided.

 

SECTION 6.04.    Accounts and Reports.    Maintain a standard system of
accounting established and administered in accordance with GAAP, and provide to
the Lenders the following:

 

(a)  as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending November 30,
2002), a consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of that fiscal year and the related consolidated statements of earnings,
stockholders’ equity and cash flows for that fiscal year, all with accompanying
notes and schedules, prepared in accordance with GAAP consistently applied and
audited and reported upon by Deloitte & Touche or another firm of independent
certified public accountants of similar recognized standing selected by the
Borrower and acceptable to the Administrative Agent (such audit report shall be
unqualified except for qualifications relating to changes in GAAP and required
or approved by the Borrower’s independent certified public accountants);

 

(b)  as soon as available and in any event within 60 days after the end of each
of the first three quarters, and within 120 days after the end of the fourth
quarter, of each fiscal year of the Borrower (commencing with the quarter ending
February 28, 2002), a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of that quarter, and the related

 

69



--------------------------------------------------------------------------------

consolidated statement of earnings and cash flows of the Borrower and its
Subsidiaries for the period from the beginning of the fiscal year to the end of
that quarter, all prepared in accordance with GAAP consistently applied,
unaudited but certified to be true and accurate, subject to normal year-end
audit adjustments, by an Authorized Financial Officer of the Borrower;

 

(c)  within 60 days after the end of each of the first three quarters, and
within 120 days after the end of the fourth quarter, of each fiscal year of the
Borrower (commencing with the quarter ending February 28, 2002), (i) a
consolidating balance sheet of the Loan Parties (in a form acceptable to the
Administrative Agent) as of the end of that quarter and the related
consolidating statement of earnings of the Loan Parties (in a form acceptable to
the Administrative Agent) for the period from the beginning of the fiscal year
to the end of that quarter, and (ii) a consolidating balance sheet of the
Mortgage Banking Subsidiaries (in a form acceptable to the Administrative Agent)
as of the end of that quarter and the related consolidating statement of
earnings of the Mortgage Banking Subsidiaries (in a form acceptable to the
Administrative Agent) for the period from the beginning of the fiscal year to
the end of that quarter, all prepared in accordance with GAAP consistently
applied, unaudited but certified to be true and accurate, subject to normal
year-end audit adjustments, by an Authorized Financial Officer of the Borrower;

 

(d)  intentionally omitted;

 

(e)  intentionally omitted;

 

(f)  concurrently with the delivery of the financial statements described in
subsection (a) above, a letter signed by that firm of independent certified
public accountants to the effect that, during the course of their examination,
nothing came to their attention which caused them to believe that any Event of
Default or Unmatured Default has occurred, or if such Event of Default or
Unmatured Default has occurred, specifying the facts with respect thereto; and
concurrently with the delivery of the financial statements described in
subsections (b) and (c) above, a certificate signed by the President or
Executive Vice President and an Authorized Financial Officer of the Borrower to
the effect that having read this Agreement, and based upon an examination which
they deemed sufficient to enable them to make an informed statement, there does
not exist any Event of Default or Unmatured Default, or if such Event of Default
or Unmatured Default has occurred, specifying the facts with respect thereto;

 

(g)  within 30 days after the end of each calendar month (commencing with the
month ending March 31, 2002), a report, in reasonable detail and in form and
substance satisfactory to the Administrative Agent, setting forth, as of the end
of the month, with respect to each Project owned by the Loan Parties, (i) the
number of Housing Unit Closings, (ii) the number of Housing Units either
completed or under construction, specifying the number thereof that are
Completed Housing Units, (iii) the number of Housing Units Under Contract;

 

(h)  within 120 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending November 30, 2002), a schedule of all
Real Estate owned by the Loan Parties in the form of Schedule III annexed hereto
or as otherwise required by Administrative Agent, which schedule, in addition to
providing all the categories of information specified in Schedule III, shall
specify those properties the interest and carrying charges attributable to which

 

70



--------------------------------------------------------------------------------

are being deducted, for financial reporting purposes, for the fiscal year in
which they are paid and shall contain all such other information as
Administrative Agent shall require;

 

(i)  within 90 days after the beginning of each fiscal year of the Borrower, a
projection, in reasonable detail and in form and substance satisfactory to the
Administrative Agent, on a quarterly basis, of the cash flow and of the earnings
of the Borrower and its Subsidiaries for that fiscal year and for the
immediately succeeding fiscal year;

 

(j)  promptly upon becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the Borrower to its stockholders,
and of all regular and periodic reports and other material (including copies of
all registration statements and reports under the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended) filed by the Borrower with any securities exchange or any governmental
authority or commission, except material filed with governmental authorities or
commissions relating to the development of Real Estate in the ordinary course of
the business of the Loan Parties and which does not relate to or disclose any
Material Adverse Effect;

 

(k)  as soon as available and in any event within 90 days after the end of each
of the first three quarters, and within 120 days after the end of the fourth
quarter, of each fiscal year of each Joint Venture, a balance sheet of that
Joint Venture as of the end of that quarter and a statement of earnings of that
Joint Venture for the period from the beginning of the fiscal year to the end of
that quarter, prepared in accordance with GAAP consistently applied, unaudited
but certified to be true and accurate, subject (in the case of the financial
statements delivered for the first three quarter of each fiscal year) to normal
year-end adjustments, by an Authorized Financial Officer of the Borrower;

 

(l)  within 60 days after the end of each of the first three quarters, and
within 90 days after the end of each fiscal year of the Borrower (commencing
with the quarter ending February 28, 2002 and fiscal year ending November 30,
2002), a report which shall include the information and calculations provided
for in Exhibit P attached hereto and such other condition in reasonable detail
and be in form and substance satisfactory to the Administrative Agent, with
calculations indicating that the Borrower is in compliance, as of the last day
of such quarterly or annual period, as the case may be, with the provisions of
Articles VII and VIII of this Agreement. Without limiting the generality of the
foregoing, the Borrower shall provide to the Lenders (i) a report calculating
the Borrowing Base in form and substance satisfactory to Administrative Agent,
in which report the Borrower shall include a report of all accounts receivable
from the sales of Housing Units included in the Borrowing Base, showing all such
receivables which remain uncollected on the tenth (10th) day after the end of
the quarter or fiscal year, as the case may be, provided, however, that the
Borrower may, and upon request from the Administrative Agent shall, also deliver
such report as of the end of any calendar month, and, (ii) a report containing
the calculations necessary to indicate that the Borrower is in compliance with
the provisions of Sections 6.09 and 7.14, including a certification of the
outstanding principal amount of all loans and advances made by any Loan Party to
each of the applicable Mortgage Banking Subsidiaries, as the case may be, and
that all such loans and advances are duly evidenced by the Mortgage Banking
Subsidiaries Note in the possession of Administrative Agent. The reports
furnished pursuant to this subsection (l) shall be certified to be true and
correct by an Authorized Financial Officer of the Borrower and shall also
contain a

 

71



--------------------------------------------------------------------------------

representation and warranty by the Borrower that it is in full compliance with
the provisions of Article VII of this Agreement;

 

(m) within 60 days after the end of each of the first three quarters, and within
90 days after the end of each fiscal year of the Borrower (commencing with the
quarter ending February 28, 2002 and fiscal year ending November 30, 2002), a
report, in reasonable detail and in form and substance satisfactory to the
Administrative Agent, with calculations indicating whether the Borrower, as of
the last day of such quarterly or annual period, as the case may be, is in
compliance with the provisions of Section 7.02(c);

 

(n) if requested by Administrative agent, within 270 days after the close of
each fiscal year a statement of the Unfunded Liabilities of each Single Employer
Plan, certified as correct by an actuary enrolled under ERISA, but the foregoing
statement shall be required only if any Single Employer Plan shall exist;

 

(o) as soon as possible and in any event within 10 days after the Borrower knows
that any Reportable Event has occurred with respect to any Plan, a statement,
signed by an Authorized Financial Officer of the Borrower, describing said
Reportable Event and the action which the Borrower proposes to take with respect
thereto;

 

(p) as soon as possible and in any event within 10 days after receipt thereof by
the Borrower or any of its Subsidiaries, a copy of (i) any notice or claim to
the effect that the Borrower or any of its Subsidiaries is or may be liable to
any Person as a result of the release by the Borrower, any of its Subsidiaries,
or any other Person of any Hazardous Substance into the environment, and (ii)
any notice alleging any violation of any Environmental law or any federal, state
or local health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect;

 

(q) promptly upon the request of the Administrative Agent or any Lender, an
accurate legal description with respect to any Real Estate included in the
calculation of the Borrowing Base;

 

(r) not more than 90 days after the making of any investment in any Significant
Joint Venture or within thirty (30) days following the Administrative Agent’s
request in the case of any other Joint Venture, copies of each proposed
shareholders’ agreement, certificate or articles of incorporation, partnership
agreement, joint venture agreement or similar organizational instrument or
agreement, relating to the formation of each Joint Venture, and each material
restatement, modification, amendment or supplement thereto;

 

(s) concurrently with the quarterly financial statements described in subsection
(b) above following the end of any quarter in which each new Subsidiary that is
to become a Guarantor under Section 6.07 hereof was formed, the Borrower shall
deliver to the Administrative Agent (i) a revised copy of Schedule VI to this
Agreement, adding thereto the information with respect to such new Subsidiary
required by Section 4.14 hereof; (ii) a Supplemental Guaranty, substantially in
the form provided for in the Guaranty, executed by a duly authorized officer of
such new Subsidiary; (iii) if such Subsidiary is a Significant Subsidiary, a
Pledge Agreement (or amendment to a previously delivered Pledge Agreement in

 

72



--------------------------------------------------------------------------------

form satisfactory to the Administrative Agent) executed by a duly authorized
officer of the Borrower or of such Guarantor that owns the Capital Stock or
other equity interests in such Significant Subsidiary, together with such stock
certificates and other documents provided to be delivered under the Pledge
Agreement; (iv) a copy of the certificate of incorporation or other
organizational document of such new Subsidiary, certified by the secretary of
state or other official of the state or other jurisdiction of its incorporation;
(v) a copy of the bylaws of such new Subsidiary, certified by the secretary or
other appropriate officer or partner of such Subsidiary; and (vi) if requested
by the Administrative Agent, an opinion of the Borrower’s counsel in the form
provided for in Section 5.01(d), modified to apply to the foregoing documents
delivered hereunder;

 

(t)  concurrently with the quarterly financial statements described in
subsection (b) above following the end of any quarter as of which any
Subsidiary, the Capital Stock or other equity interests in which have not been
pledged pursuant to a Pledge Agreement, becomes a Significant Subsidiary, the
Borrower shall deliver to the Administrative Agent (i) a Pledge Agreement (or
amendment to a previously delivered Pledge Agreement in form satisfactory to the
Administrative Agent) executed by a duly authorized officer of the Borrower or
of such Guarantor that owns the Capital Stock or other equity interests in such
Significant Subsidiary, together with such stock certificates and other
documents provided to be delivered under the Pledge Agreement; and (ii) if
requested by the Administrative Agent, an opinion of the Borrower’s counsel in
the form provided for in Section 5.01(d), modified to apply to the foregoing
documents delivered hereunder; and

 

(u)  such supplements to the aforementioned documents and additional information
(including, but not limited to, leasing, occupancy and non-financial
information) and reports as the Administrative Agent or any Lender may from time
to time reasonably require.

 

SECTION 6.05.    Access to Premises and Records.    At all reasonable times and
as often as any Lender may reasonably request, permit authorized representatives
and agents (including accountants) designated by that Lender to (a) have access
to the premises of the Borrower and each Subsidiary and to their respective
corporate books and financial records, and all other records relating to their
respective operations and procedures, (b) make copies of or excerpts from those
books and records and (c) upon reasonable notice to the Borrower, discuss the
respective affairs, finances and operations of the Borrower and its Subsidiaries
with, and to be advised as to the same by, their respective officers and
directors.

 

SECTION 6.06.    Maintenance of Properties and Insurance.    Maintain all its
properties and assets in good working order and condition and make all necessary
repairs, renewals and replacements thereof so that its business carried on in
connection therewith may be properly conducted at all times; and maintain or
require to be maintained (a) adequate insurance, by financially sound and
reputable insurers, on all properties of the Loan Parties which are of character
usually insured by Persons engaged in the same or a similar business (including,
without limitation, all Real Estate encumbered by Mortgages securing mortgage
loans made by any Loan Party, to the extent normally required by prudent
mortgagees, and all Real Estate which is subject of an Equity Investment by any
Loan Party, to the extent normally carried by prudent builder-developers)
against loss or damage resulting from fire, defects in title or other risks
insured against by extended coverage and of the kind customarily insured against
by those

 

73



--------------------------------------------------------------------------------

Persons, (b) adequate public liability insurance against tort claims which may
be incurred by any Loan Party, and (c) such other insurance as may be required
by law. Upon the request of the Administrative Agent, the Borrower will furnish
to the Lenders full information as to the insurance carried. Notwithstanding the
foregoing provisions of this Section 6.06, the Borrower shall be permitted to
self-insure against all property and casualty risks associated with its
construction of dwelling units up to a maximum aggregate construction exposure
for any Project not to exceed at any time 10% of Adjusted Consolidated Tangible
Net Worth.

 

SECTION 6.07.     Financing: New Investing.    Give the Administrative Agent (a)
advance written notice of the establishment of any new Significant Joint Venture
or the formation of any new Significant Subsidiary, which such new Significant
Subsidiary shall become a Guarantor, by and effective upon compliance with the
provisions of Section 6.04(s), unless (i) such Subsidiary is a Joint Venture
Subsidiary, (ii) the terms of the agreement creating such Joint Venture prohibit
the joint venturers thereof from being or becoming liable for any Indebtedness
other than Indebtedness of the Joint Venture and (iii) all of the issued and
outstanding equity Securities of such Subsidiary are pledged to the Lenders
pursuant to Section 7.05 hereof, and (b) written notice of the formation of any
new Subsidiary which is not a Significant Subsidiary given not later than ninety
(90) days after such formation, which new Subsidiary shall become a Guarantor by
and effective upon compliance with the provisions of Section 6.04(s), unless (x)
such Subsidiary is a Joint Venture Subsidiary, (y) the terms of the agreement
creating such Joint Venture prohibit the joint venturers thereof from being or
becoming liable for any Indebtedness other than Indebtedness of the Joint
Venture and (z) all of the issued and outstanding equity Securities of such
Subsidiary are pledged to the Lenders pursuant to Section 7.05 hereof; provided,
however, that (A) nothing in this Section 6.07 shall be deemed to authorize the
Borrower or any of its Subsidiaries to enter into any such transaction if the
same would violate any of the limitations set forth in Article VII hereof, (B)
such Subsidiary shall not be required to deliver a Guaranty if applicable laws
or regulations (such as, by way of example, laws regulating insurance companies
or providers of cable services) prohibit such Subsidiary from delivering a
Guaranty and (C) a Subsidiary that is not a Wholly-Owned Subsidiary shall not be
required to deliver a Guaranty.

 

SECTION 6.08.    Compliance with Applicable Laws.    Promptly and fully comply
with, conform to and obey all present and future laws, ordinances, rules,
regulations, orders, writs, judgments, injunctions, decrees, awards and all
other legal requirements applicable to the Borrower, its Subsidiaries and their
respective properties, including, without limitation, Regulation Z of the Board
of Governors of the Federal Reserve System, the Federal Interstate Land Sales
Full Disclosure Act, ERISA, the Florida Land Sales Act or any similar statute in
any applicable jurisdiction, the violation of which would have a Material
Adverse Effect on any Loan Party.

 

SECTION 6.09.    Advances to the Mortgage Banking Subsidiaries.    Cause the
Mortgage Banking Subsidiaries to execute and deliver the Mortgage Banking
Subsidiaries Note in order to evidence all loans and advances that now exist or
are hereafter made by any Loan Party to any of the Mortgage Banking
Subsidiaries, respectively; deposit the original Mortgage Banking Subsidiaries
Note with Administrative Agent; and obtain, prior to or contemporaneously with
the execution of this Agreement, written acknowledgments from each Mortgage
Banking Subsidiary that the aggregate of all loans and advances hereafter made
by any

 

74



--------------------------------------------------------------------------------

applicable Loan Party to such Mortgage Banking Subsidiary shall be evidenced and
governed by the Mortgage Banking Subsidiaries Note held by Administrative Agent.
At all times the principal amount of the Mortgage Banking Subsidiaries Note held
by Administrative Agent must equal or exceed the aggregate principal amount of
all loans and advances made by any Loan Party to Mortgage Banking Subsidiaries,
and upon the request of Administrative Agent (but no more frequently than
monthly), the Borrower shall obtain and deliver to the Administrative Agent
specific written acknowledgments from each of the Mortgage Banking Subsidiaries
to the effect that loans and advances theretofore made by any applicable Loan
Party to the Mortgage Banking Subsidiaries are evidenced by the Mortgage Banking
Subsidiaries Note. In the event that after the Agreement Date any Loan Party
organizes or acquires any Mortgage Banking Subsidiary, such Mortgage Banking
Subsidiary shall, upon such organization or acquisition, join in and become a
maker of a replacement Mortgage Banking Subsidiaries Note, such new Mortgage
Banking Subsidiaries Note shall be deposited with the Administrative Agent
pursuant to this Section 6.09, and all references in this Agreement to Mortgage
Banking Subsidiaries shall thereafter be deemed references to all such Mortgage
Banking Subsidiaries.

 

SECTION 6.10.    Use of Proceeds.    Use the proceeds of the Advances for
working capital and general corporate purposes and to finance Acquisitions
consummated with the prior approval of the Board of Directors or a majority of
the shareholders of the Person to be acquired.

 

SECTION 6.11.    REIT Subsidiary.    If and when the REIT Subsidiary is
established and for as long as it remains a financing entity, it shall at all
times maintain its status as a qualified real estate investment trust in
accordance with Section 856 of the Code.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that from the date hereof until payment in
full of all the Obligations, termination of all Facility Letters of Credit and
termination of the Commitments, unless the Required Lenders otherwise shall
consent in writing as provided in Section 13.06 hereof, the Borrower will not,
either directly or indirectly:

 

SECTION 7.01.    Minimum Adjusted Consolidated Tangible Net Worth.    Permit
Adjusted Consolidated Tangible Net Worth at any time to be less than the sum of
(a) $1,231,630,000, plus (b) an amount equal to the amount (if any) by which (i)
50% of the cumulative amount of positive Consolidated Net Income of the Loan
Parties for each fiscal quarter of the Borrower ending after the Closing Date
for which the Loan Parties, taken as a whole, had Consolidated Net Income
exceeds (ii) the aggregate amount paid by the Borrower after the Closing Date to
purchase or redeem its equity Securities, plus (c) an amount equal to 50% of the
aggregate amount of the increase in Adjusted Consolidated Tangible Net Worth
resulting from the issuance of equity Securities of the Borrower after the
Closing Date. For purposes of this Section 7.01, the term “Consolidated Net
Income” when used in respect of any period, shall not include any loss for such
period.

 

SECTION 7.02.    Limitation on Indebtedness.

 

75



--------------------------------------------------------------------------------

 

(a)  Borrowing Base Limitation.    At any time at which the Facilities do not
have a rating of BBB- or higher from S&P or Baa3 or higher from Moody’s, permit
the aggregate outstanding amount of the sum of all Borrowing Base Debt to exceed
the Borrowing Base at such time (the “Borrowing Base Limitation”).

 

(b)  Maximum Leverage Ratio.    At any time, permit the Leverage Ratio to exceed
2.25.

 

(c)  Minimum Interest Coverage Ratio.    At any time, permit the Interest
Coverage Ratio to be less than 2.00 to 1.00.

 

SECTION 7.03.    Guaranties.    Make or suffer to exist any Contingent
Obligation (including, without limitation, any Contingent Obligation with
respect to the obligations of a Subsidiary or Joint Venture but excluding any
Repurchase Guaranty) or otherwise assume, guarantee or in any way become
contingently liable or responsible for obligations of any other Person, whether
by agreement to purchase those obligations of any other Person, or by agreement
for the furnishing of funds through the purchase of goods, supplies or services
(whether by way of stock purchase, capital contribution, advance or loan) for
the purpose of paying or discharging the obligations of any other Person, except
for: (a) guaranties of obligations of the Loan Parties issued in the ordinary
course of business; (b) the endorsement of negotiable instruments in the
ordinary course of business; (c) guaranties of performance and completion and
performance and completion bonds issued in connection with the construction of
Real Estate developments owned by a Loan Party; (d) the Guaranties; or
(e) guaranties (including without limitation LTV Maintenance Agreements) of
liabilities incurred by Joint Ventures to which the Borrower or a Joint Venture
Subsidiary is a party, provided that all such guaranties outstanding at any one
time, do not exceed 25% of the Adjusted Consolidated Tangible Net Worth. For
purposes of the foregoing clause (e) the outstanding amount of any LTV
Maintenance Agreement shall be determined as provided in the definition of LTV
Maintenance Agreement. None of the foregoing clauses, however, shall be deemed
to permit (i) any Loan Party to guaranty any obligations of any one or more of
the Mortgage Banking Subsidiaries (other than a Repurchase Guaranty) or any
Subsidiary identified in Schedule VII if any such guaranty would cause a
violation of Section 7.02 or any obligations of LNR or (ii) the Borrower to
guaranty any obligations under any of the Old U.S. Home Debt Issues.

 

SECTION 7.04.    Sale of Assets; Acquisitions; Merger.

 

(a)  Except for the transactions described in Schedule X (the “Permitted
Dispositions”), do either of the following: (i) sell any single asset with a
book value of $50,000,000 or more for a sales price which is less than 60% of
the book value of that asset, or (ii) sell any single asset with a book value of
$20,000,000 or more unless such sale is in the ordinary course of business;
provided, however, that in no event shall the aggregate sales price of all
assets sold or disposed of by the Loan Parties, other than those sold in the
ordinary course of business, exceed $50,000,000 in any single calendar year.

 

(b)  Do any of the following:

 

76



--------------------------------------------------------------------------------

 

(i)  sell, assign, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Borrower and the Subsidiaries (on a
consolidated basis) except for the sale of inventory in the ordinary course of
business;

 

(ii)  merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it;

 

(iii)  dissolve, liquidate or wind up its business by operation of law or
otherwise; or

 

(iv)  distribute to the stockholders of the Borrower any Securities of any
Subsidiary;

 

provided, however, that any Subsidiary or any other Person may merge into or
consolidate with or may dissolve and liquidate into a Loan Party and any
Subsidiary that is not a Loan Party may merge into or consolidate with or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party,
the Loan Party is the surviving Person, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person, (3)
the character of the business of the Borrower and the Subsidiaries on a
consolidated basis will not be materially changed by such occurrence, and (4)
such occurrence shall not constitute or give rise to an Event of Default or
Unmatured Default or a default in respect of any of the covenants contained in
any agreement to which the Borrower or any such Subsidiary is a party or by
which its property may be bound.

 

(c)  Acquire another Person unless (i) the primary business of such Person is
the Real Estate Business and (ii) the majority of shareholders (or other equity
interest holders), the board of directors or other governing body of such Person
approves such Acquisition.

 

Nothing contained in this Section 7.04, however, shall restrict any sale of
assets among the Borrower and the Guarantors which is in compliance with all
other provisions of this Agreement.

 

SECTION 7.05.    Investments.    Purchase or otherwise acquire, hold or invest
in the Securities (whether Capital Stock or instruments evidencing debt) of,
make loans or advances to, enter into any arrangements for the purpose of
providing funds or credit to, or make any Equity Investment in, any Person which
is not a Loan Party on the Closing Date or a Subsidiary which becomes a
Guarantor upon the making of the investment, except for: (i) (A) Investments in
or loans or advances to Joint Ventures to which the Borrower or a Subsidiary is
a party; and (B) Investments in or loans or advances to the Mortgage Banking
Subsidiaries and the Subsidiaries listed in Schedule VII, provided that (1) the
aggregate of all such Investments, loans and advances outstanding at any time in
this clause (i) does not exceed 30% of Adjusted Consolidated Tangible Net Worth
through November 29, 2002 and 25% of Adjusted Consolidated Tangible Net Worth
from and after November 30, 2002 and (2) with respect to Investments in, or
loans and advances to each Joint Venture Subsidiary which is not a Loan Party,
all of the issued and outstanding equity Securities of such Joint Venture
Subsidiary shall have been pledged to the Administrative Agent pursuant to the
terms and provisions of a Pledge

 

77



--------------------------------------------------------------------------------

Agreement and such pledge shall not be prohibited by, or result in a breach or
violation of, any agreement, indenture or other instrument to which the Borrower
or any Subsidiary is a party or is bound, and (ii) (A) purchases of direct
obligations of the government of the United States of America or any agency
thereof, or obligations unconditionally guaranteed by the United States of
America; (B) certificates of deposit of any bank, organized or licensed to
conduct a banking business under the laws of the United States or any state
thereof having capital, surplus and undivided profits of not less than
$100,000,000; (C) Investments in commercial paper which, at the time of
acquisition by the Borrower or a Subsidiary, is accorded an “A” or equivalent
rating by any of the Rating Agencies or any other nationally recognized credit
rating agency of similar standing; (D) investments in publicly traded, readily
marketable securities traded on a recognized national exchange or
over-the-counter; (E) loans or advances by the Borrower or a Guarantor to, or
Securities or Indebtedness of, a real estate or homebuilding company to be
acquired by the Borrower for the purpose of obtaining control of specific
homebuilding assets of that homebuilding company, provided, however, that such
loans, advances or Indebtedness are secured by Mortgages on land, homes under
construction and/or homes inventory of such real estate or homebuilding company;
and (F) loans by the REIT Subsidiary to other Loan Parties.

 

SECTION 7.06.    Disposition; Encumbrance or Issuance of Certain Stock.    Sell,
transfer or otherwise dispose of, or pledge, grant a security interest, equity
interest or other beneficial interest in or otherwise encumber any of the
outstanding shares of Capital Stock of any Mortgage Banking Subsidiary, or
permit any Mortgage Banking Subsidiary to sell, issue or otherwise transfer any
shares of its Capital Stock to any Person other than a Loan Party.

 

SECTION 7.07.    Subordinated Debt.    Directly or indirectly make any payment
of principal or interest with respect to any Subordinated Debt prior to the date
the same is due, or amend or modify the terms of any Subordinated Debt except
for extensions of the due date thereof, or directly or indirectly redeem,
retire, defease, purchase, retire or otherwise acquire any Subordinated Debt.

 

SECTION 7.08.    Housing Units.    Permit the total number of Housing Units
owned by the Loan Parties, including Housing Units under construction, but
excluding model Housing Units and Housing Units Under Contract, at any time to
exceed 35% of the total number of Housing Unit Closings during the immediately
preceding 12-month period, provided that Housing Unit Closings shall include
closings of the sale of housing units by entities that were acquired, and became
Loan Parties, during the applicable period.

 

SECTION 7.09.    Construction in Progress.    Cause, suffer or permit to exist
any Mortgage, security interest or other encumbrance (other than Liens described
in clause (k) of the definition of “Permitted Liens”) to secure Indebtedness on
any Housing Unit or other building or structure (including, without limitation,
any asset reported as “Construction in Progress” in the financial statements of
the Borrower) that is under construction on any land owned or leased by any Loan
Party; provided, however, that the Borrower may cause, suffer or permit to exist
purchase money Mortgages having an aggregate outstanding principal balance not
exceeding $25,000,000 at any time on assets so reported as “Construction in
Progress.”

 

SECTION 7.10.    No Margin Stock.    Use any of the proceeds of the Advances to
purchase or carry any “margin stock” (as defined in Regulation U).

 

78



--------------------------------------------------------------------------------

 

SECTION 7.11.    Mortgage Banking Subsidiaries’ Capital Ratio.    Permit the
ratio of the combined total Indebtedness of the Mortgage Banking Subsidiaries to
the Mortgage Banking Subsidiaries Adjusted Net Worth to exceed, at any time,
eight (8) to one (1).

 

SECTION 7.12.    Transactions with Affiliates.    Enter into any transaction
(including, without limitation, the purchase or sale of any property or service)
with, or make any payment or transfer to, any Affiliate, except in the ordinary
course of business and pursuant to the reasonable requirements of the Borrower’s
or a Subsidiary’s business and upon fair and reasonable terms no less favorable
to the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms’-length transaction.

 

SECTION 7.13.    Restrictions on Advances to Mortgage Banking
Subsidiaries.    Subject to Section 7.05, (a) permit any loan or advance to be
made by a Loan Party to a Mortgage Banking Subsidiary, except for loans and
advances from a Loan Party to the Mortgage Banking Subsidiaries which are made
under, and evidenced by, the Mortgage Banking Subsidiaries Note that is in the
possession of Administrative Agent and for which the Borrower shall have
obtained a written acknowledgment from each Mortgage Banking Subsidiary that the
same are evidenced and governed by the Mortgage Banking Subsidiaries Note; (b)
permit the aggregate amount of all loans and advances made by the Loan Parties
to any Mortgage Banking Subsidiary outstanding at any time to exceed the sum of
(i) the net carrying value of all mortgage loans held by such Mortgage Banking
Subsidiary, less the aggregate principal amount of all promissory notes payable
by such Mortgage Banking Subsidiary to banks or other lenders, and less the
aggregate principal amount of all mortgage loans held for sale by such Mortgage
Banking Subsidiaries which are pledged, assigned or otherwise encumbered, to the
extent that said aggregate amount exceeds the aggregate principal amount of
notes payable by such Mortgage Banking Subsidiary to banks or other lenders, and
(ii) 1.5% of the principal amount of all mortgages serviced by such Mortgage
Banking Subsidiary, less any loans or other financing to such Mortgage Banking
Subsidiary associated with the servicing portfolio (exclusive of those amounts
deducted in the calculation required under clause (i) above) if, and to the
extent that, the servicing rights with respect to such mortgages are not subject
to any Lien; (c) assign, transfer, pledge, hypothecate or encumber in any way
the Mortgage Banking Subsidiaries Note, any interest therein or any sums due or
to become due thereunder; (d) modify, amend, extend or in any way change the
terms of the Mortgage Banking Subsidiaries Note; (e) make any principal advances
to any Mortgage Banking Subsidiary, under the Mortgage Banking Subsidiaries Note
or otherwise, at any time after the Administrative Agent has been granted a
security interest in the Mortgage Banking Subsidiaries Note pursuant to Section
8.02 except to the extent of any principal prepayments under the Mortgage
Banking Subsidiaries Note in excess of the mandatory principal payments required
thereunder; or (f) permit a Mortgage Banking Subsidiary to enter into any
agreement or agreements which (i) in any way restrict the payment of dividends
by such Mortgage Banking Subsidiary or (ii) individually, or in the aggregate,
impose any restriction on the repayment of any indebtedness of a Mortgage
Banking Subsidiary to any Person (including, without limitation, the
indebtedness payable under the Mortgage Banking Subsidiaries Note) other than a
restriction on the payment of the last $5,000,000 of principal indebtedness of
UAMC (i.e., such permitted restriction shall be applicable only after the
aggregate principal amount of indebtedness owed by UAMC to any Person shall be
less than or equal to $5,000,000).

 

79



--------------------------------------------------------------------------------

 

SECTION 7.14.    Mortgage Banking Subsidiaries Adjusted Net Worth.    Permit the
Mortgage Banking Subsidiaries Adjusted Net Worth at any time to be less than
$30,000,000.

 

SECTION 7.15.    Investments in Land.    At any time, permit the (a) sum of (i)
the Loan Parties’ investments in unimproved land plus (ii) the amount by which
the Loan Parties’ investments in improved land exceeds Qualified Finished Lots,
plus (iii) the Loan Parties’ investments in and advances to LLP to exceed (b)
the sum of (i) Adjusted Consolidated Tangible Net Worth plus (ii) the lesser of
(A) $300,000,000 and (B) 50% of Subordinated Debt.

 

SECTION 7.16.    Liens and Encumbrances.

 

(a)  Negative Pledge.    Grant or suffer or permit to exist any Liens on any of
its rights, properties or assets other than Permitted Liens.

 

(b)  No Agreement for Negative Pledge.    Agree with any third party not to
create, assume or suffer to exist any Lien securing the Obligations on or of any
of its property, real or personal, whether now owned or hereafter acquired.

 

ARTICLE VIII

 

COLLATERAL

 

SECTION 8.01.    Pledge Agreement.

 

(a)  Pledges Securing Secured Obligations.

 

(i)  Subject to the provisions of Section 8.03(a), the Secured Obligations shall
at all times be secured by a first priority pledge of and security interest in
all Capital Stock of or other equity interests in each of the Significant
Subsidiaries in favor of the Administrative Agent for the ratable benefit of the
Lenders. If and to the extent that any Subsidiary of the Borrower that is not a
Significant Subsidiary thereafter becomes a Significant Subsidiary, the Borrower
shall cause the Capital Stock or other equity interests in such Subsidiary to be
pledged pursuant to a Pledge Agreement.

 

(ii)  In the event that at any time, whether on or after the Closing Date, the
assets of all Subsidiaries with respect to which Pledge Agreements pledging the
Capital Stock or other equity interests therein have been delivered as
Collateral hereunder which have not theretofore been released, constitute, in
the aggregate, an amount that is less than 90% of all assets of the Borrower and
its Subsidiaries on a consolidated basis determined as of the last day of the
most recent fiscal quarter of the Borrower (the “90% Test”), the Borrower shall
cause to be pledged, pursuant to Pledge Agreements (or amendments to previously
executed Pledge Agreements satisfactory to the Administrative Agent), the
Capital Stock or other equity interests in such additional Subsidiaries as may
be required to satisfy the 90% Test. The specific Subsidiaries with respect to
which such pledges shall be required shall be as mutually agreed upon by the
Borrower and the Administrative Agent, provided, however, that in the absence of
such agreement, the Subsidiary or Subsidiaries having the greatest amount of
assets (and with respect to which the pledge of such Capital Stock or equity
interests would not be

 

80



--------------------------------------------------------------------------------

prohibited by applicable laws or regulations) shall be pledged to the extent
necessary to satisfy the 90% Test. For purposes of this Section 8.01(a)(ii), the
assets of a Subsidiary shall exclude its interests (if any) in any other
Subsidiary. Notwithstanding anything to the contrary contained herein, all of
the Capital Stock of Strategic Technologies, Inc. shall be pledged pursuant to a
Pledge Agreement.

 

(b)  Intentionally Omitted.

 

(c)  Release of Certain Pledges.    In the event that any Subsidiary with
respect to which a Pledge Agreement pledging the Capital Stock or other equity
interests therein has been delivered ceases to be a Significant Subsidiary (as
determined as of the last day of two consecutive fiscal quarters of the
Borrower), the Administrative Agent shall, upon written request from the
Borrower, cause the pledge with respect to such Subsidiary to be released,
provided, however, that no such release shall be required if, as a result
thereof, the 90% Test provided for in Section 8.01(a)(ii) would not be
satisfied.

 

SECTION 8.02.    Mortgage Banking Subsidiaries Note.

 

(a)  Pledge.    Subject to the provisions of Section 8.03, upon the request of
the Administrative Agent (which may not be made without the prior written
consent from the Required Lenders and which shall be made upon the written
request of the Required Lenders), the Borrower shall grant, and shall cause any
Guarantor that is a payee under the Mortgage Banking Subsidiaries Note to grant,
the Administrative Agent on behalf of the Lenders as security for the payment in
full of all the Secured Obligations, a first lien and security interest in the
Mortgage Banking Subsidiaries Note. Notwithstanding anything to the contrary
provided in this Agreement, the Borrower agrees that the Mortgage Banking
Subsidiaries Note Pledge Agreement shall require all principal payments payable
under the Mortgage Banking Subsidiaries Note to be made directly to the
Administrative Agent and applied to the principal outstanding under the Notes as
required under Section 2.06(d).

 

(b)  Collateral Documentation.    If and when the Borrower is required to grant
the Administrative Agent a security interest in the Mortgage Banking
Subsidiaries Note pursuant to Section 8.02(a), the Borrower shall deliver to the
Administrative Agent:

 

(i)  a pledge and security agreement (the “Mortgage Banking Subsidiaries Note
Pledge Agreement”), in form   and substance satisfactory to the Administrative
Agent, duly executed by the Borrower and each Guarantor that is a payee under
the Mortgage Banking Subsidiaries Note, granting the Administrative Agent on
behalf of the Lenders, a first lien on, and security interest in, the Mortgage
Banking Subsidiaries Note;

 

(ii)  an endorsement or allonge to the Mortgage Banking Subsidiaries Note, in
form and substance satisfactory to the Administrative Agent, duly executed by
the Borrower and each Guarantor that is a payee under the Mortgage Banking
Subsidiaries Note, transferring the Mortgage Banking Subsidiaries Note to the
Administrative Agent on behalf of the Lenders; and

 

(iii)  a written acknowledgment duly executed by the Borrower and each Guarantor
that is a payee under the Mortgage Banking Subsidiaries Note, that the

 

81



--------------------------------------------------------------------------------

Administrative Agent holds the Mortgage Banking Subsidiaries Note as Collateral
for the Secured Obligations.

 

All the foregoing documents shall be delivered to the Administrative Agent on or
before the date that the Borrower is required to grant the Administrative Agent
the security interest in the Mortgage Banking Subsidiaries Note. All of the
documentation and other items required under this Section 8.02 must be fully
satisfactory, both in form and substance, to the Administrative Agent. In
addition to the foregoing, at the request of the Administrative Agent, the
Borrower shall, and shall cause each Guarantor that is a payee under the
Mortgage Banking Subsidiaries Note to, execute and deliver to the Administrative
Agent such assignments, pledges, financing statements and other documents, and
cause to be done such further acts, all as the Administrative Agent from time to
time may deem necessary or appropriate to evidence, confirm, perfect or protect
any security interest required to be granted to the Administrative Agent
hereunder.

 

SECTION 8.03.    Collateral Trusts.

 

(a)  Notwithstanding the foregoing provisions of this Article VIII, in the event
that, and for as long as, the terms of the Existing Borrower Public Debt require
that the holder of such Existing Borrower Public Debt shall have an equal and
ratable Lien in any of the Collateral, the Liens upon such Collateral provided
to be granted to the Administrative Agent hereunder shall instead be granted to
a collateral trustee reasonably satisfactory to the Administrative Agent under
the terms of an agreement (“Collateral Trust Agreement”) either in the form
heretofore delivered pursuant to the Original Agreement or substantially in the
form of Exhibit T hereto, and providing for such Collateral to be for the equal
and ratable benefit of the trustee of the Existing Borrower Public Debt (for the
benefit of the holders of the Existing Borrower Public Debt) and the
Administrative Agent (for the benefit of the Holders of Secured Obligations).
The fees and expenses of such collateral trustee shall be borne by the Borrower.

 

(b)  Intentionally Omitted.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

SECTION 9.01.    Events of Default.    The occurrence of any one or more of the
following Events shall constitute an “Event of Default”:

 

(a)  any representation or warranty made or deemed made by or on behalf of any
Loan Party to the Lenders, the Issuer, the Swing Line Bank or the Administrative
Agent under or in connection with this Agreement or any Loan Document shall be
false or misleading in any material respect when made;

 

(b)  any report, certificate, financial statement or other document or
instrument furnished in connection with this Agreement or the Loans hereunder
shall be false or misleading in any material respect when furnished;

 

(c)  default shall be made in the payment of (i) the principal of any of the
Notes when and as due and payable, or (ii) the interest on any of the Notes, any
fees or any other sums due

 

82



--------------------------------------------------------------------------------

pursuant to Article II, which default continues for five days after the same
becomes due and payable;

 

(d)  default shall be made with respect to any Indebtedness or Contingent
Obligations of any Loan Party (other than the Indebtedness evidenced by the
Notes, Non-Recourse Indebtedness and Indebtedness of a Loan Party to another
Loan Party), beyond any applicable period of grace, or default shall be made
with respect to the performance of any other obligation or incurred in
connection with any such Indebtedness or liabilities beyond any applicable
period of grace, or default shall be made with respect to any other liability of
$5,000,000 or more, if the effect of any such default is to accelerate the
maturity of such Indebtedness or liability or to cause any other liability to
become due prior to its stated maturity, or any such Indebtedness or liability
shall not be paid when due and such default shall not have been remedied or
cured by such Loan Party or waived by the obligor;

 

(e)  default shall be made in the due observance or performance of any of the
provisions of Article VII or Article VIII or any other covenant, agreement or
condition on the part of any Loan Party to be performed under or in connection
with this Agreement or any Loan Document, and such default shall have continued
for a period of thirty (30) days after the occurrence thereof;

 

(f)  any Loan Party shall (i) petition or apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, trustee, examiner, custodian,
liquidator or similar official of such Loan Party or any of its properties or
assets, (ii) be unable, or admit in writing its inability, to pay its debts as
they mature, (iii) make a general assignment for the benefit of or a composition
with its creditors, (iv) have an order for relief entered with respect to it
under the Federal bankruptcy laws as now or hereafter in effect, (v) institute
any proceeding seeking an order for relief under the Federal bankruptcy laws as
now or hereafter in effect, or file a petition or an answer seeking dissolution,
winding up, liquidation or reorganization or an arrangement with creditors or a
composition of its debts or to take advantage of any bankruptcy, reorganization,
insolvency, readjustment of debts, dissolution or liquidation law or statute or
other statute or law for the relief of debtors, or file any answer admitting the
material allegations of a petition filed against it in any proceeding under such
law, or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, or if corporate or other
action shall be taken by such Loan Party for the purpose of effecting any of the
foregoing, or (vi) fail to contest in good faith any appointment or proceeding
described in Section 9.01(g);

 

(g)  an order, judgment, or decree shall be entered without the application,
approval, or consent of any Loan Party by any court of competent jurisdiction
appointing a receiver, trustee or liquidator of any Loan Party or a proceeding
described in Section 9.01(f) shall be instituted against the any Loan Party, and
such appointment shall continue undischarged or such proceeding continues
undismissed or unstayed for any period of 45 days;

 

(h)  final judgment for the payment of money in excess of an aggregate of
$5,000,000 shall be rendered against the any Loan Party and the same shall
remain undischarged or not appealed for a period of 30 days during which
execution shall not be effectively stayed;

 

83



--------------------------------------------------------------------------------

 

(i)  there shall occur any Event or Events which, individually or in the
aggregate, shall be deemed by the Required Lenders to have had a Material
Adverse Effect;

 

(j)  any Loan Party shall be the subject of any proceeding or investigation
pertaining to the release by any Loan Party, any of its Subsidiaries or any
other Person of any Hazardous Substance into the environment, or any violation
of any Environmental Law or any federal, state or local health or safety law or
regulation, which, in either case, could reasonably be expected to have a
Material Adverse Effect; or

 

(k)  there shall occur any Change in Control of the Borrower.

 

SECTION 9.02.    Remedies.

 

(a)  Acceleration.    If any Event of Default described in Section 9.01(f) or
(g) occurs with respect to the Borrower, the obligations of the Lenders to make
Loans, the Swing Line Bank to make Swing Line Loans and the Issuer to issue
Facility Letters of Credit hereunder shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender. If any other Event
of Default occurs and is continuing, the Administrative Agent may, and upon
written direction of the Required Lenders shall, terminate or suspend the
obligations of the Lenders to make Loans, the Swing Line Bank to make Swing Line
Loans and the Issuer to issue Facility Letters of Credit hereunder, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives

 

(b)  Recission of Acceleration.    If, within 30 days after acceleration of the
maturity of the Obligations or termination of the obligations of the Lenders to
make Loans hereunder as a result of any Event of Default (other than any Event
of Default as described in Section 9.01 (f) or (g) with respect to the Borrower
and before any judgment or decree for the payment of the Obligations due shall
have been obtained or entered, the Required Lenders (in their sole discretion)
shall so direct, the Administrative Agent shall, by notice to the Borrower,
rescind and annul such acceleration and/or termination.

 

SECTION 9.03.    Application of Payments.

 

(a)  Subject to the provisions of Section 11.02 and any provisions of this
Agreement specifically providing for payments to be applied to a particular
Facility, the Administrative Agent shall, unless otherwise specified at the
direction of the Required Lenders which direction shall be consistent with the
last sentence of this Section 9.03, apply all payments and prepayments in
respect of any Obligations and all proceeds of the Collateral (except as
hereinafter provided) in the following order:

 

(i)  first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
the Borrower;

 

84



--------------------------------------------------------------------------------

  (ii)   second, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent;

 

  (iii)   third, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the Issuer(s);

 

  (iv)   fourth, to pay interest due in respect of Swing Line Loans;

 

  (v)   fifth, to pay interest due in respect of Loans (other than Swing Line
Loans) and Facility Letter of Credit Obligations;

 

  (vi)   sixth, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;

 

  (vii)   seventh, to the ratable payment or prepayment of principal outstanding
on Loans (other than Swing Line Loans), Reimbursement Obligations, and Hedging
Obligations under Permitted Hedging Agreements;

 

  (viii)   eighth, to the Letter of Credit Collateral Account in an amount equal
to the outstanding Facility Letter of Credit Obligations to the extent required
under Section 2.21(h); and

 

  (ix)   ninth, to the ratable payment of all other Obligations.

 

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of an Event of Default) by the Borrower, all principal payments
in respect of Loans (other than Swing Line Loans) under a Facility shall be
applied first, to repay outstanding Floating Rate Loans under such Facility and
then to repay outstanding Eurodollar Rate Loans under such Facility, with those
that have earlier expiring Interest Period being repaid prior to those that have
later expiring Interest Periods. The order of priority set forth in this Section
9.03(a) and the related provisions of this Agreement are set forth solely to
determine the rights and priorities of the Administrative Agent, the Lenders,
the Swing Line Bank and the Issuer(s) as among themselves. The order of priority
set forth in clauses (i) through (ix) of this Section 9.03(a) may at any time
and from time to time be changed by the Required Lenders without necessity of
notice to or consent of or approval by the Borrower or any other Person;
provided, that the order of priority set forth in clauses (i) and (ii) may be
changed only with the prior written consent of the Administrative Agent and the
order of priority of payments in respect of Swing Line Loans may be changed only
with the prior written consent of the Swing Line Bank.

 

(b)  Intentionally Omitted.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

SECTION 10.01.    Appointment.    Bank One, NA is hereby appointed
Administrative Agent hereunder and under each other Loan Document and, subject
to the provisions of Section 10.14 below, each of the Lenders irrevocably
authorizes the Administrative Agent to act as the

 

85



--------------------------------------------------------------------------------

Administrative Agent of such Lender. The Administrative Agent agrees to act as
such upon the express conditions contained in this Article X. The Administrative
Agent shall not have a fiduciary relationship in respect of any Lender by reason
of this Agreement. Deutsche Bank Trust Company Americas is hereby appointed to
act as Syndication Agent hereunder. Bank of America, N.A., Credit Lyonnais New
York Branch and Wachovia Bank, N.A. are hereby appointed as Documentation Agents
hereunder. Guaranty Bank, Comerica Bank and SunTrust Bank are hereby appointed
as Managing Agents hereunder. U.S. Bank National Association is hereby appointed
as Co-Agent hereunder. Except for rights of consent or approval given to the
Syndication Agent under this Agreement, neither the Syndication Agent, nor the
Documentation Agents nor the Managing Agents nor the Co-Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
in such capacity.

 

SECTION 10.02.    Powers.    The Administrative Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

SECTION 10.03.    General Immunity.    Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable to the Borrower,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct.

 

SECTION 10.04.    No Responsibility for Loans, Recitals, Etc.    Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document; (c) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered to the Administrative Agent; or (d) the validity,
effectiveness or genuineness (except its own due execution thereof) of any Loan
Document or any other instrument or writing furnished in connection therewith.
Further, the Administrative Agent assumes no obligation to any other Lender as
to the collectibility of any Loans made by any Lender to the Borrower. Each
Lender expressly acknowledges that the Administrative Agent has not made any
representations or warranties to it on or prior to the date hereof and that no
act by the Administrative Agent hereafter taken shall be deemed to constitute
any representation or warranty by the Administrative Agent to any other Lender.
Each Lender acknowledges that it has taken and will take such action and make
such investigation as it deems necessary to inform itself as to the affairs and
creditworthiness of the Borrower.

 

SECTION 10.05.    Employment of Agents and Counsel.    The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.

 

86



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document.

 

SECTION 10.06.    Reliance on Documents; Counsel.    The Administrative Agent
shall not be under a duty to examine into or pass upon the validity,
effectiveness, genuineness or value of this Agreement, the Notes, the Guaranties
and other Loan Documents or any other document furnished pursuant hereto or
thereto or in connection herewith, and the Administrative Agent shall be
entitled to assume that the same are valid, effective and genuine and what they
purport to be. The Administrative Agent shall be entitled to rely upon any Note,
notice, consent, certificate, affidavit, letter, telegram, statement, paper or
document reasonably believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Administrative Agent, which
counsel may be employees of the Administrative Agent. The Administrative Agent
shall not be liable for any action taken or suffered in good faith by it based
on or in accordance with any of the foregoing.

 

SECTION 10.07.    No Waiver of Rights.    With respect to its Commitments, the
Loans (including the Swing Loans) made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender or Issuer and may exercise the same as
though it was not the Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent may accept deposits from,
lend money to and issue letters of credit for the account of, and generally
engage in any kind of business with the Borrower or its Affiliates (including,
without limitation, trust, debt, equity and other transactions) in addition to
the transactions contemplated by this Agreement or any other Loan Document; it
being expressly understood and agreed that neither the Administrative Agent nor
any other Lender shall be deemed by the execution hereof to have waived any
rights under any loan or other agreement with the Borrower or any of its
Affiliates relating to any other business or loans to the Borrower or any of its
Affiliates which are not a part of the Commitments under this Agreement.

 

SECTION 10.08.    Knowledge of Event of Default.    It is expressly understood
and agreed that the Administrative Agent shall be entitled to assume that no
Event of Default or Unmatured Default has occurred and is continuing, unless the
officers of the Administrative Agent active on the Borrower’s account have
actual knowledge of such occurrence or have been notified by a Lender that such
Lender considers that an Event of Default or Unmatured Default has occurred and
is continuing and specifying the nature thereof.

 

SECTION 10.09.    Administrative Agent’s Reimbursement and
Indemnification.    The Lenders agree to reimburse and indemnify the
Administrative Agent ratably in accordance with their respective Pro Rata Shares
(a) for any amounts not reimbursed by the Borrower for which the Administrative
Agent is entitled to reimbursement by the Borrower under the Loan Documents, (b)
for any other expenses incurred by the Administrative Agent on behalf of the
Lenders, in connection with the preparation, execution, delivery, administration
and enforcement of the Loan Documents and (c) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way

 

87



--------------------------------------------------------------------------------

relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby, or the
enforcement of any of the terms thereof or of any such other documents, provided
that no Lender shall be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the Administrative Agent.

 

SECTION 10.10.    Notices to the Borrower.    In each instance that a notice is
required, pursuant to the terms hereof, to be given by one or more of the
Lenders to the Borrower or any Subsidiary, the Lenders desiring that such notice
be given shall so advise the Administrative Agent (which advice, if given by
telephone, shall be promptly confirmed by telex or letter to the Administrative
Agent at its address listed in the signature pages hereto), which shall transmit
such notice to the Borrower or such Subsidiary promptly after its having been so
advised by the appropriate number of Lenders; provided, however, that subject to
the provisions of Section 10.15 hereof, if the Administrative Agent shall fail
to transmit such notice within a reasonable period of time after its having been
so advised by the appropriate number of Lenders, the Lenders desiring that such
notice be given may transmit such notice directly to the Borrower or such
Subsidiary. In any event notices to the Borrower or any Subsidiary shall be sent
to the address of the Borrower provided for in this Agreement.

 

SECTION 10.11.    Action on Instructions of Lenders.    The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, or all of the Lenders, as the case
may be, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders and on all holders of Notes and
on all Holders of Secured Obligations. Except where an action or inaction is
expressly required under this Agreement, the Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Documents unless it shall first be indemnified to its satisfaction by
the Lenders in accordance with their respective Pro Rata Shares, against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

SECTION 10.12.    Lender Credit Decision.    Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements prepared by the Borrower and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

SECTION 10.13.    Collateral.

 

(a)  Each Lender authorizes the Administrative Agent to enter into each of the
Loan Documents to which it is a party and to take all action contemplated by
such Loan Documents and to enter into the Intercreditor Agreement and to take
all action contemplated by the Intercreditor Agreement. Each Lender agrees that
no Holder of Secured Obligations, other than

 

88



--------------------------------------------------------------------------------

the Administrative Agent acting on behalf of all Holders of Secured Obligations,
shall have the right individually to seek to realize upon the security granted
by any Loan Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Holders of Secured Obligations, upon the terms of the Loan Documents.

 

(b)  In the event that any Collateral is pledged by any Person as collateral
security for the Obligations, the Administrative Agent is hereby authorized to
execute and deliver on behalf of the Holders of Secured Obligations any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Holders of
Secured Obligations.

 

(c)  The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by the Administrative
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations or the transactions contemplated
hereby; (ii) as permitted by, but only in accordance with, the terms of the
applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular types or items of Collateral pursuant to this Section
10.13(c).

 

(d)  Upon any sale or transfer of assets constituting Collateral which is
expressly permitted pursuant to the terms of any Loan Documents, or consented to
in writing by the Required Lenders, and upon at least ten (10) Business Days’
prior written request by the Borrower, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Holders of Secured Obligations, upon the Collateral
that was sold or transferred; provided, however, that (i) the Administrative
Agent shall not be required to execute any such document on terms which, in the
Administrative Agent’s opinion, would expose the Administrative Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Secured Obligations or any
Liens upon (or obligations of the Borrower or any other Loan Party) in respect
of) all interests retained by the Borrower or any other Loan Party, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral. Notwithstanding the foregoing, each of the
Lenders hereby acknowledges and agrees that upon the consummation of any
Permitted Disposition, the Administrative Agent, for itself and on behalf of the
Lenders, shall release from its Guaranty any Loan Party whose stock is sold in
such Permitted Disposition, and shall release such stock from the applicable
Pledge Agreement. No release of Collateral shall affect the obligations of the
Borrower under Section 2.06(b).

 

SECTION 10.14.    Resignation or Removal of the Administrative Agent.    If, at
any time, Lenders holding Notes having aggregate outstanding principal balances
equal to at least 75% of the then outstanding amount of the Aggregate Commitment
(excluding from such computation the Administrative Agent and its Notes) shall
deem it advisable, those Lenders may submit to the Administrative Agent
notification by certified mail, return receipt requested of its

 

89



--------------------------------------------------------------------------------

removal as Administrative Agent under this Agreement, which removal shall be
effective as of the date of receipt of such notice by the Administrative Agent.
If, at any time, the Administrative Agent shall deem it advisable, in its sole
discretion, it may submit to each of the Lenders written notification, by
certified mail, return receipt requested, of its resignation as Administrative
Agent under this Agreement, which resignation shall be effective as of 60 days
after the date of such notice. In the event of any such removal or resignation,
the Required Lenders may appoint a successor to the Administrative Agent. In the
event the Administrative Agent shall have resigned and/or have been removed and
so long as no successor shall have been appointed, the Borrower shall make all
payments due each Lender hereunder directly to that Lender and all powers
specifically delegated to the Administrative Agent by the terms hereof may be
exercised by the Required Lenders. Upon the removal or resignation of the
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. After
the removal or resignation of the Administrative Agent, the provisions of this
Article X shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.

 

SECTION 10.15.    Benefits of Article X.    None of the provisions of this
Article X shall inure to the benefit of the Borrower or of any Person other than
Administrative Agent and each of the Lenders and their respective successors and
permitted assigns. Accordingly, neither the Borrower nor any Person other than
Administrative Agent and the Lenders (and their respective successors and
permitted assigns) shall be entitled to rely upon, or to raise as a defense, the
failure of the Administrative Agent or any Lenders to comply with the provisions
of this Article X.

 

ARTICLE XI

 

SETOFF; RATABLE PAYMENTS

 

SECTION 11.01.    Set-off.    In addition to, and without limitation of, any
rights of the Lenders under applicable law, if any Loan Party becomes insolvent,
however evidenced, or any Event of Default or Unmatured Default occurs, any
indebtedness from any Lender to any Loan Party (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of any such set-off and application.
The rights of each Lender under this Section 11.01 are in addition to any other
rights and remedies which that Lender may have under this Agreement or
otherwise.

 

SECTION 11.02.    Ratable Payments.    If any Lender, whether by setoff or
otherwise, has payment made to it upon any of its Loans (other than payments
received pursuant to Sections 3.01, 3.02 or 3.04) in a greater proportion than
that received by any other Lender with respect to the Loans (other than payments
with respect to a Facility that are received ratably by the Lenders of such
Facility in accordance with the provisions of this Agreement), such Lender
agrees, promptly upon demand, to purchase a portion of such Loans held by the
other Lenders so that after such purchase each Lender will hold its Applicable
Pro Rata Share of all Loans. If any

 

90



--------------------------------------------------------------------------------

Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in accordance with their respective Pro Rata
Shares. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.

 

ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

SECTION 12.01.    Successors and Permitted Assigns.    The terms and provisions
of the Loan Documents shall be binding upon and inure to the benefit of the
Borrower and the Lenders and their respective successors and permitted assigns,
except that (a) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents and (b) except as otherwise provided in the
next succeeding sentence, any assignment by any Lender must be made in
compliance with Section 12.03. Nothing in this Agreement shall prevent or
prohibit any Lender from pledging its Loans and Notes hereunder to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank and, with the consent of the Administrative Agent, any Lender which
is a fund may pledge all or any portion of its Loans and Notes to its trustee in
support of its obligations to its trustee.

 

SECTION 12.02.    Participations.

 

(a)  Permitted Participants; Effect.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the holder of any such
Note for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.

 

(b)  Voting Rights.  Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan, Facility Letter of Credit Obligations or Commitment in
which such Participant has an interest which forgives principal, interest or
fees or reduces the interest rate or fees payable with respect to any such Loan,
Facility Letter of Credit Obligations or Commitment, postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Commitment, releases any Guarantor of any such Loan, Facility
Letter of Credit Obligations or releases any substantial portion of Collateral,
if any, securing any such Loan or Facility Letter of Credit Obligations.

 

91



--------------------------------------------------------------------------------

(c)  Benefit of Setoff.  The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.01 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.01 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.01, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.02 as if each Participant were a Lender.

 

SECTION 12.03.    Assignments.

 

(a)  Permitted Assignments.  Any Lender (or any Lender together with one or more
other Lenders) may (x) assign all or a portion of its Commitments (and related
outstanding Obligations) (i) to one or more other Lenders or to such assigning
Lender’s parent company and/or any Affiliate of such Lender which is at least
50% owned by such Lender or its parent company or (ii) in the case of any Lender
that is a fund that invests in bank loans, any other fund that invests in bank
loans and is managed by the same investment advisor or such Lender or by an
Affiliate of such investment advisor or (y) assign all or, if less than all, a
portion equal to at least $5,000,000 in the aggregate for the assigning Lender
or Lenders of such Commitments (and related outstanding Obligations) to one or
more Eligible Assignees (treating, solely for purposes of the foregoing
$5,000,000 minimum limitation but not for any other purpose, including the fee
payable to the Administrative Agent as hereinafter provided, (A) any fund that
invests in bank loans and (B) any other fund that invests in bank loans and is
managed by the same investment advisor as such fund or by an Affiliate of such
investment advisor, as a single Eligible Assignee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an assignment
and assumption agreement (“Assignment and Assumption Agreement”) substantially
in form of Exhibit V (appropriately completed), provided that (i) at such time
Schedule I shall be deemed modified to reflect the Commitments and/or
outstanding Loans, as the case may be) of such new Lender or the existing
Lenders, (ii) upon surrender of the relevant Notes, new Notes will be issued by
the Borrower to such new Lender and to the assigning Lender upon the request of
such new Lender or assigning Lender (but the Borrower shall not be obligated to
pay the Administrative Agent’s or any Lender’s costs and expenses with respect
to the issuance of such Note or Notes unless the assignment is made pursuant to
Section 2.27), (iii) the consent of the Administrative Agent shall be required
in connection with any assignment (which consent shall not be unreasonably
withheld), (iv) unless an Event of Default has occurred and is continuing, the
consent of the Borrower shall be required in connection with any assignment of
Commitments to an assignee pursuant to clause (y) above (which consent shall not
be unreasonably withheld), and (v) the Administrative Agent shall receive at the
time of each such assignment the payment of a non-refundable assignment fee of
$3,500 payable by the assignor or assignee (as agreed to by them) and, provided
further, that such transfer or assignment will not be effective until recorded
by the Administrative Agent on the Register pursuant to Section 13.07. To the
extent of any assignment pursuant to this Section 12.03, the assigning Lender
shall be relieved of its obligations hereunder with respect to its assigned
Commitments.

 

(b)  Tax Requirements.  At the time of each assignment pursuant to this Section
12.03 to a Person which is not already a Lender hereunder and which is not a
United States person (as

 

92



--------------------------------------------------------------------------------

such term is defined in Section 7701(a)(3) of the Code) for U.S. federal income
tax purposes, the respective assignee shall provide to the Borrower and the
Administrative Agent, the appropriate Internal Revenue Service Forms described
in Section 2.23.

 

(c)  Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries.

 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.01.    Notice.

 

(a)  Except as otherwise permitted by Section 2.14(b) with respect to borrowing
notices, all notices and other communications provided to any party hereto under
this Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below its signature hereto or at such other address as may be designated by such
party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received (or when
delivery is refused); any notice, if transmitted by telex or facsimile, shall be
deemed given when transmitted (answerback confirmed in the case of telexes and
facsimile confirmation in the case of a facsimile).

 

(b)  The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.

 

SECTION 13.02.    Survival of Representations.    All covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by the Lenders of any Loans herein
contemplated and the execution and delivery to the Lenders of the Notes
evidencing the Commitments, and shall continue in full force and effect until
all of the Obligations have been paid in full, all Facility Letters of Credit
have been terminated and all of the Commitments have been terminated.

 

SECTION 13.03.    Expenses.    The Borrower shall pay (a) all expenses,
including attorneys’ fees and disbursements (which attorneys may be employees of
the Administrative Agent or any Lender), incurred by the Administrative Agent
and any Lender in connection with the administration of this Agreement and the
other Loan Documents, any amendments, modifications or waivers with respect to
any of the provisions thereof and the enforcement and protection of the rights
of the Lenders and the Administrative Agent under this Agreement or any of the
other Loan Documents, including all recording and filing fees, documentary
stamp, intangibles and similar taxes, title insurance premiums, appraisal fees
and other costs and disbursements incurred in connection with the taking of
collateral and the perfection and preservation of the Lenders’ security therein,
and (b) the reasonable fees and the disbursements of Administrative Agent’s
attorneys (which attorneys may be employees of the Administrative Agent) in
connection with the preparation, negotiation, execution, delivery and review of
this

 

93



--------------------------------------------------------------------------------

Agreement, the Notes and the other Loan Documents (whether or not the
transactions contemplated by this Agreement shall be consummated) and the
closing of the transactions contemplated hereby.

 

SECTION 13.04.    Indemnification of the Lenders and the Administrative
Agent.    The Borrower shall indemnify and hold harmless the Administrative
Agent and each Lender, and their respective directors, officers and employees
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent or any Lender is a
party thereto) which any of them may pay or incur arising out of or relating to,
directly or indirectly, this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder; provided, however,
that in no event shall the Administrative Agent or a Lender have the right to be
indemnified hereunder for its own gross negligence or willful misconduct nor
shall the Administrative Agent be indemnified against any liabilities which
arise as a result of any claims made or actions, suits or proceedings commenced
or maintained against any Lender (including the Administrative Agent, in its
capacity as such) (i) by that Lender’s shareholders or any governmental
regulatory body or authority asserting that such Lender or any of its directors,
officers, employees or agents violated any banking or securities law or
regulation or any duty to its own shareholders, customers (excluding the
Borrower) or creditors in any manner whatsoever in entering into or performing
any of its obligations contemplated by this Agreement or (ii) by any other
Lender. The obligations of the Borrower under this Section shall survive the
termination of this Agreement.

 

SECTION 13.05.    Maximum Interest Rate.    It is the intention of the Lenders
and the Borrower that the interest (as defined under applicable law) on the
Indebtedness evidenced by the Notes which may be charged to, or collected or
received from the Borrower shall not exceed the maximum rate permissible under
applicable law. Accordingly, anything herein or in any of the Notes to the
contrary notwithstanding, should any interest (as so defined) be charged to, or
collected or received from the Borrower by the Lenders pursuant hereto or
thereto in excess of the maximum legal rate, then the excess payment shall be
applied to the Obligations with respect to which such excess payment applies or,
if such excess payment applies to all Obligations, then pro rata among the
Facility A Obligations, the Facility B Obligations and Facility C Obligations,
and any portion of the excess payment remaining after payment in full thereof
shall be returned by the Lenders to the Borrower.

 

SECTION 13.06.    Modification of Agreement.

 

(a)  Neither this Agreement nor any Note or Guaranty nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Borrower (or other
applicable Loan Party to such Loan Document) and the Required Lenders, provided
that no such change, waiver, discharge or termination shall, without the consent
of each Lender (with Obligations being directly affected in the case of the
following clause (i)): (i) extend the final scheduled maturity of any Loan or
Note or any portion thereof or extend the stated maturity of any Facility Letter
of Credit beyond the Facility A Maturity Date, or reduce the rate or extend the
time of payment of interest or fees thereon, or reduce the principal amount
thereof (except to the extent repaid in cash), (ii) amend,

 

94



--------------------------------------------------------------------------------

modify or waive any provision of Article XI or this Section 13. 06, (iii) reduce
the percentage specified in the definition of the Required Lenders or change the
definitions of Applicable Pro Rata Share, Facility A Pro Rata Share, Facility B
Revolver Pro Rata Share, Facility B Term Pro Rata Share or Facility C Pro Rata
Share, (iv) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement, (v) other than pursuant to a
transaction permitted by the terms of this Agreement, release all or
substantially all of the Collateral, or (vi) other than pursuant to a
transaction permitted by the terms of this Agreement, release any Guarantor from
its obligations under its Guaranty; provided, further, that no such change,
waiver, discharge or termination shall (A) increase any Commitment of any Lender
over the amount thereof then in effect (it being understood that waivers or
modifications of conditions precedent, covenants, any Unmatured Default or Event
of Default or of a mandatory reduction to the Aggregate Facility A Commitment or
Aggregate Facility B Commitment or of a mandatory prepayment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender), without the consent of such Lender,
(B) without the consent of each Issuer affected thereby, amend, modify or waive
any provision of Section 2.21 or alter its rights or obligations with respect to
Facility Letters of Credit, (C) without the consent of the Swing Line Bank,
amend, modify or waive any provision relating to the rights or obligations of
the Swing Line Bank or with respect to the Swing Line Loans (including, without
limitation, the obligations of the Lenders to make Advances in repayment of
Swing Line Loans) or (D) without the consent of the Administrative Agent, amend,
modify or waive any provision of Article X or any other provision relating to
the rights or obligations of the Administrative Agent; provided, however, that
in any case the Required Banks may waive, in whole or in part, any such
prepayment, repayment or Commitment reduction, so long as the application of any
such prepayment, repayment or Commitment reduction which is still required to be
made is not altered.

 

(b)  If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement or other Loan
Documents as contemplated in clauses (i) through (vi), inclusive, of the first
proviso to Section 13.06(a), the consent of the Required Lenders is obtained but
the consent of one or more of such other Lenders whose consent is required is
not obtained, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clauses (i) or (ii) below, either (i) to replace each such
non-consenting Lender with one or more Replacement Lenders pursuant to Section
2. 27 so long as at the time of such replacement, each such Replacement Lender
consents to the proposed change, waiver, discharge or termination or (ii) to
terminate each such non-consenting Lender’s Commitments and repay in full its
outstanding Loans, provided that, unless the Commitments that are terminated,
and Loans that are repaid, pursuant to the preceding clause (ii) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto in writing), then in the case of any
action pursuant to preceding clause (ii) the Required Lenders (determined before
giving effect to the proposed action) shall specifically consent thereto and,
provided further, that in any event the Borrower shall not have the right to
replace a Lender, terminate its Commitments or repay its Loans solely as a
result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to Section
13.06(a).

 

95



--------------------------------------------------------------------------------

(c)  Anything in this Agreement to the contrary notwithstanding, if at a time
when the conditions precedent set forth in Article V hereof to any Loan are, in
the opinion of the Required Lenders, satisfied, any Lender (a “Defaulting
Lender”) shall fail to fulfill its obligations to make such Loan and such
failure continues for at least two Business Days then, for so long as such
failure shall continue, such Defaulting Lender shall (unless the Required
Lenders, determined as if such Defaulting Lender were not a “Lender” hereunder,
shall otherwise consent in writing) be deemed for all purposes relating to
changes, waivers, discharges and termination under this Agreement (including,
without limitation, under Section 13.06(a)) to have no Loans or Commitments,
shall not be treated as a “Lender” hereunder when performing the computation of
Required Lenders, and shall have no rights under the first proviso of Section
13.06(a); provided that any action taken by the other Lenders with respect to
the matters referred to in clauses (i) through (iv), inclusive, of the first
proviso of Section 13.06(a) shall not be effective as against such Defaulting
Lender.

 

SECTION 13.07.    Register.    The Agent shall maintain a register (the
“Register”), acting for this purpose (but only for this purpose) as the agent of
the Borrower, on which Agent will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment in
respect of the principal amount of the Loans of each Lender. Failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of such Loans. With respect to any Lender, the
transfer of the Commitments of such Lender and the rights to the principal of,
and interest on, any Loan made pursuant to such Commitment shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Commitments and Loans,
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 12.03. Coincident with
the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the applicable Note evidencing such Loan, and
thereupon the Borrower shall, promptly upon request by the Administrative Agent,
issue one or more new Notes in the same aggregate principal amount to the
assigning or transferor Lender and/or the new Lender.

 

SECTION 13.08.    Preservation of Rights.    No notice to or demand of the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in the same or similar circumstances. No delay or omission of the
Lenders or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Loan notwithstanding the
existence of an Event of Default or Unmatured Default, or the inability of the
Borrower to satisfy the conditions precedent to such Loan shall not constitute
any waiver or acquiescence. Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 13.06, and then
only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law

 

96



--------------------------------------------------------------------------------

afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full and all
Facility Letters of Credit have terminated and all Commitments have terminated.

 

SECTION 13.09.    Several Obligations of Lenders.    The respective obligations
of the Lenders hereunder are several and not joint, and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.

 

SECTION 13.10.    Severability.    If any one or more of the provisions
contained in this Agreement or the Notes is held invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby.

 

SECTION 13.11.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which may be executed by one or more of the parties
hereto, but all of which, when taken together, shall constitute a single
agreement binding on all the parties hereto.

 

SECTION 13.12.    Intentionally Omitted.

 

SECTION 13.13.    Loss, etc., Notes.    Upon receipt by the Borrower of
reasonably satisfactory evidence of the loss, theft, destruction or mutilation
of any of the Notes, upon reimbursement to the Borrower of all reasonable
expenses incidental thereto and upon surrender and cancellation of the relevant
Note, if mutilated, the Borrower shall make and deliver in lieu of that Note
(the “Prior Note”) a new Note of like tenor, except that no reference need be
made in the new Note to any installment or installments of principal, if any,
previously due and paid upon the Prior Note. Any Note made and delivered in
accordance with the provisions of this Section shall be dated as of the date to
which interest has been paid on the unpaid principal amount of the Prior Note.

 

SECTION 13.14.    Governmental Regulation.    Anything contained in this
Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

 

SECTION 13.15.    Taxes.    Any taxes (excluding federal, state or local income
taxes on the overall net income of any Lender) or other similar assessments or
charges payable or ruled payable by any governmental authority in respect of the
Loan Documents shall be paid by the Borrower, together with interest and
penalties, if any.

 

SECTION 13.16.    Headings.    Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

97



--------------------------------------------------------------------------------

SECTION 13.17.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof,
provided, however, that the fees payable by Borrower are set forth in the Fee
Letter.

 

SECTION 13.18.    CHOICE OF LAW.    THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

SECTION 13.19.    CONSENT TO JURISDICTION.    THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK CITY IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS
AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

SECTION 13.20.    WAIVER OF JURY TRIAL.    THE BORROWER, THE ADMINISTRATIVE
AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

 

[Signatures appear on following pages]

 

98



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Lenders have caused this Agreement to
be duly executed as of the date first above written.

 

Borrower:

 

LENNAR CORPORATION

 

By:  /s/    Jonathan M. Jaffe                        

                Jonathan M. Jaffe, Vice President

 

Address:

Lennar Corporation

700 Northwest 107th Avenue

Miami, Florida 33172

Attention: Bruce Gross, Chief Financial Officer

Fax No.: (305) 227-7115

 

with copies to:

 

Lennar Corporation

700 Northwest 107th Avenue

Miami, Florida 33172

Attention: David McCain, General Counsel

Fax No.: (305) 229-6650

 

and

 

Bilzin Sumberg Dunn Baena Price & Axelrod LLP 2500 First Union Financial Center

200 South Biscayne Boulevard

Miami, FL 33131-2336

Attention: Brian Bilzin

Fax No.: (305) 374-7593

 

99



--------------------------------------------------------------------------------

 

Lenders:

 

BANK ONE, NA,

 

As Lender, Administrative Agent, Issuer

and Swing Line Bank

 

 

Address:

 

Bank One, NA

1 Bank One Plaza

14th Floor, Mail Suite IL1-0315

Chicago, Illinois 60670-0151

Attention: Patt Schiewitz

Fax No.: (312) 732-5939

 

with a copy to:

 

Bank One, NA

1 Bank One Plaza, Mail Suite 0801

Chicago, Illinois 60670-0801

Attention: Law Department

Fax No.: (312) 732-5144

 

100